
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.47

LOAN AND SECURITY AGREEMENT
by and among
AEGIS COMMUNICATIONS GROUP, INC.
and
EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO
as Borrowers,
THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,
and
WELLS FARGO FOOTHILL, INC.
as the Arranger and Administrative Agent
Dated as of January 26, 2004

--------------------------------------------------------------------------------


TABLE OF CONTENTS


1.   DEFINITIONS AND CONSTRUCTION   1 1.1   Definitions   1 1.2   Accounting
Terms   21 1.3   Code   21 1.4   Construction   21 1.5   Schedules and Exhibits
  22 2.   LOAN AND TERMS OF PAYMENT   22 2.1   Revolver Advances.   22 2.2  
RESERVED.   22 2.3   Borrowing Procedures and Settlements   22 2.4   Payments  
27 2.5   Overadvances   29 2.6   Interest Rates and Letter of Credit Fee: Rates,
Payments, and Calculations   29 2.7   Cash Management   31 2.8   Crediting
Payments; Float Charge   32 2.9   Designated Account   32 2.10   Maintenance of
Loan Account; Statements of Obligations   32 2.11   Fees   33 2.12   Letters of
Credit   33 2.13   LIBOR Option   36 2.14   Capital Requirements   38 2.15  
Joint and Several Liability of Borrowers.   38 3.   CONDITIONS; TERM OF
AGREEMENT   41 3.1   Conditions Precedent to the Initial Extension of Credit  
41 3.2   Conditions Subsequent to the Initial Extension of Credit   43 3.3  
Conditions Precedent to all Extensions of Credit   44 3.4   Term   44 3.5  
Effect of Termination   44 3.6   Early Termination by Borrowers   44 4.  
CREATION OF SECURITY INTEREST   45 4.1   Grant of Security Interest   45 4.2  
Negotiable Collateral   45 4.3   Collection of Accounts, General Intangibles,
and Negotiable Collateral   45 4.4   Filing of Financing Statements; Commercial
Tort Claims; Delivery of Additional Documentation Required.   46 4.5   Power of
Attorney   46 4.6   Right to Inspect   47 4.7   Control Agreements   47        
 


1

--------------------------------------------------------------------------------

5.   REPRESENTATIONS AND WARRANTIES   47 5.1   No Encumbrances   47 5.2  
Eligible Accounts   47 5.3   RESERVED   48 5.4   Equipment   48 5.5   Location
of Inventory and Equipment   48 5.6   RESERVED   48 5.7   State of
Incorporation; Location of Chief Executive Office; FEIN; Organizational ID
Number; Commercial Tort Claims.   48 5.8   Due Organization and Qualification;
Subsidiaries   48 5.9   Due Authorization; No Conflict   49 5.10   Litigation  
50 5.11   No Material Adverse Change   50 5.12   Fraudulent Transfer   50 5.13  
Employee Benefits   50 5.14   Environmental Condition   50 5.15   Brokerage Fees
  51 5.16   Intellectual Property   51 5.17   Leases   51 5.18   DDAs   51 5.19
  Complete Disclosure   51 5.20   Indebtedness   51 6.   AFFIRMATIVE COVENANTS  
52 6.1   Accounting System   52 6.2   Collateral Reporting   52 6.3   Financial
Statements, Reports, Certificates   53 6.4   Guarantor Reports   54 6.5  
Returns   54 6.6   Maintenance of Properties   55 6.7   Taxes   55 6.8  
Insurance   55 6.9   Location of Equipment   56 6.10   Compliance with Laws   56
6.11   Leases   56 6.12   Existence   56 6.13   Environmental   56 6.14  
Disclosure Updates   56 6.15   Formation of Subsidiaries   56 6.16   Conversion
of Excluded Subsidiaries   57 6.17   Surviving Preferred Shares   57          

2

--------------------------------------------------------------------------------

7.   NEGATIVE COVENANTS   57 7.1   Indebtedness   57 7.2   Liens   58 7.3  
Restrictions on Fundamental Changes   58 7.4   Disposal of Assets   58 7.5  
Change Name   58 7.6   Nature of Business   58 7.7   Prepayments and Amendments
  59 7.8   Change of Control   59 7.9   Consignments   59 7.10   Distributions  
59 7.11   Accounting Methods   59 7.12   Investments   59 7.13   Transactions
with Affiliates   59 7.14   Suspension   59 7.15   Compensation   59 7.16   Use
of Proceeds   60 7.17   Inventory and Equipment with Bailees   60 7.18  
Financial Covenants   60 7.19   Billing Practices   62 7.20   Change of Officers
  62 7.21   Investor Security Documents   62 7.22   Excluded Subsidiaries   62
7.23   Minimum Availability   62 8.   EVENTS OF DEFAULT   62 9.   THE LENDER
GROUP'S RIGHTS AND REMEDIES   64 9.1   Rights and Remedies   64 9.2   Remedies
Cumulative   65 10.   TAXES AND EXPENSES   65 11.   WAIVERS; INDEMNIFICATION  
66 11.1   Demand; Protest; etc.   66 11.2   The Lender Group's Liability for
Borrower Collateral   66 11.3   Indemnification   66 12.   NOTICES.   67 13.  
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.   67 14.   ASSIGNMENTS AND
PARTICIPATIONS; SUCCESSORS.   68 14.1   Assignments and Participations   68 14.2
  Successors   70 15.   AMENDMENTS; WAIVERS   70 15.1   Amendments and Waivers  
70 15.2   Replacement of Holdout Lender.   71 15.3   No Waivers; Cumulative
Remedies   72          


3

--------------------------------------------------------------------------------

16.   AGENT; THE LENDER GROUP   73 16.1   Appointment and Authorization of Agent
  73 16.2   Delegation of Duties   73 16.3   Liability of Agent   73 16.4  
Reliance by Agent   74 16.5   Notice of Default or Event of Default   74 16.6  
Credit Decision   74 16.7   Costs and Expenses; Indemnification   75 16.8  
Agent in Individual Capacity   75 16.9   Successor Agent   76 16.10   Lender in
Individual Capacity   76 16.11   Withholding Taxes   76 16.12   Collateral
Matters   78 16.13   Restrictions on Actions by Lenders; Sharing of Payments  
79 16.14   Agency for Perfection   79 16.15   Payments by Agent to the Lenders  
79 16.16   Concerning the Collateral and Related Loan Documents   79 16.17  
Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information   79 16.18   Several Obligations; No Liability  
80 16.19   Legal Representation of Agent   81 17.   GENERAL PROVISIONS   81 17.1
  Effectiveness   81 17.2   Section Headings   81 17.3   Interpretation   81
17.4   Severability of Provisions   81 17.5   Amendments in Writing   81 17.6  
Counterparts; Telefacsimile Execution   81 17.7   Revival and Reinstatement of
Obligations   81 17.8   Confidentiality   81 17.9   Integration   82 17.10  
Parent as Agent for Borrowers   82

4

--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES



Exhibit A-1
 
Form of Assignment and Acceptance
Exhibit C-1
 
Form of Compliance Certificate
Exhibit L-1
 
Form of LIBOR Notice
Schedule A-1
 
Agent's Account
Schedule C-1
 
Commitments
Schedule D-1
 
Designated Account
Schedule P-1
 
Permitted Liens
Schedule 2.7(a)
 
Cash Management Banks
Schedule 5.5
 
Locations of Inventory and Equipment
Schedule 5.7(a)
 
States of Organization
Schedule 5.7(b)
 
Chief Executive Offices
Schedule 5.7(c)
 
FEINS
Schedule 5.7(d)
 
Commercial Tort Claims
Schedule 5.8(b)
 
Capitalization of Borrowers
Schedule 5.8(c)
 
Capitalization of Borrowers' Subsidiaries
Schedule 5.10
 
Litigation
Schedule 5.14
 
Environmental Matters
Schedule 5.16
 
Intellectual Property
Schedule 5.18
 
Deposit Accounts and Securities Accounts
Schedule 5.20
 
Permitted Indebtedness

5

--------------------------------------------------------------------------------


LOAN AND SECURITY AGREEMENT


        THIS LOAN AND SECURITY AGREEMENT (this "Agreement"), is entered into as
of January 26, 2004, by and among, on the one hand, the lenders identified on
the signature pages hereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a "Lender" and collectively as the "Lenders"), WELLS FARGO FOOTHILL,  INC., a
California corporation, as the arranger and administrative agent for the Lenders
("Agent"), and, on the other hand, AEGIS COMMUNICATIONS GROUP, INC., a Delaware
corporation ("Parent"), and each of Parent's Subsidiaries identified on the
signature pages hereof (such Subsidiaries, together with Parent, are referred to
hereinafter each individually as a "Borrower", and individually and
collectively, jointly and severally, as the "Borrowers").

        The parties agree as follows:

1.     DEFINITIONS AND CONSTRUCTION.

        1.1 Definitions.    As used in this Agreement, the following terms shall
have the following definitions:

        "Account" means an account (as that term is defined in the Code), and
any and all supporting obligations in respect thereof.

        "Account Debtor" means any Person who is obligated under, with respect
to, or on account of, an Account, chattel paper, or a General Intangible.

        "ACH Transactions" means any cash management or related services
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) provided by a Bank Product
Provider for the account of Administrative Borrower or its Subsidiaries.

        "Additional Documents" has the meaning set forth in Section 4.4(c).

        "Adjustment Date" means, in any year, the first day of the calendar
month immediately following the month in which the date of determination of the
Applicable Base Rate Margin and the Applicable LIBOR Rate Margin for such year
occurs.

        "Administrative Borrower" has the meaning set forth in Section 17.10.

        "Advances" has the meaning set forth in Section 2.1(a).

        "Affiliate" means, as applied to any Person, any other Person who,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 7.13 hereof: (a) any Person which owns directly or indirectly 10% or
more of the Stock having ordinary voting power for the election of directors or
other members of the governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership or joint venture in which a Person is a
partner or joint venturer shall be deemed an Affiliate of such Person.

        "Agent" means WFF, in its capacity as arranger and administrative agent
hereunder, and any successor thereto.

        "Agent Advances" has the meaning set forth in Section 2.3(e)(i).

        "Agent-Related Persons" means Agent, together with its Affiliates,
officers, directors, employees, attorneys, and agents.

--------------------------------------------------------------------------------


        "Agent's Account" means the Deposit Account of Agent identified on
Schedule A-1.

        "Agent's Liens" means the Liens granted by Borrowers or their
Subsidiaries to Agent under this Agreement or the other Loan Documents.

        "Agreement" has the meaning set forth in the preamble to this Agreement.

        "Allserve Reserve" means a reserve in the amount of $1,100,000, or such
other amount as Agent may determine in its sole discretion, established in
contemplation of the potential liability of Parent or any other Borrower to
AllServe Systems PLC and AllServe Systems, Inc. in connection with a lawsuit
styled as AllServe PLC et al. v. Aegis Communications Group, Inc., filed in the
New Castle County Chancery Court, New Castle County, Delaware, on November 12,
2003 or any other claim against any Borrower in connection with the proposed
acquisition of Parent by AllServe Systems PLC.

        "Applicable Base Rate Margin" means (a) 1.5% for the period from the
Closing Date until the initial Adjustment Date, and (b) the following margin
based upon Borrower's EBITDA for its preceding fiscal year as determined from
the most recent audited annual financial statements received by Lender
commencing with such financial statements for the fiscal year ending
December 31, 2004, for the period from the applicable Adjustment Date to the
next Adjustment Date:

EBITDA Measurement


--------------------------------------------------------------------------------

  Applicable Base Rate Margin

--------------------------------------------------------------------------------

Up to $10,000,000   1.50% $10,000,001 to $15,000,000   1.25% $15,000,001 to
$20,000,000   .50 $20,000,001 or more   .25%

        "Applicable LIBOR Rate Margin" means (a) 3.5% for the period from the
Closing Date until the initial Adjustment Date, and (b) the following margin
based upon Borrower's EBITDA for its preceding fiscal year, as determined from
the most recent audited annual financial statements received by Lender
commencing with such financial statements for the fiscal year ending
December 31, 2004, for the period from the applicable Adjustment Date to the
next Adjustment Date:

EBITDA Measurement


--------------------------------------------------------------------------------

  Applicable LIBOR Rate Margin

--------------------------------------------------------------------------------

Up to $10,000,000   3.5% $10,000,001 to $15,000,000   3.25% $15,000,001 to
$20,000,000   3.00% $20,000,001 or more   2.75%

        "Applicable Prepayment Premium" means, as of any date of determination,
an amount equal to (a) during the period from and after the date of the
execution and delivery of this Agreement up to the date immediately preceding
the first anniversary of the Closing Date, 3% times the Maximum Revolver Amount
in effect at that date, (b) during the period from and including the date that
is the first anniversary of the Closing Date up to the date immediately
preceding the second anniversary of the Closing Date, 2% times the Maximum
Revolver Amount in effect at that date, and (c) during the period from and
including the date that is the second anniversary of the Closing Date up to the
date immediately preceding the Maturity Date, 1% times the Maximum Revolver
Amount in effect at that date; provided, however, that if the outstanding
principal balance of Advances is prepaid and the Commitments are terminated with
the proceeds of a refinancing made available to Borrowers by a commercial
banking unit of Wells Fargo, then the Applicable Prepayment Premium shall be an
amount equal to 0% times the Maximum Revolver Amount in effect on the date
immediately preceding the date of such repayment and termination.

        "Assignee" has the meaning set forth in Section 14.1(a).

2

--------------------------------------------------------------------------------


        "Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

        "ATC" means Advanced Telemarketing Corporation, a Nevada corporation.

        "Authorized Person" means any officer or employee of Administrative
Borrower.

        "Availability" means, as of any date of determination, the amount that
Borrowers are entitled to borrow as Advances hereunder (after giving effect to
all then outstanding Obligations (other than Bank Product Obligations) and all
sublimits and reserves then applicable hereunder).

        "Bank Product" means any financial accommodation extended to
Administrative Borrower or its Subsidiaries by a Bank Product Provider (other
than pursuant to this Agreement) including: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH Transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) transactions under Hedge Agreements.

        "Bank Product Agreements" means those agreements entered into from time
to time by Administrative Borrower or its Subsidiaries with a Bank Product
Provider in connection with the obtaining of any of the Bank Products.

        "Bank Product Obligations" means all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by Administrative
Borrower or its Subsidiaries to any Bank Product Provider pursuant to or
evidenced by the Bank Product Agreements and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including all such amounts
that Administrative Borrower or its Subsidiaries are obligated to reimburse to
Agent or any member of the Lender Group as a result of Agent or such member of
the Lender Group purchasing participations from, or executing indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by such Bank Product Provider to Administrative Borrower or
its Subsidiaries.

        "Bank Product Provider" means Wells Fargo or any of its Affiliates.

        "Bank Product Reserve" means, as of any date of determination, the
amount of reserves that Agent has established (based upon the Bank Product
Providers' reasonable determination of the credit exposure in respect of then
extant Bank Products) in respect of Bank Products then provided or outstanding.

        "Bankruptcy Code" means title 11 of the United States Code, as in effect
from time to time.

        "Base LIBOR Rate" means the rate per annum, determined by Agent in
accordance with its customary procedures, and utilizing such electronic or other
quotation sources as it considers appropriate (rounded upwards, if necessary, to
the next 1/100%), to be the rate at which Dollar deposits (for delivery on the
first day of the requested Interest Period) are offered to major banks in the
London interbank market 2 Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of an extant LIBOR Rate Loan or as
a conversion of a Base Rate Loan to a LIBOR Rate Loan) by Administrative
Borrower in accordance with this Agreement, which determination shall be
conclusive in the absence of manifest error.

        "Base Rate" means, the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its "prime rate",
with the understanding that the "prime rate" is one of Wells Fargo's base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is

3

--------------------------------------------------------------------------------


evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

        "Base Rate Loan" means the portion of the Advances that bears interest
at a rate determined by reference to the Base Rate.

        "Benefit Plan" means a "defined benefit plan" (as defined in
Section 3(35) of ERISA) for which any Borrower or any Subsidiary or ERISA
Affiliate of any Borrower has been an "employer" (as defined in Section 3(5) of
ERISA) within the past six years.

        "Board of Directors" means the board of directors (or comparable
managers) of Parent or any committee thereof duly authorized to act on behalf of
the board of directors (or comparable managers).

        "Books" means all of Administrative Borrower's and its Subsidiaries' now
owned or hereafter acquired books and records (including all of their Records
indicating, summarizing, or evidencing their assets (including the Collateral)
or liabilities, all of Administrative Borrower's and its Subsidiaries' Records
relating to their business operations or financial condition, and all of their
goods or General Intangibles related to such information).

        "Borrower" and "Borrowers" have the respective meanings set forth in the
preamble to this Agreement.

        "Borrower Collateral" means all of each Borrower's now owned or
hereafter acquired right, title, and interest in and to each of the following:

        (a)   all of its Accounts,

        (b)   all of its Books,

        (c)   all of its commercial tort claims,

        (d)   all of its Deposit Accounts,

        (e)   all of its Equipment,

        (f)    all of its General Intangibles,

        (g)   all of its Inventory,

        (h)   all of its Investment Property (including all of its securities
and Securities Accounts),

        (i)    all of its Negotiable Collateral,

        (j)    money or other assets of such Borrower that now or hereafter come
into the possession, custody, or control of any member of the Lender Group, and

        (k)   the proceeds and products, whether tangible or intangible, of any
of the foregoing, including proceeds of insurance covering any or all of the
foregoing, and any and all Accounts, Books, Deposit Accounts, Equipment, General
Intangibles, Inventory, Investment Property, Negotiable Collateral, Real
Property, money, or other tangible or intangible property resulting from the
sale, exchange, collection, or other disposition of any of the foregoing, or any
portion thereof or interest therein, and the proceeds thereof.

        "Borrowing" means a borrowing hereunder consisting of Advances made on
the same day by the Lenders (or Agent on behalf thereof), or by Swing Lender in
the case of a Swing Loan, or by Agent in the case of an Agent Advance, in each
case, to Administrative Borrower.

        "Borrowing Base" means, as of any date of determination, the result of:

        (a)   the lesser of

4

--------------------------------------------------------------------------------

          (i)  the sum of (A) 85% of the amount of Eligible Billed Accounts
other than Trilegiant Accounts, (B) 80% of the amount of Eligible Unbilled
Accounts other than Trilegiant Accounts, and (C) the Trilegiant Base up to a
maximum amount of $1,000,000, in each case less the amount, if any, of the
Dilution Reserve, and

         (ii)  an amount equal to Borrowers' Collections with respect to
Accounts for the immediately preceding 60-day period,

        minus

        (b)   the sum of (i) the Bank Product Reserve, (ii) the Payroll Reserve,
(iii) the Allserve Reserve, and (iv) the aggregate amount of reserves, if any,
established by Agent under Section 2.1(b);

provided that at no time shall the aggregate amount of outstanding Advances and
Letters of Credit made in respect of Eligible Unbilled Accounts exceed
(i) $5,000,000 as of and at each calendar month-end (after the completion of
billing for such month-end) or (ii) $15,000,000 during any month prior to the
calendar month-end date of determination.

        "Business Day" means any day that is not a Saturday, Sunday, or other
day on which banks are authorized or required to close in the state of New York,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term "Business Day" also shall exclude any day on which banks are
closed for dealings in Dollar deposits in the London interbank market.

        "Capital Expenditures" means, with respect to any Person for any period,
the sum of (a) the aggregate of all expenditures by such Person and its
Subsidiaries during such period that are capital expenditures as determined in
accordance with GAAP, whether such expenditures are paid in cash or financed,
and (b) to the extent not covered by clause (a), the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or capitalized assets of, or the Capital
Stock of, any other Person.

        "Capital Lease" means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

        "Capitalized Lease Obligation" means that portion of the obligations
under a Capital Lease that is required to be capitalized in accordance with
GAAP.

        "Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit or
bankers' acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand Deposit Accounts maintained with any
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any individual bank is less than or equal to
$100,000 and is insured by the Federal Deposit Insurance Corporation, and
(f) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.

5

--------------------------------------------------------------------------------


        "Cash Management Account" has the meaning set forth in Section 2.7(a).

        "Cash Management Agreements" means those certain cash management
agreements, in form and substance satisfactory to Agent, each of which is among
Administrative Borrower or one of its Subsidiaries, Agent, and one of the Cash
Management Banks.

        "Cash Management Bank" has the meaning set forth in Section 2.7(a).

        "Change of Control" means that (a) any "person" or "group" (within the
meaning of Sections 13(d) and 14(d) of the Exchange Act), other than Permitted
Holders, becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 25%, or more, of the Stock of Parent
having the right to vote for the election of members of the Board of Directors,
or (b) the Investors cease to own, directly or indirectly, and control Stock and
Investor Warrants of Parent representing (if such warrants were exercised) in
the aggregate 65% of the outstanding Stock of Parent, or (c) a majority of the
members of the Board of Directors do not constitute Continuing Directors, or
(d) Parent ceases to own, directly or indirectly, and control not less than
98.76% of the outstanding stock of ATC, or any Borrower ceases to own, directly
or indirectly, and control 100% of the outstanding Stock of each of its
Subsidiaries (other than ATC) extant as of the Closing Date.

        "Closing Date" means the date of the making of the initial Advance (or
other extension of credit) hereunder or the date on which Agent sends
Administrative Borrower a written notice that each of the conditions precedent
set forth in Section 3.1 either have been satisfied or have been waived.

        "Closing Date Business Plan" means the set of Projections of Borrowers
for the 3 year period following the Closing Date (on a year by year basis, and
for the 1 year period following the Closing Date, on a month by month basis), in
form and substance (including as to scope and underlying assumptions)
satisfactory to Agent.

        "Code" means the New York Uniform Commercial Code, as in effect from
time to time.

        "Collateral" means all assets and interests in assets and proceeds
thereof now owned or hereafter acquired by Administrative Borrower or its
Subsidiaries in or upon which a Lien is granted under any of the Loan Documents.

        "Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Administrative Borrower's or its Subsidiaries' Books, Equipment or,
Inventory, in each case, in form and substance satisfactory to Agent.

        "Collateral Trustee" means Wilmington Trust Company in its capacity as
collateral trustee for the Investors.

        "Collections" means all cash, checks, notes, instruments, and other
items of payment (including insurance proceeds, proceeds of cash sales, rental
proceeds, and tax refunds).

        "Commercial Tort Claim Assignments" has the meaning set forth in
Section 4.4(b).

        "Commitment" means, with respect to each Lender, its Commitment, and,
with respect to all Lenders, their Commitments, in each case as such Dollar
amounts are set forth beside such Lender's name under the applicable heading on
Schedule C-1 or in the Assignment and Acceptance pursuant to which such Lender
became a Lender hereunder in accordance with the provisions of Section 14.1.

        "Compliance Certificate" means a certificate substantially in the form
of Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

6

--------------------------------------------------------------------------------


        "Concentration Limit" means:

        (a)   with respect to Eligible Accounts of which the account debtors are
AT&T Corporation and its affiliates, 30% (provided that (i) such Eligible
Accounts are subject to 25% cross-aging and (ii) such Eligible Accounts are
limited to Eligible Billed Accounts less than 60 days from invoice date and
30 days from due date and Eligible Unbilled Accounts);

        (b)   with respect to Eligible Accounts of which the account debtors are
American Express Company and its affiliates, 25% (provided that (i) such
Eligible Accounts are subject to 25% cross-aging, and (ii) such Eligible
Accounts are limited to Eligible Billed Accounts less than 60 days from invoice
date and 30 days from due date and Eligible Unbilled Accounts); and

        (c)   with respect to Eligible Accounts of which the account debtor is
any other party, 10%.

        "Continuing Director" means (a) any member of the Board of Directors who
was a director (or comparable manager) of Parent on the Closing Date, and
(b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors, but excluding any
such individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.

        "Control Agreement" means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by the Administrative Borrower or
one of its Subsidiaries, Agent, and the applicable securities intermediary (with
respect to a Securities Account) or a bank (with respect to a Deposit Account).

        "Copyright Security Agreement" means a copyright security agreement
executed and delivered by each Borrower and Agent, the form and substance of
which is satisfactory to Agent.

        "Customer Contract" means a contract for the provision of services by
the Parent of any of its Subsidiaries.

        "Daily Balance" means, as of any date of determination and with respect
to any Obligation, the amount of such Obligation owed at the end of such day.

        "DB" means Deutsche Bank AG—London, a German aktiengesellschaft, acting
through DB Advisors, LLC as investment advisor.

        "Default" means an event, condition, or default that, with the giving of
notice, the passage of time, or both, would be an Event of Default.

        "Defaulting Lender" means any Lender that fails to make any Advance (or
other extension of credit) that it is required to make hereunder on the date
that it is required to do so hereunder.

        "Defaulting Lender Rate" means (a) for the first 3 days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).

        "Deposit Account" means any deposit account (as that term is defined in
the Code) other than the payroll account of any Borrower or any account
maintained by a Borrower out of which payroll or related taxes (but not other
operating expenses) are payable.

        "Designated Account" means the Deposit Account of Administrative
Borrower identified on Schedule D-1.

        "Designated Account Bank" has the meaning ascribed thereto on
Schedule D-1.

7

--------------------------------------------------------------------------------


        "Dilution" means, as of any date of determination, a percentage (based
upon, as between (i) the experience of the immediately prior three consecutive
months and (ii) the experience of the immediately prior twelve consecutive
months, whichever produces a greater percentage), that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers' Accounts
during such period, by (b) Borrowers' billings with respect to Accounts during
such period prior to any such dilutive items being taken into account in
determining the amount of those billing during such period.

        "Dilution Reserve" means, as of any date of determination, an amount
sufficient to reduce the advance rate against Eligible Accounts by 1 percentage
point for each percentage point by which Dilution is in excess of 5%.

        "Disbursement Letter" means an instructional letter executed and
delivered by Administrative Borrower to Agent regarding the extensions of credit
to be made on the Closing Date, the form and substance of which is satisfactory
to Agent.

        "Dollars" or "$" means United States dollars.

        "Due Diligence Letter" means the due diligence letter sent by Agent's
counsel to Administrative Borrower, together with Administrative Borrower's
completed responses to the inquiries set forth therein, the form and substance
of such responses to be satisfactory to Agent.

        "EBITDA" means, with respect to any fiscal period, Parent's and its
Subsidiaries' consolidated net earnings (or loss), minus extraordinary gains and
interest income, plus interest expense, income taxes, depreciation and
amortization and extraordinary non-cash losses for such period, as determined in
accordance with GAAP.

        "Eligible Accounts" means those Accounts created by one of Borrowers in
the ordinary course of its business, that arise out of its sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Agent in Agent's Permitted Discretion to address the results of any
audit performed by Agent from time to time after the Closing Date. In
determining the amount to be included, Eligible Accounts shall be calculated net
of customer deposits and unapplied cash. Eligible Accounts shall not include the
following:

        (a)   Accounts that otherwise are neither Eligible Billed Accounts nor
Eligible Unbilled Accounts in accordance with the definitions of those terms,

        (b)   Accounts owed by an Account Debtor (or its Affiliates) where 50%
or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) above,

        (c)   Accounts with respect to which the Account Debtor is an Affiliate
of any Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,

        (d)   Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,

        (e)   Accounts that are not payable in Dollars,

        (f)    Accounts with respect to which the Account Debtor either (i) does
not maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(y) the Account is supported by an

8

--------------------------------------------------------------------------------




irrevocable letter of credit satisfactory to Agent (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to Agent and is
directly drawable by Agent, or (z) the Account is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to Agent,

        (g)   Accounts with respect to which the Account Debtor is either
(i) the United States or any department, agency, or instrumentality of the
United States (exclusive, however, of Accounts with respect to which the
applicable Borrower has complied, to the reasonable satisfaction of Agent, with
the Assignment of Claims Act, 31 USC § 3727), or (ii) any state of the United
States,

        (h)   Accounts with respect to which the Account Debtor is a creditor of
any Borrower, has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of the Account, to the extent of such
claim, right of setoff, or dispute,

        (i)    Accounts with respect to an Account Debtor whose total
obligations owing to Borrower exceed the applicable Concentration Limit (such
Concentration Limit, as applied to a particular Account Debtor, being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of such
Account Debtor deteriorates) of all Eligible Accounts, to the extent of the
obligations owing by such Account Debtor in excess of such percentage; provided,
however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing Concentration Limit shall be determined by
Agent based on all of the otherwise Eligible Accounts of the same Account Debtor
prior to giving effect to any eliminations based upon the foregoing
Concentration Limit,

        (j)    Accounts with respect to which (i) the Account Debtor is subject
to an Insolvency Proceeding, is not Solvent, or has gone out of business,
provided that inclusion of any such ineligible Account in any determination of
the Borrowing Base reported by a Borrower to Agent shall not be deemed a
misrepresentation under this Agreement if (x) at the time such determination is
reported to Agent no Borrower had notice or knowledge of such cause of
ineligibility, and (y) promptly after receipt of such notice or knowledge,
Borrowers correct such determination and reduce the balance of Loans outstanding
in accordance with Section 2.5 or as otherwise required under this Agreement, or
(ii) as to which a Borrower has received notice of an imminent Insolvency
Proceeding or a material impairment of the financial condition of such Account
Debtor,

        (k)   Accounts with respect to which the Account Debtor is located in a
state or jurisdiction (e.g., New Jersey, Minnesota, and West Virginia) that
requires, as a condition to access to the courts of such jurisdiction, that a
creditor qualify to transact business, file a business activities report or
other report or form, or take one or more other actions, unless the applicable
Borrower has so qualified, filed such reports or forms, or taken such actions
(and, in each case, paid any required fees or other charges), except to the
extent that the applicable Borrower may qualify subsequently as a foreign entity
authorized to transact business in such state or jurisdiction and gain access to
such courts, without incurring any cost or penalty viewed by Agent to be
significant in amount, and such later qualification cures any access to such
courts to enforce payment of such Account,

        (l)    Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor's financial
condition,

        (m)  Accounts that are not subject to a valid and perfected first
priority Agent's Lien,

        (n)   Accounts with respect to which (i) the goods giving rise to such
Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor, or

9

--------------------------------------------------------------------------------




        (o)   Accounts that represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
the applicable Borrower of the subject contract for goods or services.

        "Eligible Billed Accounts" means (a) Eligible Accounts of Borrowers,
other than Trilegiant Accounts that are otherwise Eligible Accounts, that have
been invoiced and are not more than 90 days from invoice date and 60 days from
due date and (b) Eligible Accounts of Borrowers that are also Trilegiant
Accounts that have been invoiced and are not more than 120 days from invoice
date and 90 days from due date.

        "Eligible Transferee" means (a) a commercial bank organized under the
laws of the United States, or any state thereof, and having total assets in
excess of $250,000,000, (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender, (e) so
long as no Event of Default has occurred and is continuing, any other Person
approved by Agent and Administrative Borrower (which approval of Administrative
Borrower shall not be unreasonably, withheld, delayed, or conditioned), and
(f) during the continuation of an Event of Default, any other Person approved by
Agent.

        "Eligible Unbilled Accounts" means Eligible Accounts of Borrowers that
have not yet been invoiced but represent services rendered or work completed
within 15 days before the end of the current (as of any date of determination)
billing cycle.

        "Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Borrower, any Subsidiary of a Borrower, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by any Borrower, any
Subsidiary of a Borrower, or any of their predecessors in interest.

        "Environmental Law" means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on any Borrower or any
Subsidiary of a Borrower, relating to the environment, employee health and
safety (to the extent it regulates occupational exposure to Hazardous
Materials), or Hazardous Materials, including CERCLA; RCRA; the Federal Water
Pollution Control Act, 33 USC § 1251 et seq; the Toxic Substances Control Act,
15 USC § 2601 et seq; the Clean Air Act, 42 USC § 7401 et seq.; the Safe
Drinking Water Act, 42 USC § 3803 et seq.; the Oil Pollution Act of 1990, 33 USC
§ 2701 et seq.; the Emergency Planning and the Community Right-to-Know Act of
1986, 42 USC § 11001 et seq.; the Hazardous Material Transportation Act, 49 USC
§ 1801 et seq.; and the Occupational Safety and Health Act, 29 USC §651 et seq.
(to the extent it regulates occupational exposure to Hazardous Materials); any
state and local or foreign counterparts or equivalents, in each case as amended
from time to time.

        "Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of

10

--------------------------------------------------------------------------------


any claim or demand by any Governmental Authority or any third party, and which
relate to any Environmental Action.

        "Environmental Lien" means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.

        "Equipment" means equipment (as that term is defined in the Code), and
includes machinery, machine tools, motors, furniture, furnishings, fixtures,
vehicles (including motor vehicles), computer hardware, tools, parts, and goods
(other than consumer goods, farm products, or Inventory), wherever located,
including all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.

        "ERISA Affiliate" means (a) any Person subject to ERISA whose employees
are treated as employed by the same employer as the employees of a Borrower or a
Subsidiary of a Borrower under IRC Section 414(b), (b) any trade or business
subject to ERISA whose employees are treated as employed by the same employer as
the employees of a Borrower or a Subsidiary of a Borrower under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which a Borrower or a Subsidiary of a Borrower is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with a Borrower or a Subsidiary of a Borrower and whose employees
are aggregated with the employees of a Borrower or a Subsidiary of a Borrower
under IRC Section 414(o).

        "Essar" means Essar Global Limited, a company organized under the laws
of Mauritius.

        "Event of Default" has the meaning set forth in Section 8.

        "Excess Availability" means, as of any date of determination, the amount
equal to Availability minus the aggregate amount, if any, of all trade payables
of Borrowers and their Subsidiaries aged in excess of their historical levels
with respect thereto and all book overdrafts of Borrowers and their Subsidiaries
in excess of their historical practices with respect thereto, in each case as
determined by Agent in its Permitted Discretion.

        "Exchange Act" means the Securities Exchange Act of 1934, as in effect
from time to time.

        "Excluded Subsidiary" means any Subsidiary of a Borrower or Guarantor
that (i) has an aggregate book value, for all of its assets, of less than
$25,000, (ii) owns no registered intellectual property, (iii) has annual
revenues of less than $25,000, and (iv) has been designated an "Excluded
Subsidiary" by Parent with the consent of Agent in its Permitted Discretion.
Parent may withdraw such designation at any time in its discretion. As of the
Closing Date, EBA Direct, Inc., a Canadian corporation and wholly owned
Subsidiary of IQI, Inc., is the sole Excluded Subsidiary.

        "Fee Letter" means that certain fee letter, dated as of even date
herewith, between Borrowers and Agent, in form and substance satisfactory to
Agent.

        "FEIN" means Federal Employer Identification Number.

        "Funded Capital Expenditures" means Capital Expenditures permitted under
Section 7.18(b)(i) without the incorporation by reference of Section 7.18(b)(ii)
set forth therein.

        "Financed Capital Expenditures" means Capital Expenditures permitted
under Section 7.18(b)(ii) without the incorporation by reference of
Section 7.18(b)(i) set forth therein.

        "Funding Date" means the date on which a Borrowing occurs.

11

--------------------------------------------------------------------------------


        "Funding Losses" has the meaning set forth in Section 2.13(b)(ii).

        "GAAP" means generally accepted accounting principles as in effect from
time to time in the United States, consistently applied.

        "General Intangibles" means general intangibles (as that term is defined
in the Code), including payment intangibles, contract rights, rights to payment,
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, route lists, rights to payment and other rights
under any royalty or licensing agreements, infringement claims, computer
programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all supporting obligations in respect thereof, and
any other personal property other than Accounts, Deposit Accounts, goods,
Investment Property, and Negotiable Collateral.

        "Governing Documents" means, with respect to any Person, the certificate
or articles of incorporation, by-laws, or other organizational documents of such
Person.

        "Governmental Authority" means any federal, state, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.

        "Guarantor" means each Material Subsidiary of each Borrower that is not
itself a Borrower.

        "Guarantor Security Agreement" means one or more security agreements
executed and delivered by each Guarantor in favor of Agent, in each case, in
form and substance satisfactory to Agent.

        "Guaranty" means that certain general continuing guaranty executed and
delivered by each Guarantor in favor of Agent, for the benefit of the Lender
Group and the Bank Product Providers, in form and substance satisfactory to
Agent.

        "Hazardous Materials" means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

        "Hedge Agreement" means any and all agreements, or documents now
existing or hereafter entered into by Administrative Borrower or its
Subsidiaries that provide for an interest rate, credit, commodity or equity
swap, cap, floor, collar, forward foreign exchange transaction, currency swap,
cross currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging
Administrative Borrower's or its Subsidiaries' exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security or currency
valuations or commodity prices.

        "Holdout Lender" has the meaning set forth in Section 15.2(a).

        "Indebtedness" means (a) all obligations for borrowed money, (b) all
obligations evidenced by bonds, debentures, notes, or other similar instruments
and all reimbursement or other obligations in respect of letters of credit,
bankers acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien

12

--------------------------------------------------------------------------------


on any asset of a Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (e) all obligations to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations owing under Hedge Agreements, and (g) any obligation
guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses
(a) through (f) above.

        "Indemnified Liabilities" has the meaning set forth in Section 11.3.

        "Indemnified Person" has the meaning set forth in Section 11.3.

        "Insolvency Proceeding" means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other state or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or proceedings seeking reorganization, arrangement, or other similar relief.

        "Intangible Assets" means, with respect to any Person, such Person's
assets that would be treated as intangibles under GAAP.

        "Intercompany Subordination Agreement" means a subordination agreement
executed and delivered by Borrowers and each of their Subsidiaries and Agent,
the form and substance of which is satisfactory to Agent.

        "Intercreditor Agreement" means that certain Intercreditor and
Subordination Agreement of even date herewith by and among Agent, the Investors,
and the Collateral Trustee.

        "Interest Expense" means, for any period, the aggregate of the interest
expense of Parent and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

        "Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, or 3 months after the date on which the Interest Period
began, as applicable, and (e) Borrowers (or Administrative Borrower on behalf
thereof) may not elect an Interest Period which will end after the Maturity
Date.

        "Inventory" means inventory (as that term is defined in the Code).

        "Investment" means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide Accounts arising in the
ordinary course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

13

--------------------------------------------------------------------------------


        "Investment Documents" means, collectively, the Purchase Agreement, the
Investor Notes, the Investor Warrants, the Investor Guaranty, the Stockholder
Agreement, the Noteholder Agreements, the Registration Rights Agreement, the
Investor Security Documents, and all other instruments, agreements, and
documents executed and delivered by the Investors and Parent in connection with
the Purchase and all amendments to any of the foregoing.

        "Investment Property" means investment property (as that term is defined
in the Code), and any and all supporting obligations in respect thereof.

        "Investor" means, individually, DB or Essar and "Investors" means,
collectively, DB and Essar.

        "Investor Guaranty" means that certain Subsidiary Guaranty in favor of
the Investors dated as of November 5, 2003 executed by the Subsidiaries of
Parent.

        "Investor Notes" means, collectively, the promissory notes issued by
Parent and purchased by the Investors pursuant to the Purchase Agreement.

        "Investor Security Documents" means, collectively, all security
agreements, pledge agreements, financing statements, and other instruments,
agreements, and documents executed and delivered by Parent to the Investors or
the Collateral Trustee or filed or recorded for the benefit of the Investors or
the Collateral Trustee evidencing, governing, or otherwise securing a Lien on
assets of Borrowers and/or Guarantors securing the Investor Notes.

        "Investor Warrants" means, collectively, the warrants issued by Parent
and purchased by the Investors pursuant to the Purchase Agreement.

        "IRC" means the Internal Revenue Code of 1986, as in effect from time to
time.

        "Issuing Lender" means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent, agrees, in such Lender's
sole discretion, to become an Issuing Lender for the purpose of issuing L/Cs or
L/C Undertakings pursuant to Section 2.12.

        "L/C" has the meaning set forth in Section 2.12(a).

        "L/C Disbursement" means a payment made by an Issuing Lender pursuant to
a Letter of Credit.

        "L/C Undertaking" has the meaning set forth in Section 2.12(a).

        "Lender" and "Lenders" have the respective meanings set forth in the
preamble to this Agreement, and shall include any other Person made a party to
this Agreement in accordance with the provisions of Section 14.1.

        "Lender Group" means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

        "Lender Group Expenses" means all (a) costs or expenses (including
taxes, and insurance premiums) required to be paid by a Borrower or its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by the Lender Group, (b) fees or charges paid or incurred by Agent in
connection with the Lender Group's transactions with Borrowers or their
Subsidiaries, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC searches and including searches with the patent
and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
real estate surveys, real estate title policies and endorsements, and
environmental audits, (c) costs and expenses incurred by Agent in the
disbursement of funds to or for the account of Borrowers or other members of the
Lender Group (by wire transfer or otherwise), (d) charges paid or incurred by
Agent resulting from the dishonor of checks, (e) reasonable costs and expenses
paid or incurred by the Lender Group to correct any default or enforce any
provision of the Loan Documents, or in gaining

14

--------------------------------------------------------------------------------


possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (f) audit fees and
expenses of Agent related to audit examinations of the Books to the extent of
the fees and charges (and up to the amount of any limitation) contained in this
Agreement, (g) reasonable costs and expenses of third party claims or any other
suit paid or incurred by the Lender Group in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group's relationship with any Borrower or any Subsidiary
of a Borrower, (h) Agent's and each Lender's reasonable costs and expenses
(including attorneys fees) incurred in advising, structuring, drafting,
reviewing, administering, syndicating, or amending the Loan Documents, and
(i) Agent's and each Lender's reasonable costs and expenses (including
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
"workout," a "restructuring," or an Insolvency Proceeding concerning any
Borrower or any Subsidiary of a Borrower or in exercising rights or remedies
under the Loan Documents), or defending the Loan Documents, irrespective of
whether suit is brought, or in taking any Remedial Action concerning the
Collateral.

        "Lender-Related Person" means, with respect to any Lender, such Lender,
together with such Lender's Affiliates, officers, directors, employees,
attorneys, and agents.

        "Letter of Credit" means an L/C or an L/C Undertaking, as the context
requires.

        "Letter of Credit Usage" means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.

        "LIBOR Deadline" has the meaning set forth in Section 2.13(b)(i).

        "LIBOR Notice" means a written notice in the form of Exhibit L-1.

        "LIBOR Option" has the meaning set forth in Section 2.13(a).

        "LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan,
the rate per annum determined by Agent (rounded upwards, if necessary, to the
next 1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

        "LIBOR Rate Loan" means each portion of an Advance that bears interest
at a rate determined by reference to the LIBOR Rate.

        "Lien" means any interest in an asset securing an obligation owed to, or
a claim by, any Person other than the owner of the asset, irrespective of
whether (a) such interest is based on the common law, statute, or contract,
(b) such interest is recorded or perfected, and (c) such interest is contingent
upon the occurrence of some future event or events or the existence of some
future circumstance or circumstances. Without limiting the generality of the
foregoing, the term "Lien" includes the lien or security interest arising from a
mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

        "Loan Account" has the meaning set forth in Section 2.10.

        "Loan Documents" means this Agreement, the Bank Product Agreements, the
Cash Management Agreements, the Control Agreements, the Copyright Security
Agreement, the Disbursement Letter, the Due Diligence Letter, the Fee Letter,
the Guarantor Security Agreement, the Guaranties, the Intercreditor Agreement,
the Intercompany Subordination Agreement, the Letters of Credit, the Officers'
Certificate, the Stock Pledge Agreement, the Trademark Security Agreement, any
note or

15

--------------------------------------------------------------------------------


notes executed by a Borrower in connection with this Agreement and payable to a
member of the Lender Group, and any other agreement entered into, now or in the
future, by a Borrower and the Lender Group in connection with this Agreement.

        "Material Adverse Change" means (a) a material adverse change in the
business, prospects, operations, results of operations, assets, liabilities or
condition (financial or otherwise) of Borrowers and their Subsidiaries, taken as
a whole, (b) a material impairment of a Borrower's or a Subsidiary of a
Borrower's ability to perform its obligations under the Loan Documents to which
it is a party or of the Lender Group's ability to enforce the Obligations or
realize upon the Collateral, or (c) a material impairment of the enforceability
or priority of the Agent's Liens with respect to the Collateral as a result of
an action or failure to act on the part of a Borrower or a Subsidiary of a
Borrower.

        "Material Subsidiary" means any Subsidiary of a Borrower or Guarantor
that is not an Excluded Subsidiary.

        "Maturity Date" has the meaning set forth in Section 3.4.

        "Maximum Revolver Amount" means $25,000,000.

        "Minimum Availability" has the meaning set forth in Section 7.23.

        "Negotiable Collateral" means letters of credit, letter of credit
rights, instruments, promissory notes, drafts, documents, and chattel paper
(including electronic chattel paper and tangible chattel paper), and any and all
supporting obligations in respect thereof.

        "Noteholder Agreements" means, collectively, those certain Noteholder
Agreements dated as of November 5, 2003 executed by each of Thayer Equity
Investors, III, L.P., and the Edward Blank 1995 Grantor Retained Annuity Trust.

        "Obligations" means (a) all loans, Advances, debts, principal, interest
(including any interest that, but for the commencement of an Insolvency
Proceeding, would have accrued), contingent reimbursement obligations with
respect to outstanding Letters of Credit, premiums, liabilities (including all
amounts charged to Borrowers' Loan Account pursuant hereto), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), charges, costs, Lender Group Expenses (including any fees or
expenses that, but for the commencement of an Insolvency Proceeding, would have
accrued), lease payments, guaranties, covenants, and duties of any kind and
description owing by Borrowers to the Lender Group pursuant to or evidenced by
the Loan Documents and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all
Lender Group Expenses that Borrowers are required to pay or reimburse by the
Loan Documents, by law, or otherwise, and (b) all Bank Product Obligations. Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all extensions, modifications, renewals, or alterations thereof, both
prior and subsequent to any Insolvency Proceeding.

        "Officers' Certificate" means the representations and warranties of
officers form submitted by Agent to Administrative Borrower, together with
Borrowers' completed responses to the inquiries set forth therein, the form and
substance of such responses to be satisfactory to Agent.

        "Originating Lender" has the meaning set forth in Section 14.1(e).

        "Overadvance" has the meaning set forth in Section 2.5.

        "Parent" has the meaning set forth in the preamble to this Agreement.

        "Participant" has the meaning set forth in Section 14.1(e).

        "Payroll Reserve" means, as of any date of determination, a reserve in
an amount equal to Borrower's payroll obligations for a two-week payroll period
as shown on Borrowers' Books, the amount of which reserve shall be determined by
Agent in its sole discretion.

16

--------------------------------------------------------------------------------


        "Permitted Discretion" means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.

        "Permitted Dispositions" means (a) sales or other dispositions of
Equipment that is substantially worn, damaged, or obsolete in the ordinary
course of business, (b) sales of Inventory to buyers in the ordinary course of
business, (c) the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents,
(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,
(e) transfers of assets between Borrowers, between Guarantors, or from a
Guarantor to a Borrower, and (f) the sale of assets having an aggregate book
value on Borrowers' Books not exceeding $100,000 in any twelve-month period.

        "Permitted Holders" means the Investors and the Prior Stockholders.

        "Permitted Investments" means (a) Investments in cash and Cash
Equivalents, (b) Investments in negotiable instruments for collection,
(c) advances made in connection with purchases of goods or services in the
ordinary course of business, (d) Investments received in settlement of amounts
due to a Borrower or any Material Subsidiary of a Borrower effected in the
ordinary course of business or owing to a Borrower or any Material Subsidiary of
a Borrower as a result of Insolvency Proceedings involving an Account Debtor or
upon the foreclosure or enforcement of any Lien in favor of a Borrower or any
Material Subsidiary of a Borrower, and (e) Investments in de minimis amounts in
Excluded Subsidiaries that are necessary to maintain the corporate existence of
such Excluded Subsidiaries under applicable law.

        "Permitted Investor Indebtedness" means Indebtedness evidenced by the
Investor Notes, subordinated to the Obligations on terms and conditions
satisfactory to Agent in its sole discretion, in an outstanding principal
amount, as of the Closing Date and after giving effect to the application of the
proceeds of the initial Advances under this Agreement to the repayment of
certain amounts owing on or about the Closing Date under the Investor Notes, of
not less than (i) $20,231,167 less (ii) any prepayments permitted under
Section 7.7(a).

        "Permitted Liens" means (a) Liens held by Agent, (b) Liens for unpaid
taxes that either (i) are not yet delinquent, or (ii) do not constitute an Event
of Default hereunder and are the subject of Permitted Protests, (c) Liens set
forth on Schedule P-1, (d) the interests of lessors under operating leases,
(e) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as such Lien attaches only to the asset purchased or acquired and
the proceeds thereof, (f) Liens arising by operation of law in favor of
warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of Borrowers' business and not in
connection with the borrowing of money, and which Liens either (i) are for sums
not yet delinquent, or (ii) are the subject of Permitted Protests, (g) Liens
arising from deposits made in connection with obtaining worker's compensation or
other unemployment insurance, (h) Liens or deposits to secure performance of
bids, tenders, or leases incurred in the ordinary course of business and not in
connection with the borrowing of money, (i) Liens granted as security for surety
or appeal bonds in connection with obtaining such bonds in the ordinary course
of business, (j) Liens resulting from any judgment or award that is not an Event
of Default hereunder, (k) with respect to any Real Property, easements, rights
of way, and zoning restrictions that do not materially interfere with or impair
the use or operation thereof, and (l) Liens securing the Permitted Investor
Indebtedness which are fully subordinated to the Agent's Liens on terms and
conditions satisfactory to Agent in its sole discretion.

        "Permitted Protest" means the right of Administrative Borrower or any of
its Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on the Books in such amount as is
required under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Administrative Borrower or any

17

--------------------------------------------------------------------------------


of its Subsidiaries, as applicable, in good faith, and (c) Agent is satisfied
that, while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Agent's Liens.

        "Permitted Purchase Money Indebtedness" means, as of any date of
determination, Purchase Money Indebtedness incurred after the Closing Date in an
aggregate amount outstanding at any one time not in excess of $10,000,000.00.

        "Person" means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, statutory
trusts or other organizations, irrespective of whether they are legal entities,
and governments and agencies and political subdivisions thereof.

        "Prior Stockholders" means Questor Partners Fund II, L.P.; Questor
Side-by-Side Partners II, L.P.; Questor Side-by-Side Partners II 3(c)(1), L.P.;
TC Co-Investors, LLC; and Thayer Equity Investors III, L.P.

        "Projections" means Parent's forecasted (a) balance sheets, (b) profit
and loss statements, and (c) cash flow statements, all prepared on a consistent
basis with Parent's historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

        "Pro Rata Share" means, as of any date of determination:

        (a)   with respect to a Lender's obligation to make Advances and receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender's Commitment, by (z) the aggregate
Commitments of all Lenders, and (ii) from and after the time that the
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the aggregate outstanding principal amount of such Lender's
Advances by (z) the aggregate outstanding principal amount of all Advances,

        (b)   with respect to a Lender's obligation to participate in Letters of
Credit, to reimburse the Issuing Lender, and to receive payments of fees with
respect thereto, (i) prior to the Commitments being terminated or reduced to
zero, the percentage obtained by dividing (y) such Lender's Commitment, by
(z) the aggregate Commitments of all Lenders, and (ii) from and after the time
that the Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the aggregate outstanding principal amount of such
Lender's Advances by (z) the aggregate outstanding principal amount of all
Advances, and

        (c)   with respect to all other matters as to a particular Lender
(including the indemnification obligations arising under Section 16.7), the
percentage obtained by dividing (i) such Lender's Commitment, by (ii) the
aggregate amount of Commitments of all Lenders; provided, however, that in the
event the Commitments have been terminated or reduced to zero, Pro Rata Share
under this clause shall be the percentage obtained by dividing (A) the
outstanding principal amount of such Lender's Advances plus such Lender's
ratable portion of the Risk Participation Liability with respect to outstanding
Letters of Credit, by (B) the outstanding principal amount of all Advances plus
the aggregate amount of the Risk Participation Liability with respect to
outstanding Letters of Credit.

        "Purchase" means the purchase of the Investor Notes and the Investor
Warrants described in the Purchase Agreement.

        "Purchase Agreement" means that certain Note and Warrant Purchase
Agreement by and between Parent and the Investors dated as of November 5, 2003.

18

--------------------------------------------------------------------------------


        "Purchase Money Indebtedness" means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof.

        "Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Borrowers and their Subsidiaries that
is in Deposit Accounts or in Securities Accounts, or any combination thereof,
and which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

        "Real Property" means any estates or interests in real property now
owned or hereafter acquired by any Borrower or a Subsidiary of any Borrower and
the improvements thereto.

        "Record" means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

        "Registration Rights Agreement" means that certain Registration Rights
Agreement by and between Parent and the Investors dated as of November 5, 2003.

        "Remedial Action" means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (c) perform any pre-remedial studies,
investigations, or post-remedial operation and maintenance activities, or
(d) conduct any other actions authorized by 42 USC § 9601.

        "Replacement Lender" has the meaning set forth in Section 15.2(a).

        "Report" has the meaning set forth in Section 16.17.

        "Required Availability" means that the sum of (a) Excess Availability on
the Closing Date, plus (b) Qualified Cash, on the Closing Date, exceeds
$5,500,000.00.

        "Required Lenders" means, at any time, Lenders whose aggregate Pro Rata
Shares (calculated under clause (c) of the definition of Pro Rata Shares) equal
or exceed 662/3%.

        "Reserve Percentage" means, on any day, for any Lender, the maximum
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor Governmental Authority) for determining the reserve
requirements (including any basic, supplemental, marginal, or emergency
reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as "eurocurrency liabilities") of that Lender, but so
long as such Lender is not required or directed under applicable regulations to
maintain such reserves, the Reserve Percentage shall be zero.

        "Revolver Usage" means, as of any date of determination, the sum of
(a) the then extant amount of outstanding Advances, plus (b) the then extant
amount of the Letter of Credit Usage.

        "Risk Participation Liability" means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

        "Scotiabank Collateral Agreement" means that certain Cash Collateral
Agreement by and among IQI, Inc., Credit Suisse First Boston, and The Bank of
Nova Scotia dated as of November 5, 2003, pursuant to which IQI, Inc. deposited
certain funds in an account with The Bank of Nova Scotia as cash collateral for
certain letters of credit issued by The Bank of Nova Scotia.

        "SEC" means the United States Securities and Exchange Commission and any
successor thereto.

19

--------------------------------------------------------------------------------


        "Securities Account" means a "securities account" as that term is
defined in the Code.

        "Settlement" has the meaning set forth in Section 2.3(f)(i).

        "Settlement Date" has the meaning set forth in Section 2.3(f)(i).

        "Solvent" means, with respect to any Person on a particular date, that,
at fair valuations, the sum of such Person's assets is greater than all of such
Person's debts.

        "Stock" means all shares, options, warrants, interests, participations,
or other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
"equity security" (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Exchange Act).

        "Stockholders Agreement" means that certain Stockholders Agreement by
and among Parent, the Prior Stockholders, and the Investors dated as of
November 5, 2003.

        "Stock Pledge Agreement" means a stock pledge agreement, in form and
substance satisfactory to Agent, executed and delivered by each Borrower that
owns Stock of a Subsidiary of Parent.

        "Sources and Uses" has the meaning set forth in Section 3.1(p).

        "Subsidiary" of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.

        "Surviving Preferred Shares" means, collectively, the Surviving Series B
Shares and the Surviving Series F Shares.

        "Surviving Series B Shares" means 29,778 shares of the Series B
Preferred Stock, par value $.01 per share, of Parent.

        "Surviving Series F Shares" means 23,875 shares of the Series F
Preferred Stock, par value $.01 per share, of Parent.

        "Swing Lender" means WFF or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender's
sole discretion, to become the Swing Lender under Section 2.3(d).

        "Swing Loan" has the meaning set forth in Section 2.3(d)(i).

        "Taxes" has the meaning set forth in Section 16.11.

        "Trademark Security Agreement" means a trademark security agreement
executed and delivered by each Borrower and Agent, the form and substance of
which is satisfactory to Agent.

        "Trilegiant Account" means an Account arising from the sale of goods or
services to Trilegiant Corporation, a Delaware corporation, or any of its
Subsidiaries.

        "Trilegiant Base" means:

        (a)   for the period from the Closing Date through and including the
date occurring thirty (30) days after the Closing Date, 50% of the amount of
Trilegiant Accounts that are either Eligible Billed Accounts or Eligible
Unbilled Accounts as of the date of determination,

        (b)   for the period from the date occurring thirty-one (31) days after
the Closing Date through and including the date occurring sixty (60) days after
the Closing Date, 40% of the amount of Trilegiant Accounts that are either
Eligible Billed Accounts or Eligible Unbilled Accounts as of the date of
determination,

20

--------------------------------------------------------------------------------




        (c)   for the period from the date occurring sixty-one (61) days after
the Closing Date through and including the date occurring ninety (90) days after
the Closing Date, 30% of the amount of Trilegiant Accounts that are either
Eligible Billed Accounts or Eligible Unbilled Accounts as of the date of
determination, and

        (d)   at all times thereafter, 20% of the amount of Trilegiant Accounts
that are either Eligible Billed Accounts or Eligible Unbilled Accounts as of the
date of determination.

        "UCC Filing Authorization Letter" means a letter duly executed by each
Borrower and each Guarantor authorizing Agent to file appropriate financing
statements on Form UCC-1 without the signature of such Borrower or Guarantor, as
applicable, in such office or offices as may be necessary or, in the opinion of
Agent, desirable to perfect the security interests purported to be created by
the Loan Documents.

        "Underlying Issuer" means a third Person which is the beneficiary of an
L/C Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

        "Underlying Letter of Credit" means a letter of credit that has been
issued by an Underlying Issuer.

        "United States" means the United States of America.

        "Voidable Transfer" has the meaning set forth in Section 17.7.

        "Wells Fargo" means Wells Fargo Bank, National Association, a national
banking association.

        "WFF" means Wells Fargo Foothill, Inc., a California corporation.

        1.2 Accounting Terms.    All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. When used herein, the term
"financial statements" shall include the notes and schedules thereto. Whenever
the term "Borrowers" or the term "Parent" is used in respect of a financial
covenant or a related definition, it shall be understood to mean Parent and its
Subsidiaries on a consolidated basis unless the context clearly requires
otherwise.

        1.3 Code.    Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein.

        1.4 Construction.    Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term "including" is
not limiting, and the term "or" has, except where otherwise indicated, the
inclusive meaning represented by the phrase "and/or." The words "hereof,"
"herein," "hereby," "hereunder," and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement or in the other Loan Documents to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to the repayment in full of the
Obligations shall mean the repayment in full in cash of all Obligations other
than contingent indemnification Obligations and other than any Bank Product
Obligations that, at such time, are allowed by the applicable Bank Product
Provider to remain outstanding and are not required to be repaid or cash
collateralized pursuant to the provisions of this Agreement. Any reference
herein to any Person shall be construed to include such Person's successors and
assigns. Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

21

--------------------------------------------------------------------------------


        1.5 Schedules and Exhibits.    All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

2.     LOAN AND TERMS OF PAYMENT.

        2.1 Revolver Advances.    

        (a)   Subject to the terms and conditions of this Agreement, and during
the term of this Agreement, each Lender agrees (severally, not jointly or
jointly and severally) to make advances ("Advances") to Borrowers in an amount
at any one time outstanding not to exceed such Lender's Pro Rata Share of an
amount equal to the lesser of (i) the Maximum Revolver Amount in effect at the
date such Advance is to be made less the Letter of Credit Usage, or (ii) the
Borrowing Base less the Letter of Credit Usage.

        (b)   Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right to establish reserves in such amounts, and with
respect to such matters, as Agent in its Permitted Discretion shall deem
necessary or appropriate, against the Borrowing Base, including reserves with
respect to (i) sums that Borrowers are required to pay (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay under any Section
of this Agreement or any other Loan Document, and (ii) amounts owing by
Borrowers or their Subsidiaries to any Person to the extent secured by a Lien
on, or trust over, any of the Collateral (other than any existing Permitted Lien
set forth on Schedule P-1 which is specifically identified thereon as entitled
to have priority over the Agent's Liens), which Lien or trust, in the Permitted
Discretion of Agent likely would have a priority superior to the Agent's Liens
(such as Liens or trusts in favor of landlords, warehousemen, carriers,
mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad
valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral.

        (c)   The Lenders shall have no obligation to make additional Advances
hereunder to the extent such additional Advances would cause the Revolver Usage
to exceed the Maximum Revolver Amount at the date of any such Advance.

        (d)   Amounts borrowed pursuant to this Section 2.1 may be repaid,
without any penalty or premium, except as provided in Section 2.13(c), at any
time and, subject to the terms and conditions of this Agreement, reborrowed at
any time during the term of this Agreement.

        2.2 RESERVED.    

        2.3 Borrowing Procedures and Settlements.    

        (a)   Procedure for Borrowing. Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Agent (which
notice must be received by Agent no later than 10:00 a.m. (California time) on
the Business Day prior to the date that is the requested Funding Date specifying
(i) the amount of such Borrowing, and (ii) the requested Funding Date, which
shall be a Business Day; provided, however, that in the case of a request for
Swing Loan in an amount of $5,000,000, or less, such notice will be timely
received if it is received by Agent no later than 10:00 a.m. (California time)
on the Business Day that is the requested Funding Date). At Agent's election, in
lieu of delivering the above-described written request, any Authorized Person
may give Agent telephonic notice of such request by the required time. In such
circumstances, Borrowers agree that any such telephonic notice will be confirmed
in writing within 24 hours of the giving of such notice and the failure to
provide such written confirmation shall not affect the validity of the request.

        (b)   Agent's Election. Promptly after receipt of a request for a
Borrowing pursuant to Section 2.3(a), Agent shall elect, in its discretion,
(i) to have the terms of Section 2.3(c) apply to such requested Borrowing, or
(ii) if the Borrowing is for an Advance, to request Swing Lender to

22

--------------------------------------------------------------------------------




make a Swing Loan pursuant to the terms of Section 2.3(d) in the amount of the
requested Borrowing; provided, however, that if Swing Lender declines in its
sole discretion to make a Swing Loan pursuant to Section 2.3(d), Agent shall
elect to have the terms of Section 2.3(c) apply to such requested Borrowing.

        (c)   Making of Loans.

          (i)  In the event that Agent shall elect to have the terms of this
Section 2.3(c) apply to a requested Borrowing as described in Section 2.3(b),
then promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), Agent shall notify the Lenders, not later than 1:00 p.m.
(California time) on the Business Day immediately preceding the Funding Date
applicable thereto, by telecopy, telephone, or other similar form of
transmission, of the requested Borrowing. Each Lender shall make the amount of
such Lender's Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent's Account, not later than 10:00 a.m.
(California time) on the Funding Date applicable thereto. After Agent's receipt
of the proceeds of such Advances, Agent shall make the proceeds thereof
available to Administrative Borrower on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to Administrative Borrower's Designated Account; provided, however, that,
subject to the provisions of Section 2.3(i), Agent shall not request any Lender
to make, and no Lender shall have the obligation to make, any Advance if Agent
shall have actual knowledge that (1) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing unless such condition has been waived, or
(2) the requested Borrowing would exceed the Availability on such Funding Date.

         (ii)  Unless Agent receives notice from a Lender on or prior to the
Closing Date or, with respect to any Borrowing after the Closing Date, prior to
9:00 a.m. (California time) on the date of such Borrowing, that such Lender will
not make available as and when required hereunder to Agent for the account of
Borrowers the amount of that Lender's Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrowers such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lender Rate for each day
during such period. A notice submitted by Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender's Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Administrative Borrower of such failure to fund
and, upon demand by Agent, Borrowers shall pay such amount to Agent for Agent's
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Advances composing such Borrowing. The failure of any Lender to make
any Advance on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make an Advance on such Funding Date, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on any Funding Date.

        (iii)  Agent shall not be obligated to transfer to a Defaulting Lender
any payments made by Borrowers to Agent for the Defaulting Lender's benefit,
and, in the absence of such transfer to the Defaulting Lender, Agent shall
transfer any such payments to each other

23

--------------------------------------------------------------------------------




non-Defaulting Lender member of the Lender Group ratably in accordance with
their Commitments (but only to the extent that such Defaulting Lender's Advance
was funded by the other members of the Lender Group) or, if so directed by
Administrative Borrower and if no Default or Event of Default had occurred and
is continuing (and to the extent such Defaulting Lender's Advance was not funded
by the Lender Group), retain same to be re-advanced to Borrowers as if such
Defaulting Lender had made Advances to Borrowers. Subject to the foregoing,
Agent may hold and, in its Permitted Discretion, re-lend to Borrowers for the
account of such Defaulting Lender the amount of all such payments received and
retained by Agent for the account of such Defaulting Lender. Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents,
such Defaulting Lender shall be deemed not to be a "Lender" and such Lender's
Commitment shall be deemed to be zero. This Section shall remain effective with
respect to such Lender until (x) the Obligations under this Agreement shall have
been declared or shall have become immediately due and payable, (y) the
non-Defaulting Lenders, Agent, and Administrative Borrower shall have waived
such Defaulting Lender's default in writing, or (z) the Defaulting Lender makes
its Pro Rata Share of the applicable Advance and pays to Agent all amounts owing
by Defaulting Lender in respect thereof. The operation of this Section shall not
be construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by Borrowers of their duties and obligations hereunder to Agent or to the
Lenders other than such Defaulting Lender. Any such failure to fund by any
Defaulting Lender shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle Administrative Borrower at its option, upon
written notice to Agent, to arrange for a substitute Lender to assume the
Commitment of such Defaulting Lender, such substitute Lender to be acceptable to
Agent. In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed form of Assignment and Acceptance in
favor of the substitute Lender (and agrees that it shall be deemed to have
executed and delivered such document if it fails to do so) subject only to being
repaid its share of the outstanding Obligations (other than Bank Product
Obligations, but including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever;
provided however, that any such assumption of the Commitment of such Defaulting
Lender shall not be deemed to constitute a waiver of any of the Lender Groups'
or Borrowers' rights or remedies against any such Defaulting Lender arising out
of or in relation to such failure to fund.

        (d)   Making of Swing Loans.

          (i)  In the event Agent shall elect, with the consent of Swing Lender,
as a Lender, to have the terms of this Section 2.3(d) apply to a requested
Borrowing as described in Section 2.3(b), Swing Lender as a Lender shall make
such Advance in the amount of such Borrowing (any such Advance made solely by
Swing Lender as a Lender pursuant to this Section 2.3(d) being referred to as a
"Swing Loan" and such Advances being referred to collectively as "Swing Loans")
available to Borrowers on the Funding Date applicable thereto by transferring
immediately available funds to Administrative Borrower's Designated Account.
Each Swing Loan shall be deemed to be an Advance hereunder and shall be subject
to all the terms and conditions applicable to other Advances, except that no
such Swing Loan shall be eligible to be a LIBOR Rate Loan and all payments on
any Swing Loan shall be payable to Swing Lender as a Lender solely for its own
account (and for the account of the holder of any participation interest with
respect to such Swing Loan). Subject to the provisions of Section 2.3(i), Agent
shall not request Swing Lender as a Lender to make, and Swing Lender as a Lender
shall not make, any Swing Loan if Agent has actual knowledge that (i) one or

24

--------------------------------------------------------------------------------

more of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the requested Funding Date for the applicable Borrowing unless such
condition has been waived, or (ii) the requested Borrowing would exceed the
Availability on such Funding Date. Swing Lender as a Lender shall not otherwise
be required to determine whether the applicable conditions precedent set forth
in Section 3 have been satisfied on the Funding Date applicable thereto prior to
making, in its sole discretion, any Swing Loan.

         (ii)  The Swing Loans shall be secured by the Agent's Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.

        (e)   Agent Advances.

          (i)  Agent hereby is authorized by Borrowers and the Lenders, from
time to time in Agent's sole discretion, (1) after the occurrence and during the
continuance of a Default or an Event of Default, or (2) at any time that any of
the other applicable conditions precedent set forth in Section 3 have not been
satisfied, to make Advances to Borrowers on behalf of the Lenders that Agent, in
its Permitted Discretion deems necessary or desirable (A) to preserve or protect
the Collateral, or any portion thereof, (B) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations), or
(C) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement, including Lender Group Expenses and the costs, fees, and
expenses described in Section 10 (any of the Advances described in this
Section 2.3(e) shall be referred to as "Agent Advances"). Each Agent Advance
shall be deemed to be an Advance hereunder, except that no such Agent Advance
shall be eligible to be a LIBOR Rate Loan and all payments thereon shall be
payable to Agent solely for its own account.

         (ii)  The Agent Advances shall be repayable on demand, secured by the
Agent's Liens granted to Agent under the Loan Documents, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans.

        (f)    Settlement. It is agreed that each Lender's funded portion of the
Advances is intended by the Lenders to equal, at all times, such Lender's Pro
Rata Share of the outstanding Advances. Such agreement notwithstanding, Agent,
Swing Lender, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Advances, the Swing Loans, and the Agent Advances shall take
place on a periodic basis in accordance with the following provisions:

          (i)  Agent shall request settlement ("Settlement") with the Lenders on
a weekly basis, or on a more frequent basis if so determined by Agent, (1) on
behalf of Swing Lender, with respect to each outstanding Swing Loan, (2) for
itself, with respect to each Agent Advance, and (3) with respect to Borrowers'
or their Subsidiaries' Collections received, as to each by notifying the Lenders
by telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. (California time) on the Business Day
immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the "Settlement Date"). Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Advances,
Swing Loans, and Agent Advances for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including
Section 2.3(c)(iii)): (y) if a Lender's balance of the Advances (including Swing
Loans and Agent Advances) exceeds such Lender's Pro Rata Share of the Advances
(including Swing Loans and Agent Advances) as of a Settlement Date, then Agent
shall, by no later than 12:00 p.m. (California time) on the Settlement Date,
transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may

25

--------------------------------------------------------------------------------

designate), an amount such that each such Lender shall, upon receipt of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Agent Advances), and (z) if a Lender's balance of the
Advances (including Swing Loans and Agent Advances) is less than such Lender's
Pro Rata Share of the Advances (including Swing Loans and Agent Advances) as of
a Settlement Date, such Lender shall no later than 12:00 p.m. (California time)
on the Settlement Date transfer in immediately available funds to the Agent's
Account, an amount such that each such Lender shall, upon transfer of such
amount, have as of the Settlement Date, its Pro Rata Share of the Advances
(including Swing Loans and Agent Advances). Such amounts made available to Agent
under clause (z) of the immediately preceding sentence shall be applied against
the amounts of the applicable Swing Loans or Agent Advances and, together with
the portion of such Swing Loans or Agent Advances representing Swing Lender's
Pro Rata Share thereof, shall constitute Advances of such Lenders. If any such
amount is not made available to Agent by any Lender on the Settlement Date
applicable thereto to the extent required by the terms hereof, Agent shall be
entitled to recover for its account such amount on demand from such Lender
together with interest thereon at the Defaulting Lender Rate.

         (ii)  In determining whether a Lender's balance of the Advances, Swing
Loans, and Agent Advances is less than, equal to, or greater than such Lender's
Pro Rata Share of the Advances, Swing Loans, and Agent Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrowers and allocable to the
Lenders hereunder, and proceeds of Collateral. To the extent that a net amount
is owed to any such Lender after such application, such net amount shall be
distributed by Agent to that Lender as part of such next Settlement.

        (iii)  Between Settlement Dates, Agent, to the extent no Agent Advances
or Swing Loans are outstanding, may pay over to Swing Lender any payments
received by Agent, that in accordance with the terms of this Agreement would be
applied to the reduction of the Advances, for application to Swing Lender's Pro
Rata Share of the Advances. If, as of any Settlement Date, Collections of
Borrowers or their Subsidiaries received since the then immediately preceding
Settlement Date have been applied to Swing Lender's Pro Rata Share of the
Advances other than to Swing Loans, as provided for in the previous sentence,
Swing Lender shall pay to Agent for the accounts of the Lenders, and Agent shall
pay to the Lenders, to be applied to the outstanding Advances of such Lenders,
an amount such that each Lender shall, upon receipt of such amount, have, as of
such Settlement Date, its Pro Rata Share of the Advances. During the period
between Settlement Dates, Swing Lender with respect to Swing Loans, Agent with
respect to Agent Advances, and each Lender (subject to the effect of letter
agreements between Agent and individual Lenders) with respect to the Advances
other than Swing Loans and Agent Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Lenders, as applicable.

        (g)   Notation. Agent shall record on its books the principal amount of
the Advances owing to each Lender, including the Swing Loans owing to Swing
Lender, and Agent Advances owing to Agent, and the interests therein of each
Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate. In addition, each Lender is
authorized, at such Lender's option, to note the date and amount of each payment
or prepayment of principal of such Lender's Advances in its books and records,
including computer records.

        (h)   Lenders' Failure to Perform. All Advances (other than Swing Loans
and Agent Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to

26

--------------------------------------------------------------------------------




perform its obligation to make any Advance (or other extension of credit)
hereunder, nor shall any Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligations hereunder,
and (ii) no failure by any Lender to perform its obligations hereunder shall
excuse any other Lender from its obligations hereunder.

        (i)    Optional Overadvances. Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and Agent or Swing Lender, as applicable, may, but is not obligated
to, knowingly and intentionally, continue to make Advances (including Swing
Loans) to Borrowers notwithstanding that an Overadvance exists or thereby would
be created, so long as (i) after giving effect to such Advances, the outstanding
Revolver Usage does not exceed the Borrowing Base by more than $2,000,000,
(ii) after giving effect to such Advances, the outstanding Revolver Usage
(except for and excluding amounts charged to the Loan Account for interest,
fees, or Lender Group Expenses) does not exceed the Maximum Revolver Amount on
the date on which the last such Advance was made, and (iii) at the time of the
making of any such Advance, Agent does not believe, in good faith, that the
Overadvance created by such Advance will be outstanding for more than 90 days.
The foregoing provisions are for the exclusive benefit of Agent, Swing Lender,
and the Lenders and are not intended to benefit Borrowers in any way. The
Advances and Swing Loans, as applicable, that are made pursuant to this
Section 2.3(i) shall be subject to the same terms and conditions as any other
Advance or Swing Loan, as applicable, except that they shall not be eligible for
the LIBOR Option and the rate of interest applicable thereto shall be the rate
applicable to Advances that are Base Rate Loans under Section 2.6(c) hereof
without regard to the presence or absence of a Default or Event of Default.

        A. In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the preceding paragraph, regardless of the
amount of, or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value), and the
Lenders with Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrowers
intended to reduce, within a reasonable time, the outstanding principal amount
of the Advances to Borrowers to an amount permitted by the preceding paragraph.
In the event Agent or any Lender disagrees over the terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Lenders.

        B. Each Lender with a Revolver Commitment shall be obligated to settle
with Agent as provided in Section 2.3(f) for the amount of such Lender's Pro
Rata Share of any unintentional Overadvances by Agent reported to such Lender,
any intentional Overadvances made as permitted under this Section 2.3(i), and
any Overadvances resulting from the charging to the Loan Account of interest,
fees, or Lender Group Expenses.

2.4   Payments.

        (a)   Payments by Borrowers.

          (i)  Except as otherwise expressly provided herein, all payments by
Borrowers shall be made to Agent's Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 11:00 a.m.
(California time) on the date specified herein. Any payment received by Agent
later than 11:00 a.m. (California time), shall be deemed to have been received
on the following Business Day and any applicable interest or fee shall continue
to accrue until such following Business Day.

27

--------------------------------------------------------------------------------

         (ii)  Unless Agent receives notice from Administrative Borrower prior
to the date on which any payment is due to the Lenders that Borrowers will not
make such payment in full as and when required, Agent may assume that Borrowers
have made (or will make) such payment in full to Agent on such date in
immediately available funds and Agent may (but shall not be so required), in
reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent Borrowers
do not make such payment in full to Agent on the date when due, each Lender
severally shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Defaulting Lender Rate for each day from
the date such amount is distributed to such Lender until the date repaid.

        (b)   Apportionment and Application.

          (i)  Except as otherwise provided with respect to Defaulting Lenders
and except as otherwise provided in the Loan Documents (including letter
agreements between Agent and individual Lenders), aggregate principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and payments of fees and expenses (other than fees or
expenses that are for Agent's separate account, after giving effect to any
letter agreements between Agent and individual Lenders) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee relates. All payments shall be remitted to
Agent and all such payments, and all proceeds of Collateral received by Agent,
shall be applied as follows:

        A. first, to pay any Lender Group Expenses then due to Agent under the
Loan Documents, until paid in full,

        B. second, to pay any Lender Group Expenses then due to the Lenders
under the Loan Documents, on a ratable basis, until paid in full,

        C. third, to pay any fees then due to Agent (for its separate accounts,
after giving effect to any letter agreements between Agent and the individual
Lenders) under the Loan Documents until paid in full,

        D. fourth, to pay any fees then due to any or all of the Lenders (after
giving effect to any letter agreements between Agent and individual Lenders)
under the Loan Documents, on a ratable basis, until paid in full,

        E. fifth, to pay interest due in respect of all Agent Advances, until
paid in full,

        F. sixth, ratably to pay interest due in respect of the Advances (other
than Agent Advances) and the Swing Loans, until paid in full,

        G. seventh, to pay the principal of all Agent Advances until paid in
full,

        H. eighth, to pay the principal of all Swing Loans until paid in full,

        I. ninth, so long as no Event of Default has occurred and is continuing,
and at Agent's election (which election Agent agrees will not be made if an
Overadvance would be created thereby), to pay amounts then due and owing by
Administrative Borrower or its Subsidiaries in respect of Bank Products, until
paid in full,

        J. tenth, so long as no Event of Default has occurred and is continuing,
to pay the principal of all Advances until paid in full,

        K. eleventh, if an Event of Default has occurred and is continuing,
ratably (i) to pay the principal of all Advances until paid in full, (ii) to
Agent, to be held by Agent, for the ratable

28

--------------------------------------------------------------------------------




benefit of Issuing Lender and the Lenders, as cash collateral in an amount up to
105% of the then extant Letter of Credit Usage until paid in full, and (iii) to
Agent, to be held by Agent, for the benefit of the Bank Product Providers, as
cash collateral in an amount up to the amount of the Bank Product Reserve
established prior to the occurrence of, and not in contemplation of, the subject
Event of Default until Administrative Borrower's and its Subsidiaries'
obligations in respect of the then extant Bank Products have been paid in full
or the cash collateral amount has been exhausted,

        L. twelfth, if an Event of Default has occurred and is continuing, to
pay any other Obligations (including the provision of amounts to Agent, to be
held by Agent, for the benefit of the Bank Product Providers, as cash collateral
in an amount up to the amount determined by Agent in its Permitted Discretion as
the amount necessary to secure Administrative Borrower's and its Subsidiaries'
obligations in respect of the then extant Bank Products), and

        M. thirteenth, to Borrowers (to be wired to the Designated Account) or
such other Person entitled thereto under applicable law.

         (ii)  Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(f).

        (iii)  In each instance, so long as no Event of Default has occurred and
is continuing, this Section 2.4(b) shall not be deemed to apply to any payment
by Borrowers specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement.

        (iv)  For purposes of the foregoing, "paid in full" means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

         (v)  In the event of a direct conflict between the priority provisions
of this Section 2.4 and other provisions contained in any other Loan Document,
it is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.

        2.5 Overadvances.    If, at any time or for any reason, the amount of
Obligations (other than Bank Product Obligations) owed by Borrowers to the
Lender Group pursuant to Section 2.1 or Section 2.12 is greater than either the
Dollar or percentage limitations set forth in Section 2.1 or Section 2.12, as
applicable (an "Overadvance"), Borrowers immediately (or within five (5) days,
with respect solely to any Overadvance resulting from a revision in the criteria
for Eligible Accounts announced by Agent in accordance with the definition of
Eligible Accounts as applied to Accounts outstanding on the effective date of
such revision) shall pay to Agent, in cash, the amount of such excess, which
amount shall be used by Agent to reduce the Obligations by the amount of the
Overadvance in accordance with the priorities set forth in Section 2.4(b). In
addition, Borrowers hereby promise to pay the Obligations (including principal,
interest, fees, costs, and expenses) in Dollars in full as and when due and
payable under the terms of this Agreement and the other Loan Documents.

        2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.    

        (a)   Interest Rates. Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit and except for Bank Product
Obligations) that have been charged to the

29

--------------------------------------------------------------------------------

Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows (i) if the relevant Obligation is an Advance that is
a LIBOR Rate Loan, at a per annum rate equal to the LIBOR Rate plus the
Applicable LIBOR Rate Margin, and (ii) otherwise, at a per annum rate equal to
the Applicable Base Rate plus the Base Rate Margin.

        The foregoing notwithstanding, at no time shall any portion of the
Obligations (other than Bank Product Obligations) bear interest on the Daily
Balance thereof at a per annum rate less than 4%. To the extent that interest
accrued hereunder at the rate set forth herein would be less than the foregoing
minimum daily rate, the interest rate chargeable hereunder for such day
automatically shall be deemed increased to the minimum rate.

        (b)   Letter of Credit Fee. Borrowers shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment, subject to any letter
agreement between Agent and individual Lenders), a Letter of Credit fee (in
addition to the charges, commissions, fees, and costs set forth in
Section 2.12(e)) which shall accrue at a rate equal to 2.75% per annum times the
Daily Balance of the undrawn amount of all outstanding Letters of Credit.

        (c)   Default Rate. Upon the occurrence and during the continuation of
an Event of Default (and at the election of Agent or the Required Lenders),

          (i)  all Obligations (except for undrawn Letters of Credit and except
for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to 4 percentage points above the per annum rate otherwise
applicable hereunder, and

         (ii)  the Letter of Credit fee provided for above shall be increased to
4 percentage points above the per annum rate otherwise applicable hereunder.

        (d)   Payment. Except as provided to the contrary in Section 2.12(a),
interest, Letter of Credit fees, and all other fees payable hereunder shall be
due and payable, in arrears, on the first day of each month at any time that
Obligations or Commitments are outstanding. Borrowers hereby authorize Agent,
from time to time, without prior notice to Borrowers, to charge such interest
and fees, all Lender Group Expenses (as and when incurred), the charges,
commissions, fees, and costs provided for in Section 2.12(e) (as and when
accrued or incurred), the fees and costs provided for in Section 2.11 (as and
when accrued or incurred), and all other payments as and when due and payable
under any Loan Document (including any amounts due and payable to the Bank
Product Providers in respect of Bank Products up to the amount of the then
extant Bank Product Reserve) to Borrowers' Loan Account, which amounts
thereafter shall constitute Advances hereunder and shall accrue interest at the
rate then applicable to Advances hereunder. Any interest not paid when due shall
be compounded by being charged to Borrowers' Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans hereunder.

        (e)   Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed. In the event the Base Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.

30

--------------------------------------------------------------------------------






        (f)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess and, to
the extent that the principal balance of the Obligations is less than such
excess, shall be returned to the Borrowers unless an Event of Default has
occurred and is continuing.

        2.7 Cash Management.    

        (a)   Borrowers shall and shall cause each of their Subsidiaries to
(i) establish and maintain cash management services of a type and on terms
satisfactory to Agent at one or more of the banks set forth on Schedule 2.7(a)
(each a "Cash Management Bank"), and shall request in writing and otherwise take
such reasonable steps to ensure that all of their and their Subsidiaries'
Account Debtors forward payment of the amounts owed by them directly to such
Cash Management Bank, and (ii) deposit or cause to be deposited promptly, and in
any event no later than the first Business Day after the date of receipt
thereof, all of their Collections (including those sent directly by their
Account Debtors to a Cash Management Bank) into a bank account in Agent's name
(a "Cash Management Account") at one of the Cash Management Banks.

        (b)   Each Cash Management Bank shall establish and maintain Cash
Management Agreements with Agent and Borrowers, in form and substance acceptable
to Agent. Each such Cash Management Agreement shall provide, among other things,
that (i) all items of payment deposited in such Cash Management Account and
proceeds thereof are held by such Cash Management Bank agent or
bailee-in-possession for Agent, (ii) the Cash Management Bank has no rights of
setoff or recoupment or any other claim against the applicable Cash Management
Account, other than for payment of its service fees and other charges directly
related to the administration of such Cash Management Account and for returned
checks or other items of payment, and (iii) it immediately will forward by daily
sweep all amounts in the applicable Cash Management Account to the Agent's
Account.

        (c)   So long as no Default or Event of Default has occurred and is
continuing, Administrative Borrower may amend Schedule 2.7(a) or (b) to add or
replace a Cash Management Account Bank or Cash Management Account; provided,
however, that (i) such prospective Cash Management Bank shall be satisfactory to
Agent and Agent shall have consented in writing in advance to the opening of
such Cash Management Account with the prospective Cash Management Bank, and
(ii) prior to the time of the opening of such Cash Management Account, a
Borrower or a Subsidiary of a Borrower, as applicable, and such prospective Cash
Management Bank shall have executed and delivered to Agent a Cash Management
Agreement. A Borrower or a Subsidiary of a Borrower, as applicable, shall close
any of their Cash Management Accounts (and establish replacement cash management
accounts in accordance with the foregoing sentence) promptly and in any event
within 30 days of notice from Agent that the creditworthiness of any Cash
Management Bank is no longer acceptable in Agent's reasonable judgment, or as
promptly as practicable and in any event within 60 days of notice from Agent
that the operating performance, funds transfer, or availability procedures or
performance of the Cash Management Bank with respect to Cash Management Accounts
or Agent's liability under any Cash Management

31

--------------------------------------------------------------------------------




Agreement with such Cash Management Bank is no longer acceptable in Agent's
reasonable judgment.

        (d)   The Cash Management Accounts shall be cash collateral accounts,
with all cash, checks and similar items of payment in such accounts securing
payment of the Obligations, and in which Borrowers are hereby grants a Lien to
Agent.

        2.8 Crediting Payments; Float Charge.    The receipt of any payment item
by Agent (whether from transfers to Agent by the Cash Management Banks pursuant
to the Cash Management Agreements or otherwise) shall not be considered a
payment on account unless such payment item is a wire transfer of immediately
available federal funds made to the Agent's Account or unless and until such
payment item is honored when presented for payment. Should any payment item not
be honored when presented for payment, then Borrowers shall be deemed not to
have made such payment and interest shall be calculated accordingly. Anything to
the contrary contained herein notwithstanding, any payment item shall be deemed
received by Agent only if it is received into the Agent's Account on a Business
Day on or before 11:00 a.m. (California time). If any payment item is received
into the Agent's Account on a non-Business Day or after 11:00 a.m. (California
time) on a Business Day, it shall be deemed to have been received by Agent as of
the opening of business on the immediately following Business Day. From and
after the Closing Date, Agent shall be entitled to charge Borrowers for two
Business Days of "clearance' or "float' at the rate then applicable under
Section 2.6 to Advances that are Base Rate Loans on all Collections that are
received by Borrowers and their Subsidiaries (regardless of whether forwarded by
the Cash Management Banks to Agent). This across-the-board two Business Day
clearance or float charge on all Collections of Borrowers and their Subsidiaries
is acknowledged by the parties to constitute an integral aspect of the pricing
of the financing of Borrowers and shall apply irrespective of whether or not
there are any outstanding monetary Obligations; the effect of such clearance or
float charge being the equivalent of charging interest on such Collections
through the completion of a period ending two Business Days after the receipt
thereof. The parties acknowledge and agree that the economic benefit of the
foregoing provisions of this Section 2.8 shall be for the exclusive benefit of
Agent.

        2.9 Designated Account.    Agent is authorized to make the Advances, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person, or without instructions if pursuant to
Section 2.6(d). Administrative Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrowers and made by Agent or the
Lenders hereunder. Unless otherwise agreed by Agent and Administrative Borrower,
any Advance, Agent Advance, or Swing Loan requested by Borrowers and made by
Agent or the Lenders hereunder shall be made to the Designated Account.

        2.10 Maintenance of Loan Account; Statements of Obligations.    Agent
shall maintain an account on its books in the name of Borrowers (the "Loan
Account") on which Borrowers will be charged with, all Advances (including Agent
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrowers or for Borrowers' account, the Letters of Credit issued by Issuing
Lender for Borrowers' account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.8, the Loan Account will be credited with all payments
received by Agent from Borrowers or for Borrowers' account, including all
amounts received in the Agent's Account from any Cash Management Bank. Agent
shall render statements regarding the Loan Account to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements,
absent manifest error, shall be conclusively presumed to be correct and accurate
and constitute an account stated between Borrowers and the Lender Group unless,
within 30 days after receipt thereof by

32

--------------------------------------------------------------------------------


Administrative Borrower, Administrative Borrower shall deliver to Agent written
objection thereto describing the error or errors contained in any such
statements.

        2.11 Fees.    Borrowers shall pay to Agent the following fees and
charges, which fees and charges shall be non-refundable when paid (irrespective
of whether this Agreement is terminated thereafter) and shall be apportioned
among the Lenders in accordance with the terms of letter agreements between
Agent and individual Lenders:

        (a)   Unused Line Fee. On the first day of each month during the term of
this Agreement, an unused line fee in the amount equal to 0.5% per annum times
the result of (i) the average daily Maximum Revolver Amount for the immediately
preceding month, less (ii) the sum of (A) the average Daily Balance of Advances
that were outstanding during the immediately preceding month, plus (B) the
average Daily Balance of the Letter of Credit Usage during the immediately
preceding month,

        (b)   Fee Letter Fees. As and when due and payable under the terms of
the Fee Letter, the fees set forth in the Fee Letter, and

        (c)   Audit, Appraisal, and Valuation Charges. Audit, appraisal, and
valuation fees and charges as follows (i) a fee of $850 per day, per auditor,
plus out-of-pocket expenses for each financial audit of Borrower performed by
personnel employed by Agent, (ii) if implemented, a fee of $850 per day, per
applicable individual, plus out-of-pocket expenses for the establishment of
electronic collateral reporting systems, (iii) a fee of $1,500 per day per
appraiser, plus out-of-pocket expenses, for each appraisal of the Collateral, or
any portion thereof, performed by personnel employed by Agent, and (iv) the
actual charges paid or incurred by Agent if it elects to employ the services of
one or more third Persons to perform financial audits of Borrowers or their
Subsidiaries, to establish electronic collateral reporting systems, to appraise
the Collateral, or any portion thereof, or to assess Borrowers' and their
Subsidiaries' business valuation.

        2.12 Letters of Credit    

        (a)   Subject to the terms and conditions of this Agreement, the Issuing
Lender may, in its discretion, agree to issue letters of credit for the account
of Borrowers (each, an "L/C") or to purchase participations or execute
indemnities or reimbursement obligations (each such undertaking, an "L/C
Undertaking") with respect to letters of credit issued by an Underlying Issuer
(as of the Closing Date, the prospective Underlying Issuer is to be Wells Fargo)
for the account of Borrowers. The Issuing Lender's agreement to provide any
particular Letter of Credit shall in no way obligate or commit the Issuing
Lender to provide any other Letter of Credit. To request the issuance of an L/C
or an L/C Undertaking (or the amendment, renewal, or extension of an outstanding
L/C or L/C Undertaking), Administrative Borrower shall hand deliver or telecopy
(or transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and Agent (reasonably in
advance of the requested date of issuance, amendment, renewal, or extension) a
notice requesting the issuance of an L/C or L/C Undertaking, or identifying the
L/C or L/C Undertaking to be amended, renewed, or extended, the date of
issuance, amendment, renewal, or extension, the date on which such L/C or L/C
Undertaking is to expire, the amount of such L/C or L/C Undertaking, the name
and address of the beneficiary thereof (or of the Underlying Letter of Credit,
as applicable), and such other information as shall be necessary to prepare,
amend, renew, or extend such L/C or L/C Undertaking. If requested by the Issuing
Lender, Borrowers also shall be an applicant under the application with respect
to any Underlying Letter of Credit that is to be the subject of an L/C
Undertaking. The Issuing Lender shall have no obligation to issue a Letter of
Credit if any of the following would result after giving effect to the requested
Letter of Credit:

          (i)  the Letter of Credit Usage would exceed the Borrowing Base less
the then extant amount of outstanding Advances, or

33

--------------------------------------------------------------------------------

         (ii)  the Letter of Credit Usage would exceed $5,000,000, or

        (iii)  the Letter of Credit Usage would exceed the Maximum Revolver
Amount at the time of issuance less the then extant amount of outstanding
Advances.

        Borrowers and the Lender Group acknowledge and agree that certain
Underlying Letters of Credit may be issued to support letters of credit that
already are outstanding as of the Closing Date. Each Letter of Credit (and
corresponding Underlying Letter of Credit) shall be in form and substance
acceptable to the Issuing Lender (in the exercise of its Permitted Discretion),
including the requirement that the amounts payable thereunder must be payable in
Dollars. If Issuing Lender is obligated to advance funds under a Letter of
Credit, Borrowers immediately shall reimburse such L/C Disbursement to Issuing
Lender by paying to Agent an amount equal to such L/C Disbursement not later
than 11:00 a.m., California time, on the date that such L/C Disbursement is
made, if Administrative Borrower shall have received written or telephonic
notice of such L/C Disbursement prior to 10:00 a.m., California time, on such
date, or, if such notice has not been received by Administrative Borrower prior
to such time on such date, then not later than 11:00 a.m., California time, on
the next Business Day after the date on which Administrative Borrower receives
such notice, if such notice is received after 10:00 a.m., California time, on
the date of receipt, and, in the absence of such reimbursement, the L/C
Disbursement immediately and automatically shall be deemed to be an Advance
hereunder and, thereafter, shall bear interest at the rate then applicable to
Advances that are Base Rate Loans under Section 2.6. To the extent an L/C
Disbursement is deemed to be an Advance hereunder, Borrowers' obligation to
reimburse such L/C Disbursement shall be discharged and replaced by the
resulting Advance. Promptly following receipt by Agent of any payment from
Borrowers pursuant to this paragraph, Agent shall distribute such payment to the
Issuing Lender or, to the extent that Lenders have made payments pursuant to
Section 2.12(c) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interest may appear.

        (b)   Promptly following receipt of a notice of L/C Disbursement
pursuant to Section 2.12(a), each Lender agrees to fund its Pro Rata Share of
any Advance deemed made pursuant to the foregoing subsection on the same terms
and conditions as if Borrowers had requested such Advance and Agent shall
promptly pay to Issuing Lender the amounts so received by it from the Lenders.
By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount thereof) and without any further action on the part of the
Issuing Lender or the Lenders, the Issuing Lender shall be deemed to have
granted to each Lender, and each Lender shall be deemed to have purchased, a
participation in each Letter of Credit, in an amount equal to its Pro Rata Share
of the Risk Participation Liability of such Letter of Credit, and each Lender
agrees to pay to Agent, for the account of the Issuing Lender, such Lender's Pro
Rata Share of any payments made by the Issuing Lender under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to Agent, for the account of the
Issuing Lender, such Lender's Pro Rata Share of each L/C Disbursement made by
the Issuing Lender and not reimbursed by Borrowers on the date due as provided
in clause (a) of this Section, or of any reimbursement payment required to be
refunded to Borrowers for any reason. Each Lender acknowledges and agrees that
its obligation to deliver to Agent, for the account of the Issuing Lender, an
amount equal to its respective Pro Rata Share of each L/C Disbursement made by
the Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3 hereof. If any Lender fails to make available
to Agent the amount of such Lender's Pro Rata Share of each L/C Disbursement
made by the Issuing Lender in respect of such Letter of Credit as provided in
this Section, such Lender shall be deemed to be a Defaulting Lender and

34

--------------------------------------------------------------------------------




Agent (for the account of the Issuing Lender) shall be entitled to recover such
amount on demand from such Lender together with interest thereon at the
Defaulting Lender Rate until paid in full.

        (c)   Each Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group harmless from any loss, cost, expense, or liability, and
reasonable attorneys fees incurred by the Lender Group arising out of or in
connection with any Letter of Credit; provided, however, that no Borrower shall
be obligated hereunder to indemnify for any loss, cost, expense, or liability to
the extent that it is caused by the gross negligence or willful misconduct of
the Issuing Lender or any other member of the Lender Group. Each Borrower agrees
to be bound by the Underlying Issuer's regulations and interpretations of any
Underlying Letter of Credit or by Issuing Lender's interpretations of any L/C
issued by Issuing Lender to or for such Borrower's account, even though this
interpretation may be different from such Borrower's own, and each Borrower
understands and agrees that the Lender Group shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrowers' instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto. Each Borrower understands
that the L/C Undertakings may require Issuing Lender to indemnify the Underlying
Issuer for certain costs or liabilities arising out of claims by Borrowers
against such Underlying Issuer. Each Borrower hereby agrees to indemnify, save,
defend, and hold the Lender Group harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability incurred by the
Lender Group under any L/C Undertaking as a result of the Lender Group's
indemnification of any Underlying Issuer; provided, however, that no Borrower
shall be obligated hereunder to indemnify for any loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group or the
Underlying Issuer.

        (d)   Each Borrower hereby authorizes and directs any Underlying Issuer
to deliver to the Issuing Lender all instruments, documents, and other writings
and property received by such Underlying Issuer pursuant to such Underlying
Letter of Credit and to accept and rely upon the Issuing Lender's instructions
with respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

        (e)   Any and all charges, commissions, fees, and costs incurred by the
Issuing Lender relating to Underlying Letters of Credit shall be Lender Group
Expenses for purposes of this Agreement and immediately shall be reimbursable by
Borrowers to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by each Borrower that, as of the Closing Date, the usage charge
imposed by the prospective Underlying Issuer is .825% per annum times the face
amount of each Underlying Letter of Credit, that such issuance charge may be
changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.

        (f)    If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

          (i)  any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued hereunder, or

         (ii)  there shall be imposed on the Underlying Issuer or the Lender
Group any other condition regarding any Underlying Letter of Credit or any
Letter of Credit issued pursuant hereto;

35

--------------------------------------------------------------------------------




and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay on demand such amounts
as Agent may specify to be necessary to compensate the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder. The determination by Agent of any
amount due pursuant to this Section, as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

        2.13 LIBOR Option.    

        (a)   Interest and Interest Payment Dates. In lieu of having interest
charged at the rate based upon the Base Rate, Borrowers shall have the option
(the "LIBOR Option") to have interest on all or a portion of the Advances be
charged at a rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate
Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto, (ii) acceleration of the maturity of all or any
portion of the Obligations, or (iii) termination of this Agreement pursuant to
the terms hereof. On the last day of each applicable Interest Period, unless
Administrative Borrower properly has exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder. At any time that an Event of Default has occurred and is
continuing, Borrowers no longer shall have the option to request that Advances
bear interest at the LIBOR Rate and Agent shall have the right to convert the
interest rate on all outstanding LIBOR Rate Loans to the rate then applicable to
Base Rate Loans hereunder.

        (b)   LIBOR Election.

          (i)  Administrative Borrower may, at any time and from time to time,
so long as no Event of Default has occurred and is continuing, elect to exercise
the LIBOR Option by notifying Agent prior to 11:00 a.m. (California time) at
least 3 Business Days prior to the commencement of the proposed Interest Period
(the "LIBOR Deadline"). Notice of Administrative Borrower's election of the
LIBOR Option for a permitted portion of the Advances and an Interest Period
pursuant to this Section shall be made by delivery to Agent of a LIBOR Notice
received by Agent before the LIBOR Deadline, or by telephonic notice received by
Agent before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day).
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the Lenders.

         (ii)  Each LIBOR Notice shall be irrevocable and binding on Borrowers.
In connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend,
and hold Agent and the Lenders harmless against any loss, cost, or expense
incurred by Agent or any Lender as a result of (a) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (c) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, and expenses, collectively, "Funding
Losses"). Funding Losses shall, with respect to Agent or any Lender, be deemed
to equal the amount determined by Agent or such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount

36

--------------------------------------------------------------------------------




of such LIBOR Rate Loan had such event not occurred, at the LIBOR Rate that
would have been applicable thereto, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period therefor), minus (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate which Agent
or such Lender would be offered were it to be offered, at the commencement of
such period, Dollar deposits of a comparable amount and period in the London
interbank market. A certificate of Agent or a Lender delivered to Administrative
Borrower setting forth any amount or amounts that Agent or such Lender is
entitled to receive pursuant to this Section 2.13 shall be conclusive absent
manifest error.

        (iii)  Borrowers shall have not more than 5 LIBOR Rate Loans in effect
at any given time. Borrowers only may exercise the LIBOR Option for LIBOR Rate
Loans of at least $1,000,000 and integral multiples of $500,000 in excess
thereof.

        (c)   Prepayments. Borrowers may prepay LIBOR Rate Loans at any time;
provided, however, that in the event that LIBOR Rate Loans are prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Agent of proceeds of Borrowers' and their Subsidiaries'
Collections in accordance with Section 2.4(b) or for any other reason, including
early termination of the term of this Agreement or acceleration of all or any
portion of the Obligations pursuant to the terms hereof, each Borrower shall
indemnify, defend, and hold Agent and the Lenders and their Participants
harmless against any and all Funding Losses in accordance with clause (b) above.

        (d)   Special Provisions Applicable to LIBOR Rate.

          (i)  The LIBOR Rate may be adjusted by Agent with respect to any
Lender on a prospective basis to take into account any additional or increased
costs to such Lender of maintaining or obtaining any eurodollar deposits or
increased costs due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), excluding the Reserve Percentage,
which additional or increased costs would increase the cost of funding loans
bearing interest at the LIBOR Rate. In any such event, the affected Lender shall
give Administrative Borrower and Agent notice of such a determination and
adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Administrative
Borrower may, by notice to such affected Lender (y) require such Lender to
furnish to Administrative Borrower a statement setting forth the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (z) repay the LIBOR Rate Loans with respect to which such
adjustment is made (together with any amounts due under clause (b)(ii) above).

         (ii)  In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Advances or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and
Administrative Borrower and Agent promptly shall transmit the notice to each
other Lender and (y) in the case of any LIBOR Rate Loans of such Lender that are
outstanding, the date specified in such Lender's notice shall be deemed to be
the last day of the Interest Period of such LIBOR Rate Loans, and interest upon
the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) Borrowers shall not be entitled to
elect

37

--------------------------------------------------------------------------------




the LIBOR Option until such Lender determines that it would no longer be
unlawful or impractical for the Lender to fund or maintain LIBOR Advances.

        (e)   No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate. The provisions of this Section shall apply as if each Lender or its
Participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.

        2.14 Capital Requirements.    If, after the date hereof, any Lender
determines that (i) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies, or
any change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender's or
such holding company's capital as a consequence of such Lender's Commitments
hereunder to a level below that which such Lender or such holding company could
have achieved but for such adoption, change, or compliance (taking into
consideration such Lender's or such holding company's then existing policies
with respect to capital adequacy and assuming the full utilization of such
entity's capital) by any amount deemed by such Lender to be material, then such
Lender may notify Administrative Borrower and Agent thereof. Following receipt
of such notice, Borrowers agree to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 90 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender's calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
Lender may use any reasonable averaging and attribution methods.

2.15 Joint and Several Liability of Borrowers.

        (a)   Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Agent and the Lenders under this Agreement,
for the mutual benefit, directly and indirectly, of each Borrower and in
consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations.

        (b)   Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 2.15), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Person composing Borrowers without preferences or
distinction among them.

        (c)   If and to the extent that any of Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Persons composing Borrowers will make such payment with respect to, or
perform, such Obligation.

        (d)   The Obligations of each Person composing Borrowers under the
provisions of this Section 2.15 constitute the absolute and unconditional, full
recourse Obligations of each Person composing Borrowers enforceable against each
such Borrower to the full extent of its properties and assets, irrespective of
the validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.

38

--------------------------------------------------------------------------------




        (e)   Except as otherwise expressly provided in this Agreement, each
Person composing Borrowers hereby waives notice of acceptance of its joint and
several liability, notice of any Advances or Letters of Credit issued under or
pursuant to this Agreement, notice of the occurrence of any Default, Event of
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by Agent or Lenders under or in respect of
any of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each Person composing Borrowers hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment of any of the Obligations, the acceptance of any payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by Agent or Lenders at any time or times
in respect of any default by any Person composing Borrowers in the performance
or satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Person
composing Borrowers. Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or failure to act on the
part of any Agent or Lender with respect to the failure by any Person composing
Borrowers to comply with any of its respective Obligations, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder,
which might, but for the provisions of this Section 2.15 afford grounds for
terminating, discharging or relieving any Person composing Borrowers, in whole
or in part, from any of its Obligations under this Section 2.15, it being the
intention of each Person composing Borrowers that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of such Person
composing Borrowers under this Section 2.15 shall not be discharged except by
performance and then only to the extent of such performance. The Obligations of
each Person composing Borrowers under this Section 2.15 shall not be diminished
or rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Person
composing Borrowers or any Agent or Lender. The joint and several liability of
the Persons composing Borrowers hereunder shall continue in full force and
effect notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, constitution or place of formation of any of the Persons
composing Borrowers or any Agent or Lender.

        (f)    Each Person composing Borrowers represents and warrants to Agent
and Lenders that such Borrower is currently informed of the financial condition
of Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Person composing Borrowers further represents and warrants to Agent and Lenders
that such Borrower has read and understands the terms and conditions of the Loan
Documents. Each Person composing Borrowers hereby covenants that such Borrower
will continue to keep informed of Borrowers' financial condition, the financial
condition of other guarantors, if any, and of all other circumstances which bear
upon the risk of nonpayment or nonperformance of the Obligations.

        (g)   Each of the Persons composing Borrowers waives all rights and
defenses arising out of an election of remedies by the Agent or any Lender, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed the Agent's or such
Lender's rights of subrogation and reimbursement against such Borrower by the
operation of Section 580(d) of the California Code of Civil Procedure or
otherwise.

39

--------------------------------------------------------------------------------




        (h)   RESERVED.

        (i)    The provisions of this Section 2.15 are made for the benefit of
the Agent, the Lenders and their respective successors and assigns, and may be
enforced by it or them from time to time against any or all of the Persons
composing Borrowers as often as occasion therefor may arise and without
requirement on the part of any such Agent, Lender, successor or assign first to
marshal any of its or their claims or to exercise any of its or their rights
against any of the other Persons composing Borrowers or to exhaust any remedies
available to it or them against any of the other Persons composing Borrowers or
to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.15 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by any Agent or Lender upon the insolvency,
bankruptcy or reorganization of any of the Persons composing Borrowers, or
otherwise, the provisions of this Section 2.15 will forthwith be reinstated in
effect, as though such payment had not been made.

        (j)    Each of the Persons composing Borrowers hereby agrees that it
will not enforce any of its rights of contribution or subrogation against the
other Persons composing Borrowers with respect to any liability incurred by it
hereunder or under any of the other Loan Documents, any payments made by it to
the Agent or the Lenders with respect to any of the Obligations or any
collateral security therefor until such time as all of the Obligations have been
paid in full in cash. Any claim which any Borrower may have against any other
Borrower with respect to any payments to any Agent or Lender hereunder or under
any other Loan Documents are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Borrower therefor.

        (k)   Each of the Persons composing Borrowers hereby agrees that, after
the occurrence and during the continuance of any Default or Event of Default,
the payment of any amounts due with respect to the indebtedness owing by any
Borrower to any other Borrower is hereby subordinated to the prior payment in
full in cash of the Obligations. Each Borrower hereby agrees that after the
occurrence and during the continuance of any Default or Event of Default, such
Borrower will not demand, sue for or otherwise attempt to collect any
indebtedness of any other Borrower owing to such Borrower until the Obligations
shall have been paid in full in cash. If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Borrower as trustee for the Agent, and such Borrower shall deliver any such
amounts to Agent for application to the Obligations in accordance with
Section 2.4(b).

40

--------------------------------------------------------------------------------




3.     CONDITIONS; TERM OF AGREEMENT.

        3.1 Conditions Precedent to the Initial Extension of Credit.    The
obligation of the Lender Group (or any member thereof) to make the initial
Advance (or otherwise to extend any credit provided for hereunder), is subject
to the fulfillment, to the satisfaction of Agent, of each of the conditions
precedent set forth below:

        (a)   the Closing Date shall occur on or before January 30, 2004;

        (b)   Agent shall have received a UCC Filing Authorization Letter, duly
executed by each Borrower and each Guarantor, together with appropriate
financing statements on Form UCC-1 duly filed in such office or offices as may
be necessary or, in the opinion of Agent, desirable to perfect the Agent's Liens
in and to the Collateral, and Agent shall have received searches reflecting the
filing of all such financing statements;

        (c)   Agent shall have received each of the following documents, in form
and substance satisfactory to Agent, duly executed, and each such document shall
be in full force and effect:

          (i)  the Cash Management Agreements,

         (ii)  the Control Agreements,

        (iii)  the Copyright Security Agreement,

        (iv)  the Disbursement Letter,

         (v)  the Due Diligence Letter,

        (vi)  the Fee Letter,

       (vii)  the Intercreditor Agreement,

      (viii)  the Officers' Certificate,

        (ix)  UCC termination statements and other documentation evidencing the
termination of any Liens in and to the properties and assets of Borrowers and
their Subsidiaries other than Permitted Liens,

         (x)  the Stock Pledge Agreement, together with all certificates
representing the shares of Stock pledged thereunder, as well as Stock powers
with respect thereto endorsed in blank, and

        (xi)  the Trademark Security Agreement;

        (d)   Agent shall have received a certificate from the Secretary of each
Borrower attesting to the resolutions of such Borrower's Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which such Borrower is a party and authorizing specific
officers of such Borrower to execute the same;

        (e)   Agent shall have received copies of each Borrower's Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Borrower;

        (f)    Agent shall have received a certificate of status with respect to
each Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall indicate that such Borrower is in good
standing in such jurisdiction;

        (g)   Agent shall have received certificates of status with respect to
each Borrower, each dated within 30 days of the Closing Date, such certificates
to be issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Borrower) in which its failure to

41

--------------------------------------------------------------------------------




be duly qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Borrower is in good standing in such
jurisdictions;

        (h)   Agent shall have received a certificate of insurance, together
with the endorsements thereto, as are required by Section 6.8, the form and
substance of which shall be satisfactory to Agent;

        (i)    [RESERVED];

        (j)    Agent shall have received opinions of counsel to Borrowers in
form and substance satisfactory to Agent;

        (k)   Agent shall have received satisfactory evidence (including a
certificate of the chief financial officer of Parent) that all tax returns
required to be filed by Borrowers and their Subsidiaries have been filed and all
taxes upon Borrowers and their Subsidiaries or their properties, assets, income,
and franchises (including Real Property taxes, sales taxes, and payroll taxes),
including any interest and penalties thereon have been paid, except such taxes
that are the subject of a Permitted Protest;

        (l)    Borrowers shall have the Required Availability after giving
effect to the initial extensions of credit hereunder and the payment of all fees
and expenses required to be paid by Borrowers on the Closing Date under this
Agreement or the other Loan Documents;

        (m)  Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Borrowers' books and
records (including, without limitation, with respect to unbilled Accounts) and
verification of Borrowers' representations and warranties to the Lender Group,
the results of which shall be satisfactory to Agent in its sole discretion,
(ii) a review of all bonding arrangements and customer contracts of Borrowers,
the results of which shall be satisfactory to Agent in its sole discretion, and
(iii) a review of Borrowers' corporate structure, which shall be satisfactory to
Agent in its sole discretion; the results of which shall be satisfactory to
Agent;

        (n)   Agent shall have received completed reference checks with respect
to the Investors' and Borrowers' senior management, the results of which are
satisfactory to Agent in its sole discretion;

        (o)   Agent shall have received UCC, tax lien, and judgment searches for
all domestic jurisdictions in which Borrowers and Collateral may be located, the
results of which searches shall be satisfactory to Agent in its Permitted
Discretion;

        (p)   Agent shall have received (i) Borrowers' statement of sources and
uses of funds with respect to the initial Advances hereunder and the
consummation of the transactions contemplated to occur on or about the Closing
Date (the "Sources and Uses"), and (ii) Borrowers' Closing Date Business Plan;

        (q)   Agent shall have received all cash to be received from sources
other than the Lenders pursuant to the Sources and Uses;

        (r)   Borrowers shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by this Agreement;

        (s)   Agent shall have received copies of each of the executed
Investment Documents in form and substance satisfactory to Agent, certified as
true and correct and in full force and effect by an authorized officer of
Parent;

        (t)    Agent shall have received evidence satisfactory to Agent in its
Permitted Discretion that the Purchase shall have been consummated for aggregate
cash consideration of not less than $28,231,167;

42

--------------------------------------------------------------------------------




        (u)   Agent shall have received amendments, in form and substance
satisfactory to Agent in its sole discretion and certified as true and correct
and in full force and effect by an appropriate officer of Parent, to (i) each
Investor Note, providing that the maturity date of the Investor Notes shall
occur on a date not less than three months after the Maturity Date, and (ii) the
Investor Guaranty, providing that no Excluded Subsidiary is a guarantor of
Borrowers' obligations to the Investors;

        (v)   Agent shall have received such Investor Security Documents as have
been executed, filed, or recorded as of the Closing Date, in form and substance
satisfactory to Agent in its sole discretion and certified as true and correct
and in full force and effect by an appropriate officer of Parent;

        (w)  Agent shall have received satisfactory evidence that all preferred
stock of Parent and any other Borrower, if any, existing prior to the
consummation of the Purchase shall have been or shall be cancelled on terms and
conditions satisfactory to Agent in its sole discretion other than the Surviving
Preferred Shares;

        (x)   Agent shall have received satisfactory evidence that all senior
and subordinated Indebtedness of Parent and any other Borrower outstanding prior
to the Closing Date (other than Permitted Investor Indebtedness and Indebtedness
set forth on Schedule 5.20) shall have been cancelled on terms and conditions
satisfactory to Agent in its sole discretion;

        (y)   Borrowers' procedure for reporting unbilled Accounts to Agent
shall be satisfactory to Agent in its sole discretion;

        (z)   Agent shall have received and reviewed all material contracts of
Borrowers, the results of which review shall be satisfactory to Agent in its
sole discretion;

        (aa) Borrowers and each of their Subsidiaries shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by Borrowers or their
Subsidiaries of the Loan Documents or with the consummation of the transactions
contemplated thereby; and

        (bb) all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Agent.

        3.2 Conditions Subsequent to the Initial Extension of Credit.    The
obligation of the Lender Group (or any member thereof) to continue to make
Advances (or otherwise extend credit hereunder) is subject to the fulfillment,
on or before the date applicable thereto, of the conditions subsequent set forth
below:

        (a)   within 30 days of the Closing Date, deliver to Agent Collateral
Access Agreements with respect to all locations where any Borrower maintains its
chief executive office and Equipment maintaining Books and Records or keeps its
Books and Records for its business or operations and from all of Borrowers'
information technology lessors, provided that, in the event any such Collateral
Access Agreement is not delivered by such date, Agent shall establish an
appropriate reserve with respect to the applicable rent for the premises to be
subject to such undelivered Collateral Access Agreement in accordance with
Section 2.1(b) until such time as it is delivered to Agent and such failure to
perform under this Section 3.2(a) shall not constitute an Event of Default; and

        (b)   within 30 days of the Closing Date, deliver to Agent certified
copies of the policies of insurance, together with the endorsements thereto, as
are required by Section 6.8, the form and substance of which shall be
satisfactory to Agent and its counsel (the failure by Borrowers to so deliver or
cause to be delivered constituting an Event of Default).

43

--------------------------------------------------------------------------------




        3.3 Conditions Precedent to all Extensions of Credit.    The obligation
of the Lender Group (or any member thereof) to make any Advances hereunder at
any time (or to extend any other credit hereunder) shall be subject to the
following conditions precedent:

        (a)   the representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date);

        (b)   no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof;

        (c)   no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
credit shall have been issued and remain in force by any Governmental Authority
against any Borrower, Agent, any Lender, or any of their Affiliates; and

        (d)   no Material Adverse Change shall have occurred.

        3.4 Term.    This Agreement shall continue in full force and effect for
a term ending on January 26, 2007 (the "Maturity Date"). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.

        3.5 Effect of Termination.    On the date of termination of this
Agreement, all Obligations (including contingent reimbursement obligations of
Borrowers with respect to any outstanding Letters of Credit and including all
Bank Products Obligations) immediately shall become due and payable without
notice or demand (including (a) either (i) providing cash collateral to be held
by Agent for the benefit of the Lenders in an amount equal to 105% of the then
extant Letter of Credit Usage, or (ii) causing the original Letters of Credit to
be returned to the Issuing Lender, and (b) providing cash collateral (in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure) to be held by Agent for the benefit of the Bank Product
Providers with respect to the then extant Bank Products Obligations). No
termination of this Agreement, however, shall relieve or discharge Borrowers or
their Subsidiaries of their duties, Obligations, or covenants hereunder and the
Agent's Liens in the Collateral shall remain in effect until all Obligations
have been paid in full and the Lender Group's obligations to provide additional
credit hereunder have been terminated. When this Agreement has been terminated
and all of the Obligations have been paid in full and the Lender Group's
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrowers' sole expense, execute and
deliver any UCC termination statements, lien releases, mortgage releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form)
as are reasonably necessary to release, as of record, the Agent's Liens and all
notices of security interests and liens previously filed by Agent with respect
to the Obligations.

        3.6 Early Termination by Borrowers.    Borrowers have the option, at any
time upon 90 days prior written notice by Administrative Borrower to Agent, to
terminate this Agreement by paying to Agent, in cash, the Obligations (including
(a) either (i) providing cash collateral to be held by Agent for the benefit of
the Lenders in an amount equal to 105% of the then extant Letter of Credit
Usage, or (ii) causing the original Letters of Credit to be returned to the
Issuing Lender, and (b) providing cash collateral (in an amount determined by
Agent as sufficient to satisfy the reasonably estimated credit exposure) to be
held by Agent for the benefit of the Bank Product Providers with respect to the
then extant Bank Products Obligations), in full, together with the Applicable
Prepayment Premium (to be allocated based upon letter agreements between Agent
and individual Lenders). If Administrative Borrower has sent a notice of
termination pursuant to the provisions of this Section, then the

44

--------------------------------------------------------------------------------


Commitments shall terminate and Borrowers shall be obligated to repay the
Obligations (including (a) either (i) providing cash collateral to be held by
Agent for the benefit of the Lenders in an amount equal to 105% of the then
extant Letter of Credit Usage, or (ii) causing the original Letters of Credit to
be returned to the Issuing Lender, and (b) providing cash collateral (in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure) to be held by Agent for the benefit of the Bank Product
Providers with respect to the then extant Bank Products Obligations), in full,
together with the Applicable Prepayment Premium, on the date set forth as the
date of termination of this Agreement in such notice. In the event of the
termination of this Agreement and repayment of the Obligations at any time prior
to the Maturity Date, for any other reason, including (a) termination upon the
election of the Required Lenders to terminate after the occurrence and during
the continuation of an Event of Default, (b) foreclosure and sale of Collateral,
(c) sale of the Collateral in any Insolvency Proceeding, or (d) restructure,
reorganization or compromise of the Obligations by the confirmation of a plan of
reorganization, or any other plan of compromise, restructure, or arrangement in
any Insolvency Proceeding, then, in view of the impracticability and extreme
difficulty of ascertaining the actual amount of damages to the Lender Group or
profits lost by the Lender Group as a result of such early termination, and by
mutual agreement of the parties as to a reasonable estimation and calculation of
the lost profits or damages of the Lender Group, Borrowers shall pay the
Applicable Prepayment Premium to Agent (to be allocated among Agent and the
Lenders based upon letter agreements between Agent and individual Lenders),
measured as of the date of such termination.

4.     CREATION OF SECURITY INTEREST.

        4.1 Grant of Security Interest.    Each Borrower hereby grants to Agent,
for the benefit of the Lender Group and the Bank Product Providers, a continuing
security interest in all of its right, title, and interest in all currently
existing and hereafter acquired or arising Borrower Collateral in order to
secure prompt repayment of any and all of the Obligations in accordance with the
terms and conditions of the Loan Documents and in order to secure prompt
performance by Borrowers of each of their covenants and duties under the Loan
Documents. The Agent's Liens in and to the Borrower Collateral shall attach to
all Borrower Collateral without further act on the part of Agent or Borrowers.
Anything contained in this Agreement or any other Loan Document to the contrary
notwithstanding, except for Permitted Dispositions, Borrowers and their
Subsidiaries have no authority, express or implied, to dispose of any item or
portion of the Collateral.

        4.2 Negotiable Collateral.    In the event that any Borrower Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral, and if
and to the extent that Agent determines that perfection or priority of Agent's
security interest is dependent on or enhanced by possession, the applicable
Borrower, immediately upon the request of Agent, shall endorse and deliver
physical possession of such Negotiable Collateral to Agent.

        4.3 Collection of Accounts, General Intangibles, and Negotiable
Collateral.    At any time after the occurrence and during the continuation of
an Event of Default, Agent or Agent's designee may (a) notify Account Debtors of
Borrowers that the Borrowers' Accounts, chattel paper, or General Intangibles
have been assigned to Agent or that Agent has a security interest therein, or
(b) collect the Borrowers' Accounts, chattel paper, or General Intangibles
directly and charge the collection costs and expenses to the Loan Account. Each
Borrower agrees that it will hold in trust for the Lender Group, as the Lender
Group's trustee, any of its or its Subsidiaries' Collections that it receives
and immediately will deliver such Collections to Agent or a Cash Management Bank
in their original form as received by such Borrower or its Subsidiaries.

45

--------------------------------------------------------------------------------


        4.4 Filing of Financing Statements; Commercial Tort Claims; Delivery of
Additional Documentation Required.    

        (a)   Borrowers authorize Agent to file any financing statement
necessary or desirable to effectuate the transactions contemplated by the Loan
Documents, and any continuation statement or amendment with respect thereto, in
any appropriate filing office without the signature of Borrowers where permitted
by applicable law. Borrowers hereby ratify the filing of any financing statement
filed without the signature of Borrowers prior to the date hereof.

        (b)   If Borrowers or their Subsidiaries acquire any commercial tort
claims after the date hereof, Borrowers shall promptly (but in any event within
3 Business Days after such acquisition) deliver to Agent a written description
of such commercial tort claim and shall deliver a written agreement, in form and
substance satisfactory to Agent, pursuant to which the applicable Borrower or
its Subsidiary shall pledge and collaterally assign all of its right, title and
interest in and to such commercial tort claim to Agent, as security for the
Obligations (a "Commercial Tort Claim Assignment").

        (c)   At any time upon the request of Agent, Borrowers shall execute or
deliver to Agent and shall cause their Subsidiaries to execute or deliver to
Agent any and all financing statements, original financing statements in lieu of
continuation statements, fixture filings, security agreements, pledges,
assignments, Commercial Tort Claim Assignments, endorsements of certificates of
title, and all other documents (collectively, the "Additional Documents") that
Agent may request in its Permitted Discretion, in form and substance
satisfactory to Agent, to create, perfect, and continue perfected or to better
perfect the Agent's Liens in the assets of Borrowers and their Subsidiaries
(whether now owned or hereafter arising or acquired, tangible or intangible,
real or personal), to create and perfect Liens in favor of Agent in any Real
Property acquired after the Closing Date, and in order to fully consummate all
of the transactions contemplated hereby and under the other Loan Documents. To
the maximum extent permitted by applicable law, each Borrower authorizes Agent
to execute any such Additional Documents in the applicable Borrower's name and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office. In addition, on such periodic basis as Agent shall require,
Borrowers shall (i) provide Agent with a report of all new material patentable,
copyrightable, or trademarkable materials acquired or generated by any Borrower
or its Subsidiaries during the prior period, (ii) cause all material patents,
copyrights, and trademarks acquired or generated by Borrowers or their
Subsidiaries that are not already the subject of a registration with the
appropriate filing office (or an application therefor diligently prosecuted) to
be registered with such appropriate filing office in a manner sufficient to
impart constructive notice of a Borrower's or a Subsidiary of a Borrower's
ownership thereof, and (iii) cause to be prepared, executed, and delivered to
Agent supplemental schedules to the applicable Loan Documents to identify such
patents, copyrights, and trademarks as being subject to the security interests
created thereunder.

        4.5 Power of Attorney.    Each Borrower hereby irrevocably makes,
constitutes, and appoints Agent (and any of Agent's officers, employees, or
agents designated by Agent) as such Borrower's true and lawful attorney, with
power to (a) if such Borrower refuses to, or fails timely to execute and deliver
any of the documents described in Section 4.4, sign the name of such Borrower on
any of the documents described in Section 4.4 for the purposes provided for in
Section 4.4, (b) at any time that an Event of Default has occurred and is
continuing, sign such Borrower's name on any invoice or bill of lading relating
to the Borrower Collateral, drafts against Account Debtors, or notices to
Account Debtors, (c) send requests for verification of Borrowers' or their
Subsidiaries' Accounts, (d) endorse such Borrower's name on any of its payment
items (including all of its Collections) that may come into the Lender Group's
possession, (e) at any time that an Event of Default has occurred and is
continuing, make, settle, and adjust all claims under such Borrower's policies
of insurance and make all determinations and decisions with respect to such
policies of insurance, and (f) at any time that an

46

--------------------------------------------------------------------------------

Event of Default has occurred and is continuing, settle and adjust disputes and
claims respecting Borrowers' or their Subsidiaries' Accounts, chattel paper, or
General Intangibles directly with Account Debtors, for amounts and upon terms
that Agent determines to be reasonable, and Agent may cause to be executed and
delivered any documents and releases that Agent determines to be necessary. The
appointment of Agent as each Borrower's attorney, and each and every one of its
rights and powers, being coupled with an interest, is irrevocable until all of
the Obligations have been fully and finally repaid and performed and the Lender
Group's obligations to extend credit hereunder are terminated.

        4.6 Right to Inspect.    Agent and each Lender (through any of their
respective officers, employees, or agents) shall have the right, from time to
time hereafter to inspect the Books and make copies or abstracts thereof and to
check, test, and appraise the Collateral, or any portion thereof, in order to
verify Borrowers' and their Subsidiaries' financial condition or the amount,
quality, value, condition of, or any other matter relating to, the Collateral.

        4.7 Control Agreements.    Borrowers agree that they will not, and will
not permit their Subsidiaries to, transfer assets out of any of their Deposit
Accounts (other than any Deposit Account that is a payroll account for any
Borrower or the account from which any payroll or other similar taxes are
payable by any Borrower to the extent of the payment of payrolls and such
payroll and taxes) or Securities Accounts; provided, however, that so long as no
Event of Default has occurred and is continuing or would result therefrom,
Borrowers and their Subsidiaries may use such assets (and the proceeds thereof)
to the extent not prohibited by this Agreement or the other Loan Documents and,
if the transfer is to another bank or securities intermediary, so long as the
applicable Borrower or Subsidiary, Agent, and the substitute bank or securities
intermediary have entered into a Control Agreement. Borrowers agree that they
will and will cause their Subsidiaries to take any or all reasonable steps that
Agent requests in order for Agent to obtain control in accordance with Sections
9-104, 9-105, 9-106, and 9-107 of the Code with respect to any of its or their
Securities Accounts, Deposit Accounts, electronic chattel paper, Investment
Property, and letter-of-credit rights. No arrangement contemplated hereby or by
any Control Agreement in respect of any Securities Accounts or other Investment
Property shall be modified by Borrowers without the prior written consent of
Agent. Upon the occurrence and during the continuance of a Default or Event of
Default, Agent may notify any bank or securities intermediary to liquidate the
applicable Deposit Account (other than any Deposit Account that is a payroll
account for any Borrower or the account from which any payroll or other similar
taxes are payable by any Borrower to the extent of the payment of payrolls and
such payroll and taxes) or Securities Account or any related Investment Property
maintained or held thereby and remit the proceeds thereof to the Agent's
Account.

5.     REPRESENTATIONS AND WARRANTIES.

        In order to induce the Lender Group to enter into this Agreement, each
Borrower makes the following representations and warranties to the Lender Group
which shall be true, correct, and complete, in all material respects, as of the
date hereof, and shall be true, correct, and complete, in all material respects,
as of the Closing Date, and at and as of the date of the making of each Advance
(or other extension of credit) made thereafter, as though made on and as of the
date of such Advance (or other extension of credit) (except to the extent that
such representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

        5.1 No Encumbrances.    Each Borrower and its Subsidiaries has good and
indefeasible title to their personal property assets and good and marketable
title to their Real Property, in each case, free and clear of Liens except for
Permitted Liens.

        5.2 Eligible Accounts.    The Eligible Accounts are bona fide existing
payment obligations of Account Debtors created by the rendition of services to
such Account Debtors in the ordinary course of

47

--------------------------------------------------------------------------------


Borrowers' business, owed to Borrowers without any known defenses, disputes,
offsets, counterclaims, or rights of return or cancellation. As to each Account
that is identified by Administrative Borrower as an Eligible Account in a
borrowing base report submitted to Agent, such Account is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Accounts.

        5.3 RESERVED    

        5.4 Equipment.    All of the Equipment of Borrowers and their
Subsidiaries is used or held for use in their business and is fit for such
purposes.

        5.5 Location of Inventory and Equipment.    The Inventory and Equipment
of Borrowers and their Subsidiaries are not stored with a bailee, warehouseman,
or similar party and are located only at, or in-transit between, the locations
identified on Schedule 5.5 (as such Schedule may be updated pursuant to
Section 6.9).

        5.6 RESERVED    

        5.7 State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number; Commercial Tort Claims.    

        (a)   The jurisdiction of organization of each Borrower and each of its
Subsidiaries is set forth on Schedule 5.7(a).

        (b)   The chief executive office of each Borrower and each of its
Subsidiaries is located at the address indicated on Schedule 5.7(b) (as such
Schedule may be updated pursuant to Section 6.9).

        (c)   Each Borrower's and each of its Subsidiaries' FEIN and
organizational identification number, if any, are identified on Schedule 5.7(c).

        (d)   As of the Closing Date, Borrowers and their Subsidiaries do not
hold any commercial tort claims, except as set forth on Schedule 5.7(d).

        5.8 Due Organization and Qualification; Subsidiaries    

        (a)   Each Borrower is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization and qualified to do
business in any state where the failure to be so qualified reasonably could be
expected to have a Material Adverse Change.

        (b)   Set forth on Schedule 5.8(b), is a complete and accurate
description of the authorized capital Stock of each Borrower, by class, and, as
of the Closing Date, a description of the number of shares of each such class
that are issued and outstanding. There are no subscriptions, options, warrants,
or calls relating to any shares of each Borrower's capital Stock, including any
right of conversion or exchange under any outstanding security or other
instrument except as set forth in Schedule 5.8(b). No Borrower is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

        (c)   Set forth on Schedule 5.8(c), is a complete and accurate list of
each Borrower's direct and indirect Subsidiaries, showing: (i) the jurisdiction
of their organization; (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries; and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by the applicable Borrower. All of the outstanding capital Stock
of each such Subsidiary has been validly issued and is fully paid and
non-assessable.

        (d)   There are no subscriptions, options, warrants, or calls relating
to any shares of any Borrower's Subsidiaries' capital Stock, including any right
of conversion or exchange under any

48

--------------------------------------------------------------------------------




outstanding security or other instrument. No Borrower or any of its respective
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of any Borrower's
Subsidiaries' capital Stock or any security convertible into or exchangeable for
any such capital Stock.

        5.9 Due Authorization; No Conflict.    

        (a)   As to each Borrower, the execution, delivery, and performance by
such Borrower of this Agreement and the other Loan Documents to which it is a
party have been duly authorized by all necessary corporate action on the part of
such Borrower.

        (b)   As to each Borrower, the execution, delivery, and performance by
such Borrower of this Agreement and the other Loan Documents to which it is a
party do not and will not (i) violate any provision of federal, state, or local
law or regulation applicable to any Borrower, the Governing Documents of any
Borrower, or any order, judgment, or decree of any court or other Governmental
Authority binding on any Borrower, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of any Borrower, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any properties
or assets of Borrower, other than Permitted Liens, or (iv) require any approval
of any Borrower's interestholders or any approval or consent of any Person under
any material contractual obligation of any Borrower, other than consents or
approvals that have been obtained and that are still in force and effect.

        (c)   Other than the filing of financing statements, the execution,
delivery, and performance by each Borrower of this Agreement and the other Loan
Documents to which such Borrower is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in force and effect.

        (d)   As to each Borrower, this Agreement and the other Loan Documents
to which such Borrower is a party, and all other documents contemplated hereby
and thereby, when executed and delivered by such Borrower, will be the legally
valid and binding obligations of such Borrower, enforceable against such
Borrower in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors' rights generally.

        (e)   The Agent's Liens are validly created, perfected, and first
priority Liens, subject only to Permitted Liens

        (f)    The execution, delivery, and performance by each Guarantor of the
Loan Documents to which it is a party have been duly authorized by all necessary
action on the part of such Guarantor.

        (g)   The execution, delivery, and performance by each Guarantor of the
Loan Documents to which it is a party do not and will not (i) violate any
provision of federal, state, or local law or regulation applicable to such
Guarantor, the Governing Documents of such Guarantor, or any order, judgment, or
decree of any court or other Governmental Authority binding on such Guarantor,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation of
such Guarantor, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any properties or assets of such Guarantor,
other than Permitted Liens, or (iv) require any approval of such Guarantor's
interestholders or any approval or consent of any Person under any material
contractual obligation of such Guarantor, other than consents or approvals that
have been obtained and that are still in force and effect.

49

--------------------------------------------------------------------------------




        (h)   Other than the filing of financing statements the execution,
delivery, and performance by each Guarantor of the Loan Documents to which such
Guarantor is a party do not and will not require any registration with, consent,
or approval of, or notice to, or other action with or by, any Governmental
Authority, other than consents or approvals that have been obtained and that are
still in force and effect.

        (i)    The Loan Documents to which each Guarantor is a party, and all
other documents contemplated hereby and thereby, when executed and delivered by
such Guarantor, will be the legally valid and binding obligations of such
Guarantor, enforceable against such Guarantor in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.

        5.10 Litigation.    Other than those matters disclosed on Schedule 5.10,
there are no actions, suits, or proceedings pending or, to the best knowledge of
Borrowers, threatened against Borrowers, or any of their Subsidiaries, as
applicable, except for (a) matters that are fully covered by insurance (subject
to customary deductibles), and (b) matters arising after the Closing Date that,
if decided adversely to Borrowers, or any of their Subsidiaries, as applicable,
reasonably could not be expected to result in a Material Adverse Change.

        5.11 No Material Adverse Change.    All financial statements relating to
Borrowers and their Subsidiaries or Guarantors that have been delivered by
Borrowers to the Lender Group have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, Borrowers' and their Subsidiaries' (or Guarantors', as
applicable) financial condition as of the date thereof and results of operations
for the period then ended. There has not been a Material Adverse Change with
respect to Borrowers and their Subsidiaries (or Guarantors, as applicable) since
the date of the latest financial statements submitted to the Lender Group on or
before the Closing Date.

        5.12 Fraudulent Transfer.    

        (a)   Each Borrower and each Subsidiary of a Borrower is Solvent.

        (b)   No transfer of property is being made by any Borrower or any
Subsidiary of a Borrower and no obligation is being incurred by any Borrower or
any Subsidiary of a Borrower in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Borrowers or their Subsidiaries.

        5.13 Employee Benefits.    None of Borrowers, any of their Subsidiaries,
or any of their ERISA Affiliates maintains or contributes to any Benefit Plan.

        5.14 Environmental Condition.    Except as set forth on Schedule 5.14,
(a) to Borrowers' knowledge, none of Borrowers' or their Subsidiaries'
properties or assets has ever been used by Borrowers, their Subsidiaries, or by
previous owners or operators in the disposal of, or to produce, store, handle,
treat, release, or transport, any Hazardous Materials, where such production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of applicable Environmental Law, (b) to Borrowers' knowledge,
none of Borrowers' nor their Subsidiaries' properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, (c) none of Borrowers nor any of
their Subsidiaries have received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by Borrowers or their Subsidiaries, and (d) none of Borrowers nor any
of their Subsidiaries have received a summons, citation, notice, or directive
from the Environmental Protection Agency or any other federal or state
governmental agency concerning any action or omission

50

--------------------------------------------------------------------------------


by any Borrower or any Subsidiary of a Borrower resulting in the releasing or
disposing of Hazardous Materials into the environment.

        5.15 Brokerage Fees.    Borrowers and their Subsidiaries have not
utilized the services of any broker or finder in connection with obtaining
financing from the Lender Group under this Agreement and no brokerage commission
or finders fee is payable by Borrowers or their Subsidiaries in connection
herewith.

        5.16 Intellectual Property.    Each Borrower and each Subsidiary of a
Borrower owns, or holds licenses in, all trademarks, trade names, copyrights,
patents, patent rights, and licenses that are necessary to the conduct of its
business as currently conducted. Attached hereto as Schedule 5.16 (as updated
from time to time) is a true, correct, and complete listing of all material
patents, patent applications, trademarks, trademark applications, copyrights,
and copyright registrations as to which each Borrower or one of its Subsidiaries
is the owner or is an exclusive licensee.

        5.17 Leases.    Borrowers and their Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating. All of such leases are valid
and subsisting and no material default by Borrowers or their Subsidiaries exists
under any of them.

        5.18 DDAs.    Set forth on Schedule 5.18 are all of Borrowers' and their
Subsidiaries' Deposit Accounts and Securities Accounts, including, with respect
to each bank or securities intermediary (i) the name and address of such Person,
and (ii) the account numbers of the Deposit Accounts or Securities Accounts
maintained with such Person.

        5.19 Complete Disclosure.    All factual information (taken as a whole)
furnished by or on behalf of Borrowers or their Subsidiaries in writing to Agent
or any Lender (including all information contained in the Schedules hereto or in
the other Loan Documents) for purposes of or in connection with this Agreement,
the other Loan Documents or any transaction contemplated herein or therein is,
and all other such factual information (taken as a whole) hereafter furnished by
or on behalf of Borrowers or their Subsidiaries in writing to the Agent or any
Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided. On the Closing Date, the Closing Date
Projections represent, and as of the date on which any other Projections are
delivered to Agent, such additional Projections shall represent Borrowers' good
faith best estimate of their and their Subsidiaries' future performance for the
periods covered thereby.

        5.20 Indebtedness.    Set forth on Schedule 5.20 is a true and complete
list of all Indebtedness of each Borrower and each Subsidiary of a Borrower
outstanding immediately prior to the Closing Date that is to remain outstanding
after the Closing Date and such Schedule accurately reflects the aggregate
principal amount of such Indebtedness and the principal terms thereof.

51

--------------------------------------------------------------------------------


6.     AFFIRMATIVE COVENANTS.

        Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers shall and shall
cause each of their respective Subsidiaries to do all of the following:

        6.1 Accounting System.    Maintain a system of accounting that enables
Borrowers to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Agent.

        6.2 Collateral Reporting.    Provide Agent (and if so requested by
Agent, with copies for each Lender) with the following documents at the
following times in form satisfactory to Agent:


Weekly
 
(a) a calculation of the Borrowing Base as of such date, and
 
 
(b) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrowers' and their Subsidiaries' Accounts.
 
 
(c) Accounts reports (including unbilled Accounts) including a sales journal,
collection journal, and credit register since the last such schedule, a report
regarding credit memoranda that have been issued since the last such report, and
 
 
(d) a reconciliation of unbilled Accounts to billed Accounts
Monthly (not later than the 10th day of each month)
 
(e) a detailed calculation of the Borrowing Base (including detail regarding
those Accounts of Borrowers that are not Eligible Accounts),
 
 
(f) a detailed aging, by total, of the Accounts of Borrowers, together with a
reconciliation to the detailed calculation of the Borrowing Base previously
provided to Agent,
 
 
(g) a detailed aging, by vendor, of Borrowers' and their Subsidiaries' accounts
payable and any book overdraft,
 
 
(h) evidence of payment of all applicable payroll and property taxes then due
 
 
(i) a detailed report regarding Borrowers' and their Subsidiaries' cash and Cash
Equivalents including an indication of which amounts constitute Qualified Cash,
and
 
 
(j) a calculation of Dilution for the month most recently ended.
Quarterly
 
(k) detailed list of each Borrower's and each Subsidiary of a Borrower's
customers and the Contracts with such customers, and
 
 
(l) a report regarding each Borrower's and each Subsidiary of a Borrower's
accrued, but unpaid, ad valorem taxes.      

52

--------------------------------------------------------------------------------


Upon request by Agent
 
(m) copies of invoices in connection with Borrowers' and their Subsidiaries'
Accounts, credit memos, remittance advices, deposit slips, shipping and delivery
documents in connection with Borrowers' and their Subsidiaries' Accounts and,
for Inventory and Equipment acquired by Borrowers or their Subsidiaries,
purchase orders and invoices, and
 
 
(n) such other reports as to the Collateral or the financial condition of
Borrowers and their Subsidiaries, as Agent may request.

        In addition, each Borrower agrees to cooperate fully with Agent to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth above.

        6.3 Financial Statements, Reports, Certificates.    Deliver to Agent,
with copies to each Lender:

        (a)   as soon as available, but in any event within 30 days (45 days in
the case of a month that is the end of one of Parent's fiscal quarters) after
the end of each month during each of Parent's fiscal years,

          (i)  a company prepared consolidated balance sheet, income statement,
and statement of cash flow covering Parent's and its Subsidiaries' operations
during such period,

         (ii)  a certificate signed by the chief financial officer of Parent to
the effect that:

        A.    the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Parent and its Subsidiaries,

        B.    the representations and warranties of Borrowers contained in this
Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date), and

        C.    there does not exist any condition or event that constitutes a
Default or Event of Default (or, to the extent of any non-compliance, describing
such non-compliance as to which he or she may have knowledge and what action
Borrowers have taken, are taking, or propose to take with respect thereto), and

        (iii)  for each month, quarter, or year that is a month, quarter, or
year as to which a financial covenant in Section 7.18 is to be tested, a
Compliance Certificate demonstrating, in reasonable detail, compliance at the
end of such period with the applicable financial covenants contained in Section
7.18,

        (b)   as soon as available, but in any event within 90 days after the
end of each of Parent's fiscal years,

          (i)  financial statements of Parent and its Subsidiaries for each such
fiscal year, audited by independent certified public accountants reasonably
acceptable to Agent and certified, without any qualifications, by such
accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants' letter to management), and

         (ii)  a certificate of such accountants addressed to Agent and the
Lenders stating that such accountants do not have knowledge of the existence of
any Default or Event of Default under Section 7.18,

53

--------------------------------------------------------------------------------




        (c)   as soon as available, but in any event within 30 days prior to the
start of each of Parent's fiscal years, copies of Borrowers' Projections, in
form and substance (including as to scope and underlying assumptions)
satisfactory to Agent, in its sole discretion, for the forthcoming 3 years, year
by year, and for the forthcoming fiscal year, month by month, certified by the
chief financial officer of Parent as being such officer's good faith best
estimate of the financial performance of Parent and its Subsidiaries during the
period covered thereby,

        (d)   if and when filed by any Borrower,

          (i)  quarterly reports on Form 10-Q, annual reports on Form 10-K, and
current reports on Form 8-K,

         (ii)  any other filings made by any Borrower with the SEC,

        (iii)  copies of Borrowers' federal income tax returns, and any
amendments thereto, filed with the Internal Revenue Service, and

        (iv)  any other information that is provided by Parent to its
shareholders generally,

        (e)   if and when filed by any Borrower or any Subsidiary of a Borrower
and as requested by Agent, satisfactory evidence of payment of applicable excise
taxes in each jurisdiction in which (i) any Borrower or any Subsidiary of a
Borrower conducts business or is required to pay any such excise tax, (ii) where
any Borrower's or any Subsidiary of a Borrower's failure to pay any such
applicable excise tax would result in a Lien on the properties or assets of such
Borrower or such Subsidiary, or (iii) where any Borrower's or any Subsidiary of
a Borrower's failure to pay any such applicable excise tax reasonably could be
expected to result in a Material Adverse Change,

        (f)    as soon as a Borrower has knowledge of any event or condition
that constitutes a Default or an Event of Default, notice thereof and a
statement of the curative action that Borrowers propose to take with respect
thereto,

        (g)   promptly after the commencement thereof, but in any event within 5
days after the service of process with respect thereto on any Borrower or any
Subsidiary of a Borrower, notice of all actions, suits, or proceedings brought
by or against any Borrower or any Subsidiary of a Borrower before any
Governmental Authority which, if determined adversely to such Borrower or such
Subsidiary, reasonably could be expected to result in a Material Adverse Change,
and

        (h)   upon the request of Agent, any other report reasonably requested
relating to the financial condition of Borrowers or their Subsidiaries.

        In addition to the financial statements referred to above, Borrowers
agree to deliver financial statements prepared on both a consolidated and
consolidating basis and agree that no Subsidiary of Parent will have a fiscal
year different from that of Parent. Borrowers agree to cooperate with Agent to
allow Agent to consult with their independent certified public accountants if
Agent reasonably requests the right to do so and that, in such connection, their
independent certified public accountants are authorized to communicate with
Agent and to release to Agent whatever financial information concerning
Borrowers or their Subsidiaries that Agent reasonably may request.

        6.4 Guarantor Reports.    Cause each Guarantor to deliver its annual
financial statements at the time when Parent provides its audited financial
statements to Agent, but only to the extent such Guarantor's financial
statements are not consolidated with Parent's financial statements, and copies
of all federal income tax returns as soon as the same are available and in any
event no later than 30 days after the same are required to be filed by law.

        6.5 Returns.    Cause returns and allowances as between Borrowers and
their Subsidiaries and their Account Debtors, to be on the same basis and in
accordance with the usual customary practices of

54

--------------------------------------------------------------------------------


Borrowers and their Subsidiaries, as they exist at the time of the execution and
delivery of this Agreement.

        6.6 Maintenance of Properties.    Maintain and preserve all of their
properties which are necessary or useful in the proper conduct to their business
in good working order and condition, ordinary wear and tear excepted, and comply
at all times with the provisions of all leases to which it is a party as lessee,
so as to prevent any loss or forfeiture thereof or thereunder.

        6.7 Taxes.    Cause all assessments and taxes, whether real, personal,
or otherwise, due or payable by, or imposed, levied, or assessed against
Borrowers, their Subsidiaries, or any of their respective assets to be paid in
full, before delinquency or before the expiration of any extension period,
except to the extent that the validity of such assessment or tax shall be the
subject of a Permitted Protest. Borrowers will and will cause their Subsidiaries
to make timely payment or deposit of all tax payments and withholding taxes
required of them by applicable laws, including those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, and federal income taxes, and
will, upon request, furnish Agent with proof satisfactory to Agent indicating
that the applicable Borrower or Subsidiary of a Borrower has made such payments
or deposits.

        6.8 Insurance    

        (a)   At Borrowers' expense, maintain insurance respecting their and
their Subsidiaries' assets wherever located, covering loss or damage by fire,
theft, explosion, and all other hazards and risks as ordinarily are insured
against by other Persons engaged in the same or similar businesses. Borrowers
also shall maintain business interruption, public liability, and product
liability insurance, as well as insurance against larceny, embezzlement, and
criminal misappropriation. All such policies of insurance shall be in such
amounts and with such insurance companies as are reasonably satisfactory to
Agent. Borrowers shall deliver copies of all such policies to Agent with a
satisfactory lender's loss payable endorsement naming Agent as sole loss payee
or additional insured, as appropriate. Each policy of insurance or endorsement
shall contain a clause requiring the insurer to give not less than 30 days prior
written notice to Agent in the event of cancellation of the policy for any
reason whatsoever.

        (b)   Administrative Borrower shall give Agent prompt notice of any loss
covered by such insurance. Agent shall have the exclusive right to adjust any
losses claimed under any such insurance policies in excess of $50,000 (or in any
amount after the occurrence and during the continuation of an Event of Default),
without any liability to Borrowers whatsoever in respect of such adjustments.
Any monies received as payment for any loss under any insurance policy mentioned
above (other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to
Agent to be applied at the option of the Required Lenders either to the
prepayment of the Obligations or shall be disbursed to Administrative Borrower
under staged payment terms reasonably satisfactory to the Required Lenders for
application to the cost of repairs, replacements, or restorations. Any such
repairs, replacements, or restorations shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items or
property destroyed prior to such damage or destruction.

        (c)   Borrowers shall not, and shall not suffer or permit their
Subsidiaries to, take out separate insurance concurrent in form or contributing
in the event of loss with that required to be maintained under this Section 6.8,
unless Agent is included thereon as named insured with the loss payable to Agent
under a lender's loss payable endorsement or its equivalent. Administrative
Borrower immediately shall notify Agent whenever such separate insurance is
taken out, specifying the insurer thereunder and full particulars as to the
policies evidencing the same, and copies of such policies promptly shall be
provided to Agent.

55

--------------------------------------------------------------------------------




        6.9 Location of Equipment.    Keep Borrowers' and their Subsidiaries'
Equipment only at the locations identified on Schedule 5.5 and their chief
executive offices only at the locations identified on Schedule 5.7(b); provided,
however, that Administrative Borrower may amend Schedule 5.5 and Schedule 5.7 so
long as such amendment occurs by written notice to Agent not less than 30 days
prior to the date on which such Inventory or Equipment is moved to such new
location or such chief executive office is relocated, so long as such new
location is within the continental United States, and so long as, at the time of
such written notification, the applicable Borrower provides Agent a Collateral
Access Agreement with respect thereto.

        6.10 Compliance with Laws.    Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
including the Fair Labor Standards Act and the Americans With Disabilities Act,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.

        6.11 Leases.    Pay when due all rents and other amounts payable under
any leases to which any Borrower or any Subsidiary of a Borrower is a party or
by which any Borrower's or any Subsidiary of a Borrower's properties and assets
are bound, unless such payments are the subject of a Permitted Protest.

        6.12 Existence.    Except as permitted under Section 7.3, at all times
preserve and keep in full force and effect each Borrower's and each Subsidiary
of a Borrower's valid existence and good standing and any rights and franchises
material to their businesses.

        6.13 Environmental.    

        (a)   Keep any property either owned or operated by any Borrower or any
Subsidiary of a Borrower free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply, in all material respects,
with Environmental Laws and provide to Agent documentation of such compliance
which Agent reasonably requests, (c) promptly notify Agent of any release of a
Hazardous Material of any reportable quantity from or onto property owned or
operated by any Borrower or any Subsidiary of a Borrower and take any Remedial
Actions required to abate said release or otherwise to come into compliance with
applicable Environmental Law, and (d) promptly, but in any event within 5 days
of its receipt thereof, provide Agent with written notice of any of the
following: (i) notice that an Environmental Lien has been filed against any of
the real or personal property of any Borrower or any Subsidiary of a Borrower,
(ii) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Borrower or any Subsidiary of a Borrower, and
(iii) notice of a violation, citation, or other administrative order which
reasonably could be expected to result in a Material Adverse Change.

        6.14 Disclosure Updates.    Promptly and in no event later than 5
Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to the Lender Group contained any
untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made. The foregoing to the contrary notwithstanding,
any notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the affect of amending or
modifying this Agreement or any of the Schedules hereto.

        6.15 Formation of Subsidiaries.    At the time that any Borrower or any
Subsidiary of a Borrower forms any direct or indirect Subsidiary or acquires any
direct or indirect Subsidiary after the Closing Date, such Borrower or such
existing Subsidiary shall (a) if such new Subsidiary is a Material

56

--------------------------------------------------------------------------------


Subsidiary, cause such new Subsidiary to provide to Agent a joinder to this
Agreement or executed originals of the Guaranty and the Guarantor Security
Agreement or joinders thereto, as appropriate, together with such other security
documents, as well as appropriate UCC-1 financing statements, all in form and
substance satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary), (b) provide to Agent a pledge agreement
and appropriate certificates and powers or UCC-1 financing statements,
hypothecating all of the direct or beneficial ownership interest in such new
Subsidiary, in form and substance satisfactory to Agent, and (c) provide to
Agent all other documentation, including one or more opinions of counsel
satisfactory to Agent, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all property subject to a Mortgage). Any document, agreement, or instrument
executed or issued pursuant to this Section 6.15 shall be a Loan Document.

        6.16 Conversion of Excluded Subsidiaries.    At the time that any
Excluded Subsidiary becomes a Material Subsidiary, Parent shall (a) cause such
Subsidiary to provide to Agent a joinder to this Agreement or executed originals
of the Guaranty and the Guarantor Security Agreement, as appropriate, together
with such other security documents (including Mortgages with respect to any Real
Property of such Subsidiary), as well as appropriate UCC-1 financing statements
(and with respect to all property subject to a Mortgage, fixture filings), all
in form and substance satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Liens) in and to the assets of
such Subsidiary), and (b) provide to Agent all other documentation, including
one or more opinions of counsel satisfactory to Agent, which in its opinion is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all property subject to a Mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 6.16 shall
be a Loan Document.

        6.17 Surviving Preferred Shares.    Cause the Surviving Series F Shares
to be either converted to common Stock or cancelled as soon as practicable after
the Closing Date but in any event not later than the later to occur of (a) March
31, 2004 and (b) the date occurring thirty (30) days after the SEC approves
Parent's registration statement or other filings in respect of such conversion
or cancellation.

7.     NEGATIVE COVENANTS.

        Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers will not and will
not permit any of their respective Material Subsidiaries to do any of the
following:

        7.1 Indebtedness.    Create, incur, assume, suffer to exist, guarantee,
or otherwise become or remain, directly or indirectly, liable with respect to
any Indebtedness without the prior consent of the Required Lenders, except:

        (a)   Indebtedness evidenced by this Agreement and the other Loan
Documents, together with Indebtedness owed to Underlying Issuers with respect to
Underlying Letters of Credit;

        (b)   Indebtedness set forth on Schedule 5.20;

        (c)   Permitted Purchase Money Indebtedness;

        (d)   refinancings, renewals, or extensions of Indebtedness permitted
under clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Agent's judgment,
materially impair the prospects of repayment of the Obligations by Borrowers or
materially impair Borrowers' creditworthiness, (ii) such refinancings, renewals,
or extensions do not

57

--------------------------------------------------------------------------------




result in an increase in the then extant principal amount of, or interest rate
with respect to, the Indebtedness so refinanced, renewed, or extended or add one
or more Borrowers as liable with respect thereto if such additional Borrowers
were not liable with respect to the original Indebtedness, (iii) such
refinancings, renewals, or extensions do not result in a shortening of the
average weighted maturity of the Indebtedness so refinanced, renewed, or
extended, nor are they on terms or conditions, that, taken as a whole, are
materially more burdensome or restrictive to the applicable Borrower, (iv) if
the Indebtedness that is refinanced, renewed, or extended were subordinated in
right of payment to the Obligations, then the terms and conditions of the
refinancing, renewal, or extension Indebtedness must be include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
(v) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended;

        (e)   endorsement of instruments or other payment items for deposit;

        (f)    Indebtedness composing Permitted Investments; and

        (g)   Permitted Investor Indebtedness, provided that, during the term of
this Agreement, all interest on Permitted Investor Indebtedness shall be
capitalized.

        7.2 Liens.    Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind
(expressly including, without limitation, Real Property), whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced, renewed, or extended under Section
7.1(d) and so long as the replacement Liens only encumber those assets that
secured the refinanced, renewed, or extended Indebtedness).

        7.3 Restrictions on Fundamental Changes.    

        (a)   Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock; provided, that (i) any Borrower may
be merged with or into or consolidated into a wholly-owned direct or indirect
Subsidiary of Parent if the surviving entity is a Borrower; (ii) any Guarantor
may be merged with or into or consolidated into a wholly-owned direct or
indirect Subsidiary of Parent that is not a Borrower if the surviving entity is
a Guarantor; (iii) any Material Subsidiary may be merged with or into or
consolidated into an Excluded Subsidiary if the surviving entity is a Material
Subsidiary; and (iv) any Subsidiary may be merged into Parent.

        (b)   Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution).

        (c)   Other than in Permitted Dispositions, convey, sell, lease,
license, assign, transfer, or otherwise dispose of, in one transaction or a
series of transactions, all or any substantial part of its assets.

        7.4 Disposal of Assets.    Other than Permitted Dispositions, convey,
sell, lease, license, assign, transfer, or otherwise dispose of any of the
assets of any Borrower or any Subsidiary of a Borrower.

        7.5 Change Name.    Change any Borrower's or any Subsidiary of a
Borrower's name, FEIN, organizational identification number, state of
organization, or organizational identity; provided, however, that a Borrower or
a Subsidiary of a Borrower may change its name upon at least 30 days prior
written notice by Administrative Borrower to Agent of such change and so long
as, at the time of such written notification, such Borrower or such Subsidiary
provides any financing statements necessary to perfect and continue perfected
Agent's Liens.

        7.6 Nature of Business.    Make any change in the principal nature of
their business.

58

--------------------------------------------------------------------------------

        7.7 Prepayments and Amendments.    Except in connection with a
refinancing permitted by Section 7.1(d),

        (a)   prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Borrower or any Subsidiary of a Borrower, other than the
Obligations in accordance with this Agreement, provided, however, that, upon the
release by The Bank of Nova Scotia of any cash collateral held pursuant to the
Scotiabank Collateral Agreement, Parent may prepay Permitted Investor
Indebtedness from such released cash collateral so long as (i) no Default or
Event of Default has occurred and is continuing and (ii) such released cash
collateral is delivered to Agent with appropriate directions for disbursement to
the Investors; or

        (b)   directly or indirectly, amend, modify, alter, increase, or change
any of the terms or conditions of any agreement, instrument, document,
indenture, or other writing evidencing or concerning Indebtedness permitted
under Section 7.1(b), (c), or (g).

        7.8 Change of Control.    Cause, permit, or suffer, directly or
indirectly, any Change of Control.

        7.9 Consignments.    Consign any of their Inventory or sell any of their
Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

        7.10 Distributions.    Other than distributions or declaration and
payment of dividends by a Borrower to another Borrower or by a Subsidiary of a
Borrower to a Borrower, make any distribution or declare or pay any dividends
(in cash or other property, other than common Stock) on, or purchase, acquire,
redeem, or retire any of any Borrower's Stock, of any class, whether now or
hereafter outstanding.

        7.11 Accounting Methods.    Modify or change their fiscal year or their
method of accounting (other than as may be required to conform to GAAP) or as
required by applicable law) or enter into, modify, or terminate any agreement
currently existing, or at any time hereafter entered into with any third party
accounting firm or service bureau for the preparation or storage of Borrowers'
or their Subsidiaries' accounting records without said accounting firm or
service bureau agreeing to provide Agent information regarding Borrowers' and
their Subsidiaries' financial condition.

        7.12 Investments.    Except for Permitted Investments, directly or
indirectly, make or acquire any Investment, or incur any liabilities (including
contingent obligations) for or in connection with any Investment; provided,
however, that Administrative Borrower and its Subsidiaries shall not have
Permitted Investments (other than in the Cash Management Accounts) in Deposit
Accounts or Securities Accounts in an aggregate amount in excess of $100,000
outstanding at any one time unless Administrative Borrower or its Subsidiary, as
applicable, and the applicable securities intermediary or bank have entered into
Control Agreements or similar arrangements governing such Permitted Investments
in order to perfect (and further establish) the Agent's Liens in such Permitted
Investments. Subject to the foregoing proviso, Borrowers shall not, and shall
not permit their Subsidiaries to, establish or maintain any Deposit Account or
Securities Account unless Agent shall have received a Control Agreement in
respect of such Deposit Account or Securities Account.

        7.13 Transactions with Affiliates.    Directly or indirectly enter into
or permit to exist any transaction with any Affiliate of any Borrower except for
transactions that are in the ordinary course of Borrowers' business, upon fair
and reasonable terms, that are fully disclosed to Agent, and that are no less
favorable to Borrowers than would be obtained in an arm's length transaction
with a non-Affiliate.

        7.14 Suspension.    Suspend or go out of a substantial portion of their
business.

        7.15 Compensation.    Increase the annual fee or per-meeting fees paid
to the members of its Board of Directors during any year by more than 15% over
the prior year; pay or accrue total cash

59

--------------------------------------------------------------------------------


compensation, during any year, to its officers and senior management employees
in an aggregate amount in excess of 115% of that paid or accrued in the prior
year.

        7.16 Use of Proceeds.    Use the proceeds of the Advances for any
purpose other than (a) on the Closing Date, (i) to repay Indebtedness in respect
of the Investor Notes in an amount not in excess of $8,000,000, and (ii) to pay
transactional fees, costs, and expenses incurred in connection with this
Agreement, the other Loan Documents, and the transactions contemplated hereby
and thereby, and (b) thereafter, consistent with the terms and conditions
hereof, for its lawful and permitted purposes.

        7.17 Inventory and Equipment with Bailees.    Store the Inventory or
Equipment of Borrowers or their Subsidiaries at any time now or hereafter with a
bailee, warehouseman, or similar party without Agent's prior written consent.

        7.18 Financial Covenants.    

        (a)   Fail to maintain or achieve:

          (i)  Minimum of EBITDA at least the required amount set forth in the
following table for the applicable period ending in the month set forth opposite
thereto:

Applicable Amount


--------------------------------------------------------------------------------

  Applicable Period (Month-end)

--------------------------------------------------------------------------------

$ 165,000   January 2004 $ 421,000   February 2004 $ 741,000   March 2004 $
1,098,000   April 2004 $ 1,570,000   May 2004 $ 2,158,000   June 2004 $
2,806,000   July 2004 $ 3,542,000   August 2004 $ 4,336,000   September 2004 $
5,139,000   October 2004 $ 5,746,000   November 2004 $ 6,341,000   December 2004

        EBITDA shall be calculated on a cumulative twelve-month basis building
through the first twelve calendar months ending after the Closing Date
(commencing with January of 2004) and thereafter on a rolling twelve-month
basis. EBITDA shall be measured on a month-end basis. Agent shall establish
required minimum EBITDA amounts for periods ending after December 31, 2004 on
the basis of projections and business plans for such periods prepared and
delivered by Borrowers and accepted by Agent in its Permitted Discretion, but in
any event in amounts not less than the amount required for the period ending
December 31, 2004.

        (b)   Make:

          (i)  Funded Capital Expenditures. Except as permitted under Section
7.18(b)(ii), Capital Expenditures in any period in excess of the amount set
forth in the following table for the applicable period:

Fiscal Year 2004

--------------------------------------------------------------------------------

$ 1,000,000

         (ii)  Financed Capital Expenditures. Except as permitted under Section
7.18(b)(i), Capital Expenditures in any period in excess of the amount set forth
in the following table for the applicable period, provided that any such Capital
Expenditures permitted hereunder in excess

60

--------------------------------------------------------------------------------

of the amounts set forth in Section 7.18(b)(i) shall be financed by Borrowers
externally and shall not be made with the proceeds of Advances:

Fiscal Year 2004


--------------------------------------------------------------------------------

  Fiscal Year 2005

--------------------------------------------------------------------------------

$ 7,000,000   $ 7,000,000

        Cumulative Capital Expenditures for the applicable period shall be
tested and reported monthly on the Compliance Certificate. Agent shall establish
required maximum Funded Capital Expenditure amounts for periods ending after
December 31, 2004 and required maximum Financed Capital Expenditure amounts for
periods ending after December 31, 2005 on the basis of projections and business
plans for such periods prepared and delivered by Borrowers and accepted by Agent
in its Permitted Discretion.

61

--------------------------------------------------------------------------------


        7.19 Billing Practices.    Modify or change their billing practices.

        7.20 Change of Officers.    Permit any change in the holders of the
offices of President and Chief Executive Officer and Chief Financial Officer
unless the individual named to any such office is satisfactory to Agent in its
Permitted Discretion.

        7.21 Investor Security Documents.    Execute or otherwise enter into or
authorize any Investor Security Document or the filing or recording thereof
unless the terms and conditions of such Investor Security Document, expressly
including, without limitation, the terms set forth therein subordinating the
Lien of the Investors to the Agent's Liens, have been consented to by Agent in
its sole discretion. Borrowers shall provide Agent with drafts of such Investor
Security Documents for purposes of review and shall deliver copies of such
Investor Security Documents as are consented to by Agent, certified as true and
correct and in full force and effect by an appropriate officer of Parent,
promptly upon execution, filing, or recording, as appropriate.

        7.22 Excluded Subsidiaries.    Except as permitted under Section 7.13,
transfer any capital or assets to an Excluded Subsidiary or incur any
Indebtedness to an Excluded Subsidiary.

        7.23 Minimum Availability.    Fail to maintain at all times Availability
of not less than $1,000,000 ("Minimum Availability").

8.     EVENTS OF DEFAULT.

        Any one or more of the following events shall constitute an event of
default (each, an "Event of Default") under this Agreement:

        8.1    If Borrowers fail to pay when due and payable or when declared
due and payable, all or any portion of the Obligations (whether of principal,
interest (including any interest which, but for the provisions of the Bankruptcy
Code, would have accrued on such amounts), fees and charges due the Lender
Group, reimbursement of Lender Group Expenses, or other amounts constituting
Obligations);

        8.2    If (a) Borrowers fail to perform, keep, or observe any term,
provision, condition, covenant, or agreement contained in Sections 6.1, 6.2,
6.3, 6.4, 6.5, 6.6, 6.7, or 6.11 hereof and such failure continues for a period
of 5 days after the date on which such failure first occurs, or (b) Borrowers
fail to perform, keep, or observe any other term, provision, condition,
covenant, or agreement contained in this Agreement or in any of the other Loan
Documents;

        8.3    If any material portion of any Borrower's or any Subsidiary of a
Borrower's assets is attached, seized, subjected to a writ or distress warrant,
levied upon, or comes into the possession of any third Person;

        8.4    If an Insolvency Proceeding is commenced by any Borrower or any
Subsidiary of a Borrower;

        8.5    If an Insolvency Proceeding is commenced against any Borrower or
any Subsidiary of a Borrower, and any of the following events occur: (a) the
applicable Borrower or Subsidiary consents to the institution of the Insolvency
Proceeding against it, (b) the petition commencing the Insolvency Proceeding is
not timely controverted; provided, however, that, during the pendency of the
period during which the petition may be and has not been converted, each member
of the Lender Group shall be relieved of its obligations to extend credit
hereunder, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 45 calendar days of the date of the filing thereof; provided,
however, that, during the pendency of such period, each member of the Lender
Group shall be relieved of its obligation to extend credit hereunder, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the

62

--------------------------------------------------------------------------------


business of, any Borrower or any Subsidiary of a Borrower, or (e) an order for
relief shall have been entered therein;

        8.6    If any Borrower or any Subsidiary of a Borrower is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs;

        8.7    If a notice of Lien, levy, or assessment is filed of record with
respect to any Borrower's or any Subsidiary of a Borrower's assets by the United
States, or any department, agency, or instrumentality thereof, or by any state,
county, municipal, or governmental agency, or if any taxes or debts owing at any
time hereafter to any one or more of such entities becomes a Lien, whether
choate or otherwise, upon any Borrower's or any Subsidiary of a Borrower's
assets and the same is not paid before such payment is delinquent or the same is
not subject to a Permitted Protest;

        8.8    If a judgment or other claim becomes a Lien or encumbrance upon
any material portion of any Borrower's or any Subsidiary of a Borrower's
properties or assets and the same is not subject to a Permitted Protest;

        8.9    If there is a default in any material agreement to which any
Borrower or any Subsidiary of a Borrower is a party and such default (a) occurs
at the final maturity of the obligations thereunder, or (b) results in a right
by the other party thereto, irrespective of whether exercised, to accelerate the
maturity of the applicable Borrower's or Subsidiary's obligations thereunder, or
to terminate such agreement;

        8.10    If any Borrower or any Subsidiary of a Borrower makes any
payment on account of Indebtedness that has been contractually subordinated in
right of payment to the payment of the Obligations, except to the extent such
payment is permitted by the terms of the subordination provisions applicable to
such Indebtedness;

        8.11    If any representation, warranty, statement or Record fails to be
true and accurate in all material respects on the date as of which such
information is dated or certified and or omits to state any fact necessary to
make such representation, warranty, statement or Record (taken as a whole) not
misleading in any material respect at such time in light of the circumstances in
which it was made to the Lender Group by any Borrower, any Subsidiary of a
Borrower, or any officer, employee, agent, or director of any Borrower or any
Subsidiary of a Borrower;

        8.12    If the obligation of any Guarantor under the Guaranty is limited
or terminated by operation of law or by such Guarantor thereunder;

        8.13    If this Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
first priority Lien on or security interest in the Collateral covered hereby or
thereby; or

        8.14    Any provision of any Loan Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Borrower or any Subsidiary of a Borrower, or a
proceeding shall be commenced by any Borrower or any Subsidiary of a Borrower,
or by any Governmental Authority having jurisdiction over any Borrower or any
Subsidiary of a Borrower, seeking to establish the invalidity or
unenforceability thereof, or any Borrower or any Subsidiary of a Borrower shall
deny that it has any liability or obligation purported to be created under any
Loan Document.

63

--------------------------------------------------------------------------------


9.     THE LENDER GROUP'S RIGHTS AND REMEDIES.

        9.1 Rights and Remedies.    Upon the occurrence, and during the
continuation, of an Event of Default, the Required Lenders (at their election
but without notice of their election and without demand) may authorize and
instruct Agent to do any one or more of the following on behalf of the Lender
Group (and Agent, acting upon the instructions of the Required Lenders, shall do
the same on behalf of the Lender Group), all of which are authorized by
Borrowers:

        (a)   Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable;

        (b)   Cease advancing money or extending credit to or for the benefit of
Borrowers under this Agreement, under any of the Loan Documents, or under any
other agreement between Borrowers and the Lender Group;

        (c)   Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of the Lender Group, but without affecting
any of the Agent's Liens in the Collateral and without affecting the
Obligations;

        (d)   Settle or adjust disputes and claims directly with Borrowers'
Account Debtors for amounts and upon terms which Agent considers advisable, and
in such cases, Agent will credit the Loan Account with only the net amounts
received by Agent in payment of such disputed Accounts after deducting all
Lender Group Expenses incurred or expended in connection therewith;

        (e)   Cause Borrowers to hold all of their returned Inventory in trust
for the Lender Group and segregate all such Inventory from all other assets of
Borrowers or in Borrowers' possession;

        (f)    Without notice to or demand upon any Borrower, make such payments
and do such acts as Agent considers necessary or reasonable to protect its
security interests in the Collateral. Each Borrower agrees to assemble the
Collateral if Agent so requires, and to make the Collateral available to Agent
at a place that Agent may designate which is reasonably convenient to both
parties. Each Borrower authorizes Agent to enter the premises where the
Collateral is located, to take and maintain possession of the Collateral, or any
part of it, and to pay, purchase, contest, or compromise any Lien that in
Agent's determination appears to conflict with the Agent's Liens in and to the
Collateral and to pay all expenses incurred in connection therewith and to
charge Borrowers' Loan Account therefor. With respect to any of Borrowers' owned
or leased premises, each Borrower hereby grants Agent a license to enter into
possession of such premises and to occupy the same, without charge, in order to
exercise any of the Lender Group's rights or remedies provided herein, at law,
in equity, or otherwise;

        (g)   Without notice to any Borrower (such notice being expressly
waived), and without constituting an acceptance of any collateral in full or
partial satisfaction of an obligation (within the meaning of the Code), set off
and apply to the Obligations any and all (i) balances and deposits of any
Borrower held by the Lender Group (including any amounts received in the Cash
Management Accounts) (other than payroll accounts of any Borrower or any
Subsidiary of a Borrower and accounts from which payroll taxes or other similar
taxes are paid by a Borrower or any Subsidiary of a Borrower to the extent of
such taxes), or (ii) Indebtedness at any time owing to or for the credit or the
account of any Borrower held by the Lender Group;

        (h)   Hold, as cash collateral, any and all balances and deposits of any
Borrower held by the Lender Group, and any amounts received in the Cash
Management Accounts, to secure the full and final repayment of all of the
Obligations;

        (i)    Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Borrower Collateral. Each Borrower hereby

64

--------------------------------------------------------------------------------




grants to Agent a license or other right to use, without charge, such Borrower's
labels, patents, copyrights, trade secrets, trade names, trademarks, service
marks, and advertising matter, or any property of a similar nature, as it
pertains to the Borrower Collateral, in completing production of, advertising
for sale, and selling any Borrower Collateral and such Borrower's rights under
all licenses and all franchise agreements shall inure to the Lender Group's
benefit;

        (j)    Sell the Borrower Collateral at either a public or private sale,
or both, by way of one or more contracts or transactions, for cash or on terms,
in such manner and at such places (including Borrowers' premises) as Agent
determines is commercially reasonable. It is not necessary that the Borrower
Collateral be present at any such sale;

        (k)   Agent shall give notice of the disposition of the Borrower
Collateral as follows:

          (i)  Agent shall give Administrative Borrower (for the benefit of the
applicable Borrower) a notice in writing of the time and place of public sale,
or, if the sale is a private sale or some other disposition other than a public
sale is to be made of the Borrower Collateral, the time on or after which the
private sale or other disposition is to be made; and

         (ii)  The notice shall be personally delivered or mailed, postage
prepaid, to Administrative Borrower as provided in Section 12, at least 10 days
before the earliest time of disposition set forth in the notice; no notice needs
to be given prior to the disposition of any portion of the Borrower Collateral
that is perishable or threatens to decline speedily in value or that is of a
type customarily sold on a recognized market;

        (l)    Agent, on behalf of the Lender Group, may credit bid and purchase
at any public sale;

        (m)  Agent may seek the appointment of a receiver or keeper to take
possession of all or any portion of the Borrower Collateral or to operate same
and, to the maximum extent permitted by law, may seek the appointment of such a
receiver without the requirement of prior notice or a hearing; and

        (n)   The Lender Group shall have all other rights and remedies
available to it at law or in equity pursuant to any other Loan Documents;
provided, however, that upon the occurrence of any Event of Default described in
Section 8.4 or Section 8.5, in addition to the remedies set forth above, without
any notice to Borrowers or any other Person or any act by the Lender Group, the
Commitments shall automatically terminate and the Obligations then outstanding,
together with all accrued and unpaid interest thereon, and all fees and all
other amounts due under this Agreement and the other Loan Documents, shall
automatically and immediately become due and payable, without presentment,
demand, protest, or notice of any kind, all of which are expressly waived by
Borrowers.

        9.2 Remedies Cumulative.    The rights and remedies of the Lender Group
under this Agreement, the other Loan Documents, and all other agreements shall
be cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10.   TAXES AND EXPENSES.

        If any Borrower fails to pay any monies (whether taxes, assessments,
insurance premiums, or, in the case of leased properties or assets, rents or
other amounts payable under such leases) due to third Persons, or fails to make
any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Agent, in its sole discretion
and without prior notice to any Borrower, may do any or all of the following:
(a) make payment of the same or any part

65

--------------------------------------------------------------------------------


thereof, (b) set up such reserves in Borrowers' Loan Account as Agent deems
necessary to protect the Lender Group from the exposure created by such failure,
or (c) in the case of the failure to comply with Section 6.8 hereof, obtain and
maintain insurance policies of the type described in Section 6.8 and take any
action with respect to such policies as Agent deems prudent. Any such amounts
paid by Agent shall constitute Lender Group Expenses and any such payments shall
not constitute an agreement by the Lender Group to make similar payments in the
future or a waiver by the Lender Group of any Event of Default under this
Agreement. Agent need not inquire as to, or contest the validity of, any such
expense, tax, or Lien and the receipt of the usual official notice for the
payment thereof shall be conclusive evidence that the same was validly due and
owing.

11.   WAIVERS; INDEMNIFICATION.

        11.1 Demand; Protest; etc.    Each Borrower waives demand, protest,
notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which any such Borrower may in any way be liable.

        11.2 The Lender Group's Liability for Borrower Collateral.    Each
Borrower hereby agrees that: (a) so long as the Lender Group complies with its
obligations, if any, under the Code, Agent shall not in any way or manner be
liable or responsible for: (i) the safekeeping of the Borrower Collateral, (ii)
any loss or damage thereto occurring or arising in any manner or fashion from
any cause, (iii) any diminution in the value thereof, or (iv) any act or default
of any carrier, warehouseman, bailee, forwarding agency, or other Person, and
(b) all risk of loss, damage, or destruction of the Borrower Collateral shall be
borne by Borrowers.

        11.3 Indemnification.    Each Borrower shall pay, indemnify, defend, and
hold the Agent-Related Persons, the Lender-Related Persons, and each Participant
(each, an "Indemnified Person") harmless (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, and damages, and all reasonable attorneys fees and
disbursements and other costs and expenses actually incurred in connection
therewith (as and when they are incurred and irrespective of whether suit is
brought), at any time asserted against, imposed upon, or incurred by any of them
(a) in connection with or as a result of or related to the execution, delivery,
enforcement, performance, or administration (including any restructuring or
workout with respect hereto) of this Agreement, any of the other Loan Documents,
or the transactions contemplated hereby or thereby or the monitoring of
Borrowers' and their Subsidiaries' compliance with the terms of the Loan
Documents, and (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto (all the foregoing, collectively, the "Indemnified
Liabilities"). The foregoing to the contrary notwithstanding, Borrowers shall
have no obligation to any Indemnified Person under this Section 11.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto. WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

66

--------------------------------------------------------------------------------


12.   NOTICES.

        Unless otherwise provided in this Agreement, all notices or demands by
Borrowers or Agent to the other relating to this Agreement or any other Loan
Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Administrative Borrower or Agent, as applicable, may
designate to each other in accordance herewith), or telefacsimile to Borrowers
in care of Administrative Borrower or to Agent, as the case may be, at its
address set forth below:

If to Administrative
Borrower:   AEGIS COMMUNICATIONS GROUP, INC.
7880 Bent Branch Drive
Suite 150
Irving, Texas 75063
Attn: Chief Financial Officer
Fax No. 678.433.6502
with copies to:
 
HUGHES & LUCE, LLP
1717 Main Street
Suite 2800
Dallas, Texas 75201
Attn: David G. Luther, Esq.
Fax No. 214.939.5849
If to Agent:
 
WELLS FARGO FOOTHILL, INC.
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attn: Business Finance Manager
Fax No. 617.523.1697
with copies to:
 
OTTERBOURG, STEINDLER, HOUSTON & ROSEN, P.C.
230 Park Avenue
New York, New York 10169
Attn: Andrew M. Kramer, Esq.
Fax No. 212.682.6104

        Agent and Borrowers may change the address at which they are to receive
notices hereunder, by notice in writing in the foregoing manner given to the
other party. All notices or demands sent in accordance with this Section 12,
other than notices by Agent in connection with enforcement rights against the
Borrower Collateral under the provisions of the Code, shall be deemed received
on the earlier of the date of actual receipt or 3 Business Days after the
deposit thereof in the mail. Each Borrower acknowledges and agrees that notices
sent by the Lender Group in connection with the exercise of enforcement rights
against Borrower Collateral under the provisions of the Code shall be deemed
sent when deposited in the mail or personally delivered, or, where permitted by
law, transmitted by telefacsimile or any other method set forth above.

13.   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

        (a)   THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION,

67

--------------------------------------------------------------------------------

INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

        (b)   THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY BORROWER COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT'S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH BORROWER COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
BORROWERS AND THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 13(b).

        (c)   BORROWERS AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. BORROWERS AND THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

14.   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

        14.1 Assignments and Participations.    

        (a)   Any Lender may assign and delegate to one or more assignees (each
an "Assignee") that are Eligible Transferees all, or any ratable part of all, of
the Obligations, the Commitments and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000; provided, however, that Borrowers and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Administrative Borrower and Agent by such Lender
and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance, and (iii) the
assignor Lender or Assignee has paid to Agent for Agent's separate account a
processing fee in the amount of $5,000. Anything contained herein to the
contrary notwithstanding, the payment of any fees shall not be required and the
Assignee need not be an Eligible Transferee if such assignment is in connection
with any merger, consolidation, sale, transfer, or other disposition of all or
any substantial portion of the business or loan portfolio of the assigning
Lender.

        (b)   From and after the date that Agent notifies the assignor Lender
(with a copy to Administrative Borrower) that it has received an executed
Assignment and Acceptance and payment of the above-referenced processing fee,
(i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant

68

--------------------------------------------------------------------------------




to such Assignment and Acceptance, shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assignor Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 11.3 hereof) and be released from any
future obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto), and such assignment shall effect
a novation between Borrowers and the Assignee; provided, however, that such
novation shall not be deemed to result in any representation or warranty of any
Borrower hereunder being made or reaffirmed as of the date of such novation and
provided further that nothing contained herein shall release any assigning
Lender from obligations that survive the termination of this Agreement,
including such assigning Lender's obligations under Article 16 and Section 17.8
of this Agreement.

        (c)   By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (1) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (2) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance or observance by Borrowers of any of their
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (3) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (4) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (5) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement as are delegated to
Agent, by the terms hereof, together with such powers as are reasonably
incidental thereto, and (6) such Assignee agrees that it will perform all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

        (d)   Immediately upon Agent's receipt of the required processing fee
payment and the fully executed Assignment and Acceptance, this Agreement shall
be deemed to be amended to the extent, but only to the extent, necessary to
reflect the addition of the Assignee, the assumption by the Assignee of the
portion of the assigning Lender's Commitment assigned to the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

        (e)   Any Lender may at any time, with the written consent of Agent,
sell to one or more commercial banks, financial institutions, or other Persons
not Affiliates of such Lender (a "Participant") participating interests in its
Obligations, the Commitment, and the other rights and interests of that Lender
(the "Originating Lender") hereunder and under the other Loan Documents
(provided that no written consent of Agent shall be required in connection with
any sale of any such participating interests by a Lender to an Eligible
Transferee); provided, however, that (i) the Originating Lender shall remain a
"Lender" for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a "Lender" hereunder or under the other Loan
Documents and the

69

--------------------------------------------------------------------------------

Originating Lender's obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) Borrowers, Agent, and the Lenders shall continue to
deal solely and directly with the Originating Lender in connection with the
Originating Lender's rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums; and (v) all amounts
payable by Borrowers hereunder shall be determined as if such Lender had not
sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set-off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Borrowers, the
Collections of Borrowers or their Subsidiaries, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by the Lenders among themselves.

        (f)    In connection with any such assignment or participation or
proposed assignment or participation, a Lender may, subject to the provisions of
Section 17.8, disclose all documents and information which it now or hereafter
may have relating to Borrowers and their Subsidiaries and their respective
businesses.

        (g)   Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the Federal Reserve Bank or U.S.
Treasury Regulation 31 CFR § 203.24, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

        14.2 Successors.    This Agreement shall bind and inure to the benefit
of the respective successors and assigns of each of the parties; provided,
however, that Borrowers may not assign this Agreement or any rights or duties
hereunder without the Lenders' prior written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by the
Lenders shall release any Borrower from its Obligations. A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 14.1 hereof and, except as expressly required
pursuant to Section 14.1 hereof, no consent or approval by any Borrower is
required in connection with any such assignment.

15.   AMENDMENTS; WAIVERS.

        15.1 Amendments and Waivers.    No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent with respect to any
departure by Borrowers therefrom, shall

70

--------------------------------------------------------------------------------


be effective unless the same shall be in writing and signed by the Required
Lenders (or by Agent at the written request of the Required Lenders) and
Administrative Borrower (on behalf of all Borrowers) and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such waiver, amendment, or
consent shall, unless in writing and signed by all of the Lenders affected
thereby and Administrative Borrower (on behalf of all Borrowers) and
acknowledged by Agent, do any of the following:

        (a)   increase or extend any Commitment of any Lender,

        (b)   postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

        (c)   reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

        (d)   change the percentage of the Commitments that is required to take
any action hereunder,

        (e)   amend or modify this Section or any provision of the Agreement
providing for consent or other action by all Lenders,

        (f)    release Collateral other than as permitted by Section 16.12,

        (g)   change the definition of "Required Lenders" or "Pro Rata Share",

        (h)   contractually subordinate any of the Agent's Liens,

        (i)    release any Borrower or Guarantor from any obligation for the
payment of money, or

        (j)    change the definition of "Borrowing Base" or the definitions of
"Eligible Accounts," "Eligible Inventory," "Maximum Revolver Amount," or change
Section 2.1(b); or

        (k)   amend any of the provisions of Section 16.

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, affect
the rights or duties of Agent, Issuing Lender, or Swing Lender, as applicable,
under this Agreement or any other Loan Document. The foregoing notwithstanding,
any amendment, modification, waiver, consent, termination, or release of, or
with respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrowers, shall not require
consent by or the agreement of Borrowers.

        15.2 Replacement of Holdout Lender.    If any action to be taken by the
Lender Group or Agent hereunder requires the unanimous consent, authorization,
or agreement of all Lenders, and a Lender ("Holdout Lender") fails to give its
consent, authorization, or agreement, then Agent, upon at least 5 Business Days
prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute Lenders (each, a "Replacement
Lender"), and the Holdout Lender shall have not right to refuse to be replaced
hereunder. Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given.

        Prior to the effective date of such replacement, the Holdout Lender and
each Replacement Lender shall execute and deliver an Assignment and Acceptance
Agreement, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever. If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed

71

--------------------------------------------------------------------------------

and delivered such Assignment and Acceptance. The replacement of any Holdout
Lender shall be made in accordance with the terms of Section 14.1. Until such
time as the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make the Holdout Lender's Pro Rata Share of Advances and to
purchase a participation in each Letter of Credit, in an amount equal to its Pro
Rata Share of the Risk Participation Liability of such Letter of Credit.

        15.3 No Waivers; Cumulative Remedies.    No failure by Agent or any
Lender to exercise any right, remedy, or option under this Agreement or, any
other Loan Document, or delay by Agent or any Lender in exercising the same,
will operate as a waiver thereof. No waiver by Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated. No waiver by Agent or any Lender on any occasion shall affect or
diminish Agent's and each Lender's rights thereafter to require strict
performance by Borrowers of any provision of this Agreement. Agent's and each
Lender's rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

72

--------------------------------------------------------------------------------

16.   AGENT; THE LENDER GROUP.

        16.1 Appointment and Authorization of Agent.    Each Lender hereby
designates and appoints WFF as its representative under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes Agent to
execute and deliver each of the other Loan Documents on its behalf and to take
such other action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to Agent by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. Agent
agrees to act as such on the express conditions contained in this Section 16.
The provisions of this Section 16 (other than the proviso to Section 16.11(d))
are solely for the benefit of Agent, and the Lenders, and Borrowers and their
Subsidiaries shall have no rights as a third party beneficiary of any of the
provisions contained herein. Any provision to the contrary contained elsewhere
in this Agreement or in any other Loan Document notwithstanding, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word "Agent" is for convenience only, that WFF is
merely the representative of the Lenders, and only has the contractual duties
set forth herein. Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents. Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect: (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections of Borrowers and their Subsidiaries, and related matters, (b)
execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents, (c)
make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
Borrowers and their Subsidiaries as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management accounts as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes with respect to the Collateral and the Collections of
Borrowers and their Subsidiaries, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Borrowers, the
Obligations, the Collateral, the Collections of Borrowers and their
Subsidiaries, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

        16.2 Delegation of Duties.    Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

        16.3 Liability of Agent.    None of the Agent-Related Persons shall (i)
be liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Borrower or any Subsidiary or
Affiliate of any Borrower, or

73

--------------------------------------------------------------------------------


any officer or director thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
Books or properties of Borrowers or the books or records or properties of any of
Borrowers' Subsidiaries or Affiliates.

        16.4 Reliance by Agent.    Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrowers
or counsel to any Lender), independent accountants and other experts selected by
Agent. Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the requisite Lenders and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

        16.5 Notice of Default or Event of Default.    Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest,
fees, and expenses required to be paid to Agent for the account of the Lenders
and, except with respect to Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or
Administrative Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a "notice of default." Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge. If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default. Each Lender shall be solely
responsible for giving any notices to its Participants, if any. Subject to
Section 16.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, however, that unless and until Agent has received any such
request, Agent may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable.

        16.6 Credit Decision.    Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of Borrowers
and their Subsidiaries or Affiliates, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender. Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrowers. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and

74

--------------------------------------------------------------------------------


information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrowers and
any other Person party to a Loan Document. Except for notices, reports, and
other documents expressly herein required to be furnished to the Lenders by
Agent, Agent shall not have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of
Borrowers and any other Person party to a Loan Document that may come into the
possession of any of the Agent-Related Persons.

        16.7 Costs and Expenses; Indemnification.    Agent may incur and pay
Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, attorneys
fees and expenses, fees and expenses of financial accountants, advisors,
consultants, and appraisers, costs of collection by outside collection agencies,
auctioneer fees and expenses, and costs of security guards or insurance premiums
paid to maintain the Collateral, whether or not Borrowers are obligated to
reimburse Agent or Lenders for such expenses pursuant to the Loan Agreement or
otherwise. Agent is authorized and directed to deduct and retain sufficient
amounts from the Collections of Borrowers and their Subsidiaries received by
Agent to reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders. In the event Agent is not reimbursed for
such costs and expenses from the Collections of Borrowers and their Subsidiaries
received by Agent, each Lender hereby agrees that it is and shall be obligated
to pay to or reimburse Agent for the amount of such Lender's Pro Rata Share
thereof. Whether or not the transactions contemplated hereby are consummated,
the Lenders shall indemnify upon demand the Agent-Related Persons (to the extent
not reimbursed by or on behalf of Borrowers and without limiting the obligation
of Borrowers to do so), according to their Pro Rata Shares, from and against any
and all Indemnified Liabilities; provided, however, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities resulting solely from such Person's gross negligence or
willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make an Advance or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender's Pro Rata Share of any costs or out-of-pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers. The
undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

        16.8 Agent in Individual Capacity.    WFF and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrowers and their
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though WFF were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, WFF or its
Affiliates may receive information regarding Borrowers or their Affiliates and
any other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrowers or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under

75

--------------------------------------------------------------------------------


any obligation to provide such information to them. The terms "Lender" and
"Lenders" include WFF in its individual capacity.

        16.9 Successor Agent.    Agent may resign as Agent upon 45 days notice
to the Lenders. If Agent resigns under this Agreement, the Required Lenders
shall appoint a successor Agent for the Lenders. If no successor Agent is
appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders, a successor Agent. If Agent has
materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders. In any
such event, upon the acceptance of its appointment as successor Agent hereunder,
such successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term "Agent" shall mean such successor Agent and the
retiring Agent's appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent's resignation hereunder as Agent, the provisions of
this Section 16 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted appointment as Agent by the date which is 45 days following a
retiring Agent's notice of resignation, the retiring Agent's resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

        16.10 Lender in Individual Capacity.    Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with
Borrowers and their Subsidiaries and Affiliates and any other Person (other than
the Lender Group) party to any Loan Documents as though such Lender were not a
Lender hereunder without notice to or consent of the other members of the Lender
Group. The other members of the Lender Group acknowledge that, pursuant to such
activities, such Lender and its respective Affiliates may receive information
regarding Borrowers or their Affiliates and any other Person party to any Loan
Documents that is subject to confidentiality obligations in favor of Borrowers
or such other Person and that prohibit the disclosure of such information to the
Lenders, and the Lenders acknowledge that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender not shall be
under any obligation to provide such information to them. With respect to the
Swing Loans and Agent Advances, Swing Lender shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though it were not the sub-agent of the Agent.

        16.11 Withholding Taxes.    

        (a)   If any Lender is a "foreign person" within the meaning of the IRC
and such Lender claims exemption from, or a reduction of, U.S. withholding tax
under Sections 1441 or 1442 of the IRC, such Lender agrees with and in favor of
Agent and Borrowers, to deliver to Agent and Administrative Borrower:

          (i)  if such Lender claims an exemption from withholding tax pursuant
to its portfolio interest exception, (A) a statement of the Lender, signed under
penalty of perjury, that it is not a (I) a "bank" as described in Section
881(c)(3)(A) of the IRC, (II) a 10% shareholder of a Borrower (within the
meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to a Borrower within the meaning of Section 864(d)(4) of the
IRC, and (B) a properly completed and executed IRS Form W-8BEN, before the first
payment of any interest under this Agreement and at any other time reasonably
requested by Agent or Administrative Borrower;

         (ii)  if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed and
executed IRS Form W-8BEN before the first

76

--------------------------------------------------------------------------------




payment of any interest under this Agreement and at any other time reasonably
requested by Agent or Administrative Borrower;

        (iii)  if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS Form W-8ECI before the first payment of any interest
is due under this Agreement and at any other time reasonably requested by Agent
or Administrative Borrower;

        (iv)  such other form or forms as may be required under the IRC or other
laws of the United States as a condition to exemption from, or reduction of,
United States withholding tax.

Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

        (b)   If any Lender claims exemption from, or reduction of, withholding
tax under a United States tax treaty by providing IRS Form W-8BEN and such
Lender sells, assigns, grants a participation in, or otherwise transfers all or
part of the Obligations of Borrowers to such Lender, such Lender agrees to
notify Agent of the percentage amount in which it is no longer the beneficial
owner of Obligations of Borrowers to such Lender. To the extent of such
percentage amount, Agent will treat such Lender's IRS Form W-8BEN as no longer
valid.

        (c)   If any Lender is entitled to a reduction in the applicable
withholding tax, Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by subsection (a)
of this Section are not delivered to Agent, then Agent may withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.

        (d)   If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless for all amounts
paid, directly or indirectly, by Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to Agent under this Section, together with all costs and expenses
(including attorneys fees and expenses). The obligation of the Lenders under
this subsection shall survive the payment of all Obligations and the resignation
or replacement of Agent.

        (e)   All payments made by Borrowers hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other defense,
except as required by applicable law other than for Taxes (as defined below).
All such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction (other than the United States) or by any political subdivision or
taxing authority thereof or therein (other than of the United States) with
respect to such payments (but excluding, any tax imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein (i) measured
by or based on the gross receipts, income, net income or net profits of a
Lender, or (ii) to the extent that such tax results from a change in the
circumstances of the Lender, including a change in the residence, place of
organization, or principal place of business of the Lender, or a change in the
branch or lending office of the Lender participating in the transactions set
forth herein) and

77

--------------------------------------------------------------------------------




all interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as "Taxes"). If any Taxes are so levied or
imposed, each Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any note, including any amount paid pursuant to
this Section 16.11(e) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrowers shall not be required to increase any such amounts payable to
Agent or any Lender (i) that is not organized under the laws of the United
States, if such Person fails to comply with the other requirements of this
Section 16.11, or (ii) if the increase in such amount payable results from
Agent's or such Lender's own willful misconduct or gross negligence. Borrowers
will furnish to Agent as promptly as possible after the date the payment of any
Taxes is due pursuant to applicable law certified copies of tax receipts
evidencing such payment by Borrowers.

        16.12 Collateral Matters.    

        (a)   The Lenders hereby irrevocably authorize Agent, at its option and
in its sole discretion, to release any Lien on any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrowers
of all Obligations, (ii) constituting property being sold or disposed of if a
release is required or desirable in connection therewith and if Administrative
Borrower certifies to Agent that the sale or disposition is permitted under
Section 7.4 of this Agreement or the other Loan Documents (and Agent may rely
conclusively on any such certificate, without further inquiry), (iii)
constituting property in which no Borrower or its Subsidiaries owned any
interest at the time the Agent's Lien was granted nor at any time thereafter, or
(iv) constituting property leased to a Borrower or its Subsidiaries under a
lease that has expired or is terminated in a transaction permitted under this
Agreement. Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders, or (z) otherwise, the Required Lenders. Upon request by Agent or
Administrative Borrower at any time, the Lenders will confirm in writing Agent's
authority to release any such Liens on particular types or items of Collateral
pursuant to this Section 16.12; provided, however, that (1) Agent shall not be
required to execute any document necessary to evidence such release on terms
that, in Agent's opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrowers in respect of)
all interests retained by Borrowers, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

        (b)   Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by Borrowers or is cared for,
protected, or insured or has been encumbered, or that the Agent's Liens have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent's
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing, except as otherwise provided herein.

78

--------------------------------------------------------------------------------

        16.13 Restrictions on Actions by Lenders; Sharing of Payments.    

        (a)   Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to Borrowers or any deposit
accounts of Borrowers now or hereafter maintained with such Lender. Each of the
Lenders further agrees that it shall not, unless specifically requested to do so
in writing by Agent, take or cause to be taken any action, including, the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.

        (b)   If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's ratable portion of all such
distributions by Agent, such Lender promptly shall (1) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (2) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided,
however, that to the extent that such excess payment received by the purchasing
party is thereafter recovered from it, those purchases of participations shall
be rescinded in whole or in part, as applicable, and the applicable portion of
the purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

        16.14 Agency for Perfection.    Agent hereby appoints each other Lender
as its agent (and each Lender hereby accepts such appointment) for the purpose
of perfecting the Agent's Liens in assets which, in accordance with Article 9 of
the Code can be perfected only by possession or control. Should any Lender
obtain possession or control of any such Collateral, such Lender shall notify
Agent thereof, and, promptly upon Agent's request therefor shall deliver
possession or control of such Collateral to Agent or in accordance with Agent's
instructions.

        16.15 Payments by Agent to the Lenders.    All payments to be made by
Agent to the Lenders shall be made by bank wire transfer of immediately
available funds pursuant to such wire transfer instructions as each party may
designate for itself by written notice to Agent. Concurrently with each such
payment, Agent shall identify whether such payment (or any portion thereof)
represents principal, premium, or interest of the Obligations.

        16.16 Concerning the Collateral and Related Loan Documents.    Each
member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents. Each member of the Lender Group agrees
that any action taken by Agent in accordance with the terms of this Agreement or
the other Loan Documents relating to the Collateral and the exercise by Agent of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

        16.17 Field Audits and Examination Reports; Confidentiality; Disclaimers
by Lenders; Other Reports and Information.    By becoming a party to this
Agreement, each Lender:

        (a)   is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a "Report" and collectively, "Reports") prepared by Agent, and
Agent shall so furnish each Lender with such Reports,

79

--------------------------------------------------------------------------------

        (b)   expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

        (c)   expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrowers
and will rely significantly upon the Books, as well as on representations of
Borrowers' personnel,

        (d)   agrees to keep all Reports and other material, non-public
information regarding Borrowers and their Subsidiaries and their operations,
assets, and existing and contemplated business plans in a confidential manner in
accordance with Section 17.8, and

        (e)   without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any such
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or fail to take or any conclusion the indemnifying Lender may reach or
draw from any Report in connection with any loans or other credit accommodations
that the indemnifying Lender has made or may make to Borrowers, or the
indemnifying Lender's participation in, or the indemnifying Lender's purchase
of, a loan or loans of Borrowers; and (ii) to pay and protect, and indemnify,
defend and hold Agent, and any such other Lender preparing a Report harmless
from and against, the claims, actions, proceedings, damages, costs, expenses,
and other amounts (including, attorneys fees and costs) incurred by Agent and
any such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent that has not been contemporaneously
provided by Borrowers to such Lender, and, upon receipt of such request, Agent
shall provide a copy of same to such Lender, (y) to the extent that Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from Borrowers, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender's
notice to Agent, whereupon Agent promptly shall request of Administrative
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Administrative Borrower, Agent promptly
shall provide a copy of same to such Lender, and (z) any time that Agent renders
to Administrative Borrower a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.

        16.18 Several Obligations; No Liability.    Notwithstanding that certain
of the Loan Documents now or hereafter may have been or will be executed only by
or in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 16.7, no member of the Lender Group shall
have any liability for the acts or any other member of the Lender Group. No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for it or on its behalf in connection with its
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.

80

--------------------------------------------------------------------------------


        16.19 Legal Representation of Agent.    In connection with the
negotiation, drafting, and execution of this Agreement and the other Loan
Documents, or in connection with future legal representation relating to loan
administration, amendments, modifications, waivers, or enforcement of remedies,
Otterbourg, Steindler, Houston & Rosen, P.C. ("OSH&R") only has represented and
only shall represent WFF in its capacity as Agent and as a Lender. Each other
Lender hereby acknowledges that OSH&R does not represent it in connection with
any such matters.

17.   GENERAL PROVISIONS.

        17.1 Effectiveness.    This Agreement shall be binding and deemed
effective when executed by Borrowers, Agent, and each Lender whose signature is
provided for on the signature pages hereof.

        17.2 Section Headings.    Headings and numbers have been set forth
herein for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

        17.3 Interpretation.    Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against the Lender Group or
Borrowers, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

        17.4 Severability of Provisions.    Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.

        17.5 Amendments in Writing.    This Agreement only can be amended by a
writing in accordance with Section 15.1.

        17.6 Counterparts; Telefacsimile Execution.    This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

        17.7 Revival and Reinstatement of Obligations.    If the incurrence or
payment of the Obligations by any Borrower or Guarantor or the transfer to the
Lender Group of any property should for any reason subsequently be declared to
be void or voidable under any state or federal law relating to creditors'
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other voidable or recoverable payments of money or
transfers of property (collectively, a "Voidable Transfer"), and if the Lender
Group is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lender Group is
required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Borrowers or Guarantor automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

        17.8 Confidentiality.    The Agent and the Lenders each individually
(and not jointly or jointly and severally) agree that material, non-public
information regarding Borrowers and their Subsidiaries, their operations,
assets, and existing and contemplated business plans shall be treated by Agent
and the

81

--------------------------------------------------------------------------------


Lenders in a confidential manner, and shall not be disclosed by Agent and the
Lenders to Persons who are not parties to this Agreement, except: (a) to
attorneys for and other advisors, accountants, auditors, and consultants to any
member of the Lender Group, (b) to Subsidiaries and Affiliates of any member of
the Lender Group (including the Bank Product Providers), provided that any such
Subsidiary or Affiliate shall have agreed to receive such information hereunder
subject to the terms of this Section 17.8, (c) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation, (d) as may
be agreed to in advance by Administrative Borrower or its Subsidiaries or as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided however, that the delivery of that information
pursuant to a subpoena or other legal process shall not change the confidential
nature of the information for purposes of this Agreement or permit Agent or any
other Lender to disclose or make any use of the information except in compliance
with this Section 17.8, (e) as to any such information that is or becomes
generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders), (f) in connection with any assignment,
prospective assignment, sale, prospective sale, participation or prospective
participations, or pledge or prospective pledge of any Lender's interest under
this Agreement, provided that any such assignee, prospective assignee,
purchaser, prospective purchaser, participant, prospective participant, pledgee,
or prospective pledgee shall have agreed in writing to receive such information
hereunder subject to the terms of this Section, and (g) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents. The
provisions of this Section 17.8 shall survive for 2 years after the payment in
full of the Obligations. Anything contained herein or in any other Loan Document
to the contrary notwithstanding, the obligations of confidentiality contained
herein and therein, as they relate to the transactions contemplated hereby,
shall not apply to the federal tax structure or federal tax treatment of such
transactions, and each party hereto (and any employee, representative, or agent
of any party hereto) may disclose to any and all Persons, without limitation of
any kind, the federal tax structure and federal tax treatment of such
transactions (including all written materials related to such tax structure and
tax treatment). The preceding sentence is intended to cause the transactions
contemplated hereby to not be treated as having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
IRC, and shall be construed in a manner consistent with such purpose. In
addition, each party hereto acknowledges that it has no proprietary or exclusive
rights to the tax structure of the transactions contemplated hereby or any tax
matter or tax idea related thereto.

        17.9 Integration.    This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof or oral agreements
made contemporaneously herewith.

        17.10 Parent as Agent for Borrowers    Each Borrower hereby irrevocably
appoints Parent as the borrowing agent and attorney-in-fact for all Borrowers
(the "Administrative Borrower") which appointment shall remain in full force and
effect unless and until Agent shall have received prior written notice signed by
each Borrower that such appointment has been revoked and that another Borrower
has been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide Agent with
all notices with respect to Advances and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and

82

--------------------------------------------------------------------------------


that Lender Group shall not incur liability to any Borrower as a result hereof.
Each Borrower expects to derive benefit, directly or indirectly, from the
handling of the Loan Account and the Collateral in a combined fashion since the
successful operation of each Borrower is dependent on the continued successful
performance of the integrated group. To induce the Lender Group to do so, and in
consideration thereof, each Borrower hereby jointly and severally agrees to
indemnify each member of the Lender Group and hold each member of the Lender
Group harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lender Group by any Borrower or by any third party
whosoever, arising from or incurred by reason of (a) the handling of the Loan
Account and Collateral of Borrowers as herein provided, (b) the Lender Group's
relying on any instructions of the Administrative Borrower, or (c) any other
action taken by the Lender Group hereunder or under the other Loan Documents,
except that Borrowers will have no liability to the relevant Agent-Related
Person or Lender-Related Person under this Section 17.9 with respect to any
liability that has been finally determined by a court of competent jurisdiction
to have resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.

[Signature page to follow]

83

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.

    AEGIS COMMUNICATIONS GROUP, INC.
a Delaware corporation, as a Borrower and Administrative Borrower
 
 
By:
 
/s/  HERMAN M. SCHWARZ      

--------------------------------------------------------------------------------

    Title:   President and Chief Executive Officer

--------------------------------------------------------------------------------


 
 
ADVANCED TELEMARKETING CORPORATION
a Nevada corporation, as a Borrower
 
 
By:
 
/s/  HERMAN M. SCHWARZ      

--------------------------------------------------------------------------------

    Title:   President and Chief Executive Officer

--------------------------------------------------------------------------------


 
 
IQI, INC.
a New York corporation, as a Borrower
 
 
By:
 
/s/  HERMAN M. SCHWARZ      

--------------------------------------------------------------------------------

    Title:   President and Chief Executive Officer

--------------------------------------------------------------------------------


 
 
LEXI INTERNATIONAL, INC.
a California corporation, as a Borrower
 
 
By:
 
/s/  HERMAN M. SCHWARZ      

--------------------------------------------------------------------------------

    Title:   President and Chief Executive Officer

--------------------------------------------------------------------------------


 
 
INTERSERV SERVICE CORPORATION
a Delaware corporation, as a Borrower
 
 
By:
 
/s/  STEVEN ALRED HOUGH MARSHALL      

--------------------------------------------------------------------------------

    Title:   Vice President and Secretary

--------------------------------------------------------------------------------


 
 
WELLS FARGO FOOTHILL, INC.
a California corporation, as Agent and as a Lender
 
 
By:
 
/s/  STEPHEN CARLL      

--------------------------------------------------------------------------------

    Title:   Vice President

--------------------------------------------------------------------------------

84

--------------------------------------------------------------------------------

STATE OF GEORGIA   )         )   ss.: COUNTY OF FULTON   )    

        On this        day of December, 2003, before me personally
came                        , to me known, who being duly sworn, did depose and
say, that he is the                        of AEGIS COMMUNICATIONS GROUP, INC.,
the corporation described in and which executed the foregoing instrument; and
that he signed his name thereto by order of the Board of Directors of said
corporation.

    /s/  MARC ALLARD      

--------------------------------------------------------------------------------

Notary Public


STATE OF GEORGIA
 
)
 
      )   ss.: COUNTY OF FULTON   )    

        On this        day of December, 2003, before me personally
came                        , to me known, who being duly sworn, did depose and
say, that he is the                        of ADVANCED TELEMARKETING
CORPORATION, the corporation described in and which executed the foregoing
instrument; and that he signed his name thereto by order of the Board of
Directors of said corporation.

    /s/  MARC ALLARD      

--------------------------------------------------------------------------------

Notary Public


STATE OF GEORGIA
 
)
 
      )   ss.: COUNTY OF FULTON   )    

        On this        day of December, 2003, before me personally
came                        , to me known, who being duly sworn, did depose and
say, that he is the                        of IQI, INC., the corporation
described in and which executed the foregoing instrument; and that he signed his
name thereto by order of the Board of Directors of said corporation.

    /s/  MARC ALLARD      

--------------------------------------------------------------------------------

Notary Public

85

--------------------------------------------------------------------------------

STATE OF GEORGIA   )         )   ss.: COUNTY OF FULTON   )    

        On this        day of December, 2003, before me personally
came                        , to me known, who being duly sworn, did depose and
say, that he is the                        of LEXI INTERNATIONAL, INC., the
corporation described in and which executed the foregoing instrument; and that
he signed his name thereto by order of the Board of Directors of said
corporation.

    /s/  MARC ALLARD      

--------------------------------------------------------------------------------

Notary Public


STATE OF TEXAS
 
)
 
      )   ss.: COUNTY OF DALLAS   )    

        On this        day of December, 2003, before me personally came Steven
Alred Hough Marshall, to me known, who being duly sworn, did depose and say,
that he is the Vice President and Secretary of INTERSERV SERVICES CORPORATION,
the corporation described in and which executed the foregoing instrument; and
that he signed his name thereto by order of the Board of Directors of said
corporation.

    /s/  MARY L. HARADER      

--------------------------------------------------------------------------------

Notary Public

86

--------------------------------------------------------------------------------

STATE OF MASSACHUSETTS   )         )   ss.: COUNTY OF SUFFOLK   )    

        On this 22nd day of January, 2004, before me personally came Stephen
Carll, to me known, who being duly sworn, did depose and say, that he is the
Vice President of WELLS FARGO FOOTHILL, INC., the corporation described in and
which executed the foregoing instrument; and that he signed his name thereto by
order of the Board of Directors of said corporation.

    /s/  TRACY L. CARBONE      

--------------------------------------------------------------------------------

Notary Public

87

--------------------------------------------------------------------------------




EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT


        This ASSIGNMENT AND ACCEPTANCE AGREEMENT ("Assignment Agreement") is
entered into as of                        between
                        ("Assignor") and                        ("Assignee").
Reference is made to the Agreement described in Item 2 of Annex I annexed hereto
(the "Loan Agreement"). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Loan Agreement.

1.In accordance with the terms and conditions of Section 14 of the Loan
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor's rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor's
portion of the Commitments as specified in Item 4.b and Item 4.c of Annex I.
After giving effect to such sale and assignments, the Assignee's portion of the
Commitments will be as set forth in Item 4.b of Annex I. After giving effect to
such sale and assignment the Assignor's amount and portion of the Commitments
will be as set forth in Item 4.d and Item 4.e of Annex I.

2.The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto; and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under the Loan
Documents or any other instrument or document furnished pursuant thereto.

3.The Assignee (a) confirms that it has received copies of the Loan Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance, as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents; (c)
confirms that it is eligible as an assignee under the terms of the Loan
Agreement; (d) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (e) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender [and (f) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee's status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Loan Agreement or such other documents as are necessary to indicate that all
such payments are subject to such rates at a rate reduced by an applicable tax
treaty.]

4.Following the execution of this Assignment Agreement by the Assignor and
Assignee, it will be delivered by the Assignor to the Agent for recording by the
Agent. The effective date of this Assignment (the "Settlement Date") shall be
the later of (a) the date of the execution hereof by the Assignor and the
Assignee, the payment by Assignor or Assignee to Agent for Agent's sole and
separate account a processing fee in the amount of $5,000, and the receipt of
any required consent of the Agent, and (b) the date specified in item 5 of Annex
I.

1

--------------------------------------------------------------------------------

5.Upon recording by the Agent, as of the Settlement Date (a) the Assignee shall
be a party to the Loan Agreement and, to the extent of the interest assigned
pursuant to this Assignment Agreement, have the rights and obligations of a
Lender thereunder and under the other Loan Documents, and (b) the Assignor
shall, to the extent of the interest assigned pursuant to this Assignment
Agreement, relinquish its rights and be released from its obligations under the
Loan Agreement and the other Loan Documents.

6.Upon recording by the Agent, from and after the Settlement Date, the Agent
shall make all payments under the Loan Agreement and the other Loan Documents in
respect of the interest assigned hereby (including, without limitation, all
payments or principal, interest and commitment fees (if applicable) with respect
thereto) to the Assignee. Upon the Settlement Date, the Assignee shall pay to
the Assignor the Assigned Share (as set forth in Item 4.b of Annex I) of the
principal amount of any outstanding loans under the Loan Agreement and the other
Loan Documents. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Loan Agreement and the other Loan Documents for periods
prior to the Settlement Date directly between themselves on the Settlement Date.

7.THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Remainder of page left intentionally blank.]

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement and Annex I hereto to be executed by their respective officers
thereunto duly authorized, as of the first date above written.

    [NAME OF ASSIGNOR]
 
 
  as Assignor
 
 
By
 
 
 
Title:
 
 
 
[NAME OF ASSIGNEE]
 
 
  as Assignee
 
 
By
 
 
 
Title:
 

ACCEPTED THIS      DAY OF
                        
WELLS FARGO FOOTHILL, INC.,
as Agent
By:
 
 
 
     

--------------------------------------------------------------------------------

   
Title:
 
 
 
     

--------------------------------------------------------------------------------

   

3

--------------------------------------------------------------------------------


ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I


1.Borrower: AEGIS COMMUNICATIONS GROUP, INC. and certain of its Subsidiaries.

2.Name and Date of Loan Agreement:

Loan and Security Agreement, dated as of January 26, 2004, among Borrower, the
lenders signatory thereto as the Lenders, and WELLS FARGO FOOTHILL, INC., a
California corporation, as the arranger and administrative agent for the
Lenders.

3.Date of Assignment Agreement:

4.Amounts:


a.   Assignor's Commitment   $    
b.
 
Assigned Share of Commitment
 
 
 
%
c.
 
Assigned Amount of Commitment
 
$
 
 
d
 
Resulting Amount of Assignor's Commitment after giving effect to the sale and
Assignment to Assignee
 
$
 
 
e.
 
Assignor's Resulting Share of Commitment after giving effect to the Assignment
to Assignee
 
 
 
%

5.Settlement Date:

6.Notice and Payment Instructions, etc.


Assignee:   Assignor:

7.Agreed and Accepted:


[ASSIGNOR]   [ASSIGNEE]
By:
 
By:
Title:
 
Title:

Accepted:
WELLS FARGO FOOTHILL, INC., as Agent
By:
 
 
 
     

--------------------------------------------------------------------------------

   
Title:
 
 
 
     

--------------------------------------------------------------------------------

   

4

--------------------------------------------------------------------------------




EXHIBIT C-1
(Form of Compliance Certificate)


[on Administrative Borrower's letterhead]

To:   WELLS FARGO FOOTHILL, INC., as Agent
One Boston Place
18th Floor
Boston, Massachusetts 02108
 
 
Re: Compliance Certificate dated ____________
 
 
 

Ladies and Gentlemen:

        Reference is made to that certain Loan and Security Agreement, dated as
of January 26, 2004 (the "Loan Agreement") among AEGIS COMMUNICATIONS GROUP,
INC. a Delaware Corporation, and certain of its Subsidiaries
(collectively,"Borrowers"), the lenders signatory thereto (the "Lenders"), and
WELLS FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders ("Agent"). Capitalized terms used in this
Compliance Certificate have the meanings set forth in the Loan Agreement unless
specifically defined herein.

        Pursuant to Section 6.3 of the Loan Agreement, the undersigned officer
of Borrower hereby certifies that:

        1.     The financial information of Borrowers furnished in Schedule 1
attached hereto, has been prepared in accordance with GAAP (except for year-end
adjustments and the lack of footnotes, in the case of financial statements
delivered under Section 6.3(b) of the Loan Agreement) and fairly presents the
financial condition of Borrower.

        2.     Such officer has reviewed the terms of the Loan Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of Borrower during the accounting
period covered by the financial statements delivered pursuant to Section 6.3 of
the Loan Agreement.

        3.     Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period of existence thereof and what action
Borrower has taken, is taking, or proposes to take with respect thereto.

        4.     Borrowers are in timely compliance with all representations,
warranties, and covenants set forth in the Loan Agreement and the other Loan
Documents, except as set forth on Schedule 2 attached hereto. Without limiting
the generality of the foregoing, Borrower is in compliance with the covenants
contained in Section 7.18 of the Loan Agreement as demonstrated on Schedule 3
hereof.

        IN WITNESS WHEREOF, this Compliance Certificate is executed by the
undersigned this            day of            ,             .


 
 
AEGIS COMMUNICATIONS GROUP, INC.,
a Delaware corporation, as Administrative Borrower
 
 
By:
       

--------------------------------------------------------------------------------

      Name:       Title:


1

--------------------------------------------------------------------------------


SCHEDULE 3

        1.     Minimum EBITDA.

        (a)   Borrowers' EBITDA for
the            ending            ,            is $                  , which
amount [is/is not] greater than or equal to the amount set forth in
Section 7.18(a) of the Loan Agreement for the corresponding period.

        2.     Maximum Capital Expenditures.

        (a)   The aggregate amount of Funded Capital Expenditures made or
committed to be made to date in the current fiscal year is $                  .

        (b)   The aggregate amount set forth above [is/is not] less than or
equal to the amount set forth in Section 7.18(b)(i) of the Loan Agreement for
the corresponding period.

        (c)   The aggregate amount of Financed Capital Expenditures made or
committed to be made to date in the current fiscal year is $                  .

        (d)   The aggregate amount set forth above [is/is not] less than or
equal to the amount set forth in Section 7.18(b)(ii) of the Loan Agreement for
the corresponding period.

2

--------------------------------------------------------------------------------







EXHIBIT L-1



FORM OF LIBOR NOTICE


WELLS FARGO FOOTHILL, INC., as Agent
One Boston Place, 18th Floor
Boston, Massachusetts 02108
Attention:

Ladies and Gentlemen:

        Reference hereby is made to that certain Loan and Security Agreement,
dated as of January 26, 2004 (the "Loan Agreement"), AMONG AEGIS COMMUNICATIONS
GROUP, INC., a Delaware corporation, and certain of its Subsidiaries
(collectively, "Borrowers"), the lenders signatory thereto (the "Lenders"), and
WELLS FARGO FOOTHILL, INC., a California corporation, as the arranger and
administrative agent for the Lenders ("Agent"). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Loan Agreement.

        This LIBOR Notice represents Administrative Borrower's request to elect
the LIBOR Option with respect to outstanding Advances in the amount of
$                   (the "LIBOR Rate Advance"), and is a written confirmation of
the telephonic notice of such election given to Agent.

        Such LIBOR Rate Advance will have an Interest Period of 1, 2, or 3
month(s) commencing on                       .

        This LIBOR Notice further confirms Borrower's acceptance, for purposes
of determining the rate of interest based on the LIBOR Rate under the Loan
Agreement, of the LIBOR Rate as determined pursuant to the Loan Agreement.

        Administrative Borrower represents and warrants that (i) as of the date
hereof, each representation or warranty contained in or pursuant to any Loan
Document, any agreement, instrument, certificate, document or other writing
furnished at any time under or in connection with any Loan Document, and as of
the effective date of any advance, continuation or conversion requested above is
true and correct in all material respects (except to the extent any
representation or warranty expressly related to an earlier date), (ii) each of
the covenants and agreements contained in any Loan Document have been performed
(to the extent required to be performed on or before the date hereof or each
such effective date), and (iii) no Default or Event of Default has occurred and
is continuing on the date hereof, nor will any thereof occur after giving effect
to the request above.

1

--------------------------------------------------------------------------------




Dated:

AEGIS COMMUNICATIONS GROUP, INC., a Delaware Corporation, as Administrative
Borrower

By
Name:
Title:

Acknowledged by:

WELLS FARGO FOOTHILL, INC.
as Agent

By:
Name:
Title:

1

--------------------------------------------------------------------------------


Schedule A-1
Agent's Account



        An account at a bank designated by Agent from time to time as the
account into which Borrowers shall make all payments to Agent for the benefit of
the Lender Group and into which the Lender Group shall make all payments to
Agent under this Agreement and the other Loan Documents; unless and until Agent
notifies Administrative Borrower and the Lender Group to the contrary, Agent's
Account shall be that certain deposit account bearing account number 323-266193
and maintained by Agent with JPMorgan Chase Bank, 4 New York Plaza, 15th Floor,
New York, New York 10004, ABA #021000021.

--------------------------------------------------------------------------------


Schedule C-1
Commitments



Lender


--------------------------------------------------------------------------------

  Total Commitment

--------------------------------------------------------------------------------

Wells Fargo Foothill, Inc.   $ 25,000,000                         All Lenders  
$ 25,000,000

--------------------------------------------------------------------------------


Schedule D-1
Designated Account


        Account number 4129830626 of Administrative Borrower maintained with
Administrative Borrower's Designated Account Bank, or such other deposit account
of Administrative Borrower (located within the United States) that has been
designed as such, in writing, by Administrative Borrower to Agent.

        "Designated Account Bank" means Wells Fargo Bank, N.A., whose office is
located at 1445 Ross Avenue, 3d Floor, Dallas, Texas 75202, and whose ABA number
is 121000248.

--------------------------------------------------------------------------------




QuickLinks


TABLE OF CONTENTS
EXHIBITS AND SCHEDULES
LOAN AND SECURITY AGREEMENT
EXHIBIT A-1 FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
ANNEX FOR ASSIGNMENT AND ACCEPTANCE ANNEX I
EXHIBIT C-1 (Form of Compliance Certificate)
SCHEDULE 3
EXHIBIT L-1
FORM OF LIBOR NOTICE
Schedule A-1 Agent's Account
Schedule C-1 Commitments
Schedule D-1 Designated Account
